







FIFTH AMENDMENT TO
SENIOR CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO SENIOR CREDIT AGREEMENT (the "Fifth Amendment"),
effective October 18, 2018 (the "Fifth Amendment Effective Date"), is made among
the UNIT CORPORATION, a Delaware corporation (“Unit”), UNIT DRILLING COMPANY, an
Oklahoma corporation (“Unit Drilling”), UNIT PETROLEUM COMPANY, an Oklahoma
corporation (“Unit Petroleum”), together with each existing Material Subsidiary
of each of the foregoing Persons (but excluding Superior (as defined in the
Existing Credit Agreement)), and each of their respective successors and
assigns, including any receiver, trustee or debtor-in-possession, is each,
individually, called a “Borrower”, and, collectively, jointly and severally, the
“Borrowers”), the Lenders signatory parties to this Fifth Amendment (each,
individually a "Lender" and, collectively, the "Lenders"), and BOKF, NA dba Bank
of Oklahoma, as administrative agent for the Lenders (the "Administrative
Agent").
RECITALS:
A.    The Borrowers, the signatory Lenders and the Administrative Agent signed a
Senior Credit Agreement dated as of September 13, 2011, amended by the: First
Amendment and Consent to Senior Credit Agreement dated as of September 5, 2012;
Second Amendment and Consent to Senior Credit Agreement dated as of April 10,
2015; Third Amendment to Senior Credit Agreement dated as of April 8, 2016; and
Fourth Amendment to Senior Credit Agreement dated as of April 2, 2018
(collectively, the "Existing Credit Agreement"). Under the Existing Credit
Agreement, the Lenders severally established the Commitments on the Lenders
Schedule to the Existing Credit Agreement, subject to the Maximum Credit Amount
and the Borrowing Base.
Capitalized terms used in this Fifth Amendment (including the Recitals) but not
otherwise defined have the meaning given to that term in the Existing Credit
Agreement.
B.    Borrowers have requested, and Administrative Agent and the Required
Lenders have agreed, subject to the Existing Credit Agreement, as modified by
this Fifth Amendment, to amend and modify the Existing Credit Agreement’s
definitions and provisions related to Unit’s anticipated issuance, after the
Fifth Amendment Effective Date, but no later than November 15, 2020, of the
Permitted Senior Notes (as defined in Exhibit B attached to this Fifth
Amendment); all as described within this Fifth Amendment.
C.    Unit’s issuance of such Initial Permitted Senior Notes (as defined in
Exhibit B attached to this Fifth Amendment) and of any Permitted Refinancing
Notes (as defined in Exhibit B attached to this Fifth Amendment) would, but for
the limited waiver as granted herein by the Administrative Agent and the
Required Lenders pursuant and subject to the Existing Credit Agreement as
amended by this Fifth Amendment (the “Fifth Amendment Waiver”), trigger a
mandatory Borrowing Base reduction pursuant to the application of the provisions
of Section 2.6.8 of the Existing Credit Agreement
D.    Each of Wells Fargo Bank, N.A. and Toronto Dominion (New York) LLC, each
in its respective capacity as a Lender under the Existing Credit Agreement and
the other Loan Documents, will each cease being a Lender effective as of the
Fifth Amendment Effective Date


1

--------------------------------------------------------------------------------





(each, an “Fifth Amendment Exiting Lender”, and, collectively, the “Fifth
Amendment Exiting Lenders”), whereupon (in lieu of anything to the contrary in
Article 14 of the Credit Agreement) certain of the other Lenders, with certain
New Lenders (as defined), will acquire the respective Pro Rata Shares of the
Outstanding Credit Exposure and Elected Commitments of the Fifth Amendment
Exiting Lenders, as provided for in this Fifth Amendment.
E.    Borrowers, the Administrative Agent, and the Required Lenders have agreed
to amend and modify the Existing Credit Agreement to (i) provide for the terms
under which Unit may facilitate the issuance of any Permitted Senior Notes and
Permitted Subordinated Notes (as defined in Exhibit B attached to this Fifth
Amendment), respectively; and (ii) effectuate the Fifth Amendment Waiver.
F.    Each of the Credit Parties will receive substantial and valuable
consideration and economic and business benefit from the extensions of credit by
Administrative Agent and the Lenders to Borrowers under the Loan Documents,
including the modifications under this Fifth Amendment.
NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Fifth Amendment, and other good and valuable consideration, receipt of which is
acknowledged by the parties, the parties agree as follows:
1.
Modifications to Existing Credit Agreement and other Loan Documents.

(A)
Conformed Credit Agreement. As of the Fifth Amendment Effective Date, the
Existing Credit Agreement is amended to delete the stricken text (indicated
textually like this example: stricken text) and to add the underlined text
(indicated textually like this example: underlined text) as set forth in the
revised, conformed copy attached as Exhibit B, which is incorporated into this
Fifth Amendment by this reference. Any Exhibits and Schedules to the Existing
Credit Agreement not being amended and restated by this Fifth Amendment (whether
by attaching same as stand-alone new exhibits or schedules to this Fifth
Amendment, or by including same within the revised, conformed copy of the Credit
Agreement attached as Exhibit B), shall remain unmodified and of full force and
effect in the Existing Credit Agreement.



(B)
Pricing Schedule/Compliance Certificate. Schedule 1 Pricing Schedule to the
Existing Credit Agreement is amended and restated in its entirety, and replaced,
by the revised Schedule 1 to this Fifth Amendment, which is incorporated into
this Fifth Amendment by this reference.



(C)
Lenders Schedule. Schedule 2 Lenders Schedule to the Existing Credit Agreement
is amended and restated in its entirety, and replaced, by the revised Schedule 2
to this Fifth Amendment, which is incorporated into this Fifth Amendment by this
reference. As of the Fifth Amendment Effective Date, each Lender has the Elected
Commitment, Pro Rata Share, and Maximum Credit Amount set forth opposite the
Lender's name on the replacement Schedule 2.



2

--------------------------------------------------------------------------------





(D)
Disclosure Schedule. Schedule 3 Disclosure Schedule to the Existing Credit
Agreement is amended and restated in its entirety, and replaced, by the revised
Schedule 3 to this Fifth Amendment, which is incorporated into this Fifth
Amendment by this reference.



(E)
Assignment and Assumption of Assigned Interests. Each of the Lenders (as defined
in the Existing Credit Agreement) (collectively, the “Fifth Amendment Existing
Lenders”) and the Administrative Agent have agreed, in consultation with the
Borrowers, to effectuate an assignment and assumption of the Fifth Amendment
Exiting Lenders’ respective rights, obligations and interests under the Existing
Credit Agreement and the Loan Documents to other Fifth Amendment Existing
Lenders that do not also constitute Fifth Amendment Exiting Lenders and to the
Fifth Amendment New Lenders (as defined below), as set forth herein, respecting:



(i)All outstanding rights, obligations and interests of the Fifth Amendment
Exiting Lenders under the Existing Credit Agreement and the other Loan Documents
(including any Letters of Credit and guarantees in the facility) from and after
the Fifth Amendment Effective Date; and


(ii)to the extent legally permitted to be assigned all claims, suits, causes of
action and any other rights of the Fifth Amendment Exiting Lenders against any
Person, existing under the Existing Credit Agreement, any other Loan Documents,
including any documents or instruments delivered pursuant thereto or the loan
transactions governed or based on or related to the foregoing (the rights and
obligations sold and assigned under clauses (i) and (ii) above being referred to
herein collectively as the “Fifth Amendment Assigned Interests”),
in order to remove the Fifth Amendment Exiting Lenders as Lenders as of and
after the Fifth Amendment Effective Date and to reallocate the Elected
Commitments (as defined in Exhibit B attached to this Fifth Amendment) (the
“Fifth Amendment Existing Commitments”) and the Pro Rata Shares (as defined in
Exhibit B attached to this Fifth Amendment) of the Total Outstanding Credit
Exposure (collectively, the “Fifth Amendment Existing Loans”) presently held by
the Fifth Amendment Exiting Lenders to (i) those certain Fifth Amendment
Existing Lenders that do not also constitute Fifth Amendment Exiting Lenders and
will remain a Lender from and after the Fifth Amendment Effective Date, and (ii)
each of Toronto-Dominion Bank, New York Branch, and Branch Banking & Trust
(BB&T), and Arvest Bank, and IBERIABANK (each of the Lenders named within this
clause (ii) is herein referred to as a “Fifth Amendment New Lender”, and,
collectively, as the “Fifth Amendment New Lenders”) (the foregoing Lenders more
particularly described within preceding clauses (i) and (ii) of this paragraph
shall, from and after the Fifth Amendment Effective Date, collectively, remain
and constitute the Lenders under the Credit Agreement and the other Loan
Documents).


3

--------------------------------------------------------------------------------





The parties hereto consent to the assignments and assumptions stipulated in this
Section 1(E) of this Fifth Amendment, it being acknowledged and agreed that such
parties constitute all Persons whose consents are required therefor pursuant to
the terms of the Credit Agreement.
Effective on (and including) and after the Fifth Amendment Effective Date, each
Fifth Amendment Exiting Lender is hereby released from its respective
commitments and obligations as Lenders under the Credit Agreement and the other
Loan Documents; provided, however, that, notwithstanding the foregoing, the
Fifth Amendment Exiting Lenders shall nonetheless retain their respective rights
and interests after the Fifth Amendment Effective Date under those certain
applicable indemnification and expense reimbursement provisions of the Credit
Agreement and the other Loan Documents, which by their express terms survive
repayment of the Obligations, to the extent of the Borrowers’ executory
contingent obligations to the Lenders thereunder.
Accordingly, and without limitation of any of the foregoing, on and after the
Fifth Amendment Effective Date, the Elected Commitment and Pro Rata Share of the
Total Outstanding Credit Exposure of each Lender (including each Fifth Amendment
New Lender) is as set forth on Schedule 2 attached to this Fifth Amendment.
Regarding such Elected Commitments and Pro Rata Shares of the Total Outstanding
Credit Exposure, each Lender and the Administrative Agent is deemed to have
acquired the Fifth Amendment Assigned Interests, Fifth Amendment Existing
Commitments and Fifth Amendment Existing Loans allocated to it under the
Assignment and Assumption Agreement form attached as an exhibit to the Existing
Credit Agreement as if each such Lender (including the Administrative Agent),
and the Borrowers had signed the Assignment and Assumption Agreement regarding
such allocations. For purposes of such assignment, assumption and reallocations,
and for such assignment, assumption and reallocations only, the parties hereto
agree to waive any processing, recordation and other fees required under Article
14 of the Existing Credit Agreement. The Fifth Amendment Exiting Lenders, each
on behalf of itself in such capacity, shall also execute and deliver an
acknowledgment signature page to this Fifth Amendment to the Administrative
Agent.


(F) Post-Closing Mortgages. The Credit Parties have forty-five (45) days
following the Fifth Amendment Effective Date to sign and deliver the Mortgages
required under Section 6.11(a)(i) of the Credit Agreement (said 45 days may be
extended by Administrative Agent in its sole discretion), respecting those Oil
and Gas Properties described on Exhibit A to this Fifth Amendment, which is
incorporated into this Fifth Amendment by this reference. Borrowers’ failure to
timely deliver such Mortgages will constitute an immediate Event of Default and
no additional notice or cure period will apply to such failure.


4

--------------------------------------------------------------------------------





2.    Fifth Amendment Waiver. Subject to the Existing Credit Agreement (as
amended and modified by this Fifth Amendment), and notwithstanding any other
provisions in the Existing Credit Agreement or any other Loan Document to the
contrary, the Administrative Agent and the Required Lenders grant the Fifth
Amendment Waiver. The Fifth Amendment Waiver is a waiver limited solely
regarding the non-applicability of Section 2.6.8 of the Credit Agreement for the
issuance by Unit of (i) the Initial Permitted Senior Notes after the Fifth
Amendment Effective Date (but no later than November 15, 2020), and (ii) the
Permitted Refinancing Notes.
Except to the extent otherwise expressly set forth herein, the Fifth Amendment
Waiver shall not be deemed to constitute a modification or waiver of any term or
condition regarding the Credit Parties’ obligations to otherwise comply with the
Credit Agreement (including Section 2.6.8 thereof) and the other Loan Documents.
Notwithstanding the foregoing Fifth Amendment Waiver, the Credit Parties
acknowledge and agree that any failure to hereafter comply with the Credit
Agreement (including Section 2.6.8 thereof, whenever that provision is
applicable in accordance with the Existing Credit Agreement, as amended by this
Fifth Amendment) and the other Loan Documents shall constitute an Event of
Default under Section 10.1.3 of the Credit Agreement, which is not (and shall
not be deemed to be) covered by the Fifth Amendment Waiver.


3.     Reaffirmation of Guaranty Release.    To the extent any of Unit Drilling
USA Colombia, L.L.C., Unit Drilling Colombia, L.L.C. and Unit Texas Company is a
Subsidiary Guarantor immediately prior to the effectiveness of this Fifth
Amendment, such Subsidiary shall be deemed to have been removed and released by
the Lenders as a Subsidiary Guarantor under the Credit Agreement and the other
Loan Documents and from all of its respective liability and obligations
regarding the Obligations accruing thereunder.


4.    Release of Guaranty.    The Borrower represents that each of Unit Drilling
and Exploration Company and Petroleum Supply Company is not a Material
Subsidiary as of the date hereof and the Lenders agree that, upon the Fifth
Amendment Effective Date, each such Subsidiary is hereby removed and released by
the Lenders as a Subsidiary Guarantor under the Credit Agreement and the other
Loan Documents and from all of its respective liability and obligations
regarding the Obligations accruing thereunder.     


5.    Ratification of Representations, Warranties, Covenants, and Other
Provisions. The remaining terms, provisions, and conditions in the Existing
Credit Agreement and the other Loan Documents not modified shall continue and
remain in full force and effect, and are incorporated herein and ratified and
adopted herein by this reference (including without limitation, the consents,
waivers and other provisions of Article 17 thereof), with the same force and
effect as if reiterated at length herein.


The Credit Parties:
a)
restate, confirm, the Fifth Amendment Waiver and ratify the covenants in the
Existing Credit Agreement and the other Loan Documents (after giving effect to
this Fifth Amendment).

b)
represent and warrant to the Administrative Agent and the Lenders as of the
Fifth Amendment Effective Date that the representations and warranties in the
Existing Credit Agreement and the other Loan Documents (after giving effect to
this Fifth



5

--------------------------------------------------------------------------------





Amendment) are materially true and correct as of the Fifth Amendment Effective
Date (except to the extent a representation or warranty is stated to relate
solely to an earlier date, in which case such representations and warranties
will have been true and correct on and as of such earlier date).
c)
further represent and warrant to the Administrative Agent and the Lenders as of
the Fifth Amendment Effective Date (after giving effect to this Fifth Amendment)
that:

(i)
no Default or Event of Default or Deficiency exists under the Existing Credit
Agreement, as amended by this Fifth Amendment, or any other Loan Document;

(ii)
the Credit Parties have all necessary power and authority to sign, deliver and
perform their respective obligations under the Credit Agreement, as amended by
this Fifth Amendment, and the other Loan Documents;

(iii)
the signing, delivery, and performance by the Credit Parties of this Fifth
Amendment, has been duly authorized by all necessary action on their part;

(iv)
the Existing Credit Agreement, as amended by this Fifth Amendment, and the other
Loan Documents has each been duly signed and delivered by the Credit Parties
party thereto and each Loan Document constitutes the legal, valid, and binding
obligation of each such obligor enforceable under its terms, unless the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws generally affecting the enforcement of
creditor’s rights and general principles of equity;

(v)
the signing and delivery of this Fifth Amendment or any other Loan Document by
the Credit Parties and such obligors’ performance of their respective
obligations and require no authorizations, approvals, or consent, or
registration or filing with, or further action by, any Governmental Authority,
except for those that have been obtained or made and are in effect; and

(vi)
neither the signing and delivery of this Fifth Amendment or any other Loan
Document, nor compliance with the terms or thereof, will contravene, or result
in a breach of, the charter, by-laws, operating agreement, or other constituent
corporate governance documents of the Credit Parties, any requirement of law,
any agreement or instrument to which any such obligor is a party or by which it
is bound or to which it or its Property or assets are subject, or constitute a
default under any such agreement or instrument.



6.    Conditions Precedent. This Fifth Amendment will become effective as of the
Fifth Amendment Effective Date on each condition precedent set forth in this
Section 6 having been satisfied to the satisfaction of the Administrative Agent:
a)
the Credit Parties have signed and delivered, or caused to be signed and
delivered, to the Administrative Agent for the benefit of the Lenders, each of
the following:



6

--------------------------------------------------------------------------------





(i)counterparts of this Fifth Amendment;
(ii)a replacement Note for, and made payable by Borrowers to, each Lender that
may request same; and
(iii)the closing certificates and authorizing resolutions from each of the
Credit Parties as Administrative Agent may require (all in form and substance
acceptable to Administrative Agent).
b)
payment of all fees and expenses owed by Borrowers to the Administrative Agent,
including those more particularly described in the Fee Letter (as defined in
Exhibit B attached to this Fifth Amendment), and those that have or are billed
and submitted to the Administrative Agent and Unit under the Credit Agreement,
including the reasonable attorneys’ fees and expenses of legal counsel for the
Administrative Agent to the extent billed; and

c)
counterparts of this Fifth Amendment have been signed by the Lenders (including
the Fifth Amendment New Lenders) and the Fifth Amendment Exiting Lender,
respectively, and delivered to the Administrative Agent.



7.    Fees and Costs. Borrowers agree to pay to the Administrative Agent on
demand all reasonable and out-of-pocket expenses (including reasonable
attorneys' fees), time charges, and expenses advanced of attorneys paid or
incurred by the Administrative Agent in the preparation, negotiation, execution,
closing, delivery, and administration of this Fifth Amendment and the
transactions contemplated hereby.


8.    Effect on Credit Documents. Except as amended in this Fifth Amendment, the
Existing Credit Agreement and all other Loan Documents remain in full force and
effect as signed and are ratified, confirmed, and continued for all purposes.
Nothing in this Fifth Amendment waives the Administrative Agent's or any
Lender's rights under the Loan Documents (after giving effect to this Fifth
Amendment), including the waiver of any Default or Event of Default, however
denominated. Credit Parties acknowledge and agree this Fifth Amendment does not
impair or affect the validity or enforceability of the Credit Agreement, as
amended by this Fifth Amendment, or the other Loan Documents. This Fifth
Amendment is a Loan Document for the purposes of the other Loan Documents. All
references to the "Loan Agreement" or the "Credit Agreement" appearing in the
Loan Documents (or to “this Agreement” as set forth within the Existing Credit
Agreement or in this Fifth Amendment) are deemed references to the Existing
Credit Agreement, as amended, modified and supplemented by this Fifth Amendment
(and as the same may be further amended, amended and restated, supplemented, or
otherwise modified occasionally). For any conflict or inconsistency between the
terms in the Existing Credit Agreement, and the terms in this Fifth Amendment,
the terms in this Fifth Amendment govern and control. Without limiting the
preceding, any breach of representations, warranties, and covenants under this
Fifth Amendment shall be a Default or Event of Default under Article 10 of the
Credit Agreement, as applicable.


9.    Waiver and Release. In consideration of the amendments and modifications
contained, and as a material inducement to Administrative Agent and the Lenders
signing this Fifth Amendment, each of the Credit Parties waives and releases the
Administrative Agent and the Lenders from any claims, damages, disputes,
defenses, and setoffs, known or unknown, foreseen or unforeseen, in each case,
arising or accruing on or prior to the Fifth Amendment


7

--------------------------------------------------------------------------------





Effective Date under or otherwise regarding the Existing Credit Agreement, the
other Loan Documents, and/or the transactions contemplated hereby and thereby;
provided, however, that it is understood and agreed by the parties hereto that
no Credit Party is waiving, releasing or discharging any defense to expense
reimbursement or indemnification it may have which are expressly set forth in
Article 12 of the Credit Agreement.


10.    Recitals. The Recitals in this Fifth Amendment are, by this reference,
incorporated into and deemed a part of this Fifth Amendment.


11.    Counterparts. This Fifth Amendment may be signed by one or more parties
in any number of separate counterparts, and the counterparts taken together are
deemed to constitute the same instrument. Delivery of this Fifth Amendment by
facsimile or electronic transmission (e.g., pdf) shall be effective as delivery
of a manually signed counterpart.


12.    No Course of Dealing. This Fifth Amendment establishes no course of
dealing or be construed as evidence of any willingness or commitment by
Administrative Agent or any Lender to agree to other or future amendments to or
modifications of the Loan Documents.


13.    Miscellaneous Provisions. Articles 12, 16, and 17 of the Existing Credit
Agreement are incorporated herein by reference as if set forth fully herein, and
such provisions shall apply to this Fifth Amendment, with the necessary changes
having been made.


14.    Further Assurances. The Credit Parties shall immediately sign and deliver
to the Administrative Agent, for the benefit of the Lenders, on request all
other instruments as occasionally required or desired by the Administrative
Agent or the Lenders in compliance with or in accomplishment of the covenants
and agreements of the Credit Parties made in this Fifth Amendment and any other
instruments and documents referred to or mentioned herein, all in connection
therewith (as determined by the Administrative Agent and the Lenders in their
respective discretion).


15.    ENTIRE AGREEMENT. THIS FIFTH AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature Page Follows]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be duly
executed and delivered, effective as of the day and year first above written.


BORROWERS:


UNIT CORPORATION, a Delaware corporation,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,


By: /s/ Larry D. Pinkston
Larry D. Pinkston, as President of each of
UNIT CORPORATION,
UNIT PETROLEUM COMPANY, and
UNIT DRILLING COMPANY


8200 South Unit Drive
Tulsa, Oklahoma 74132-5300
Attention: Larry Pinkston
Telephone: (918) 493-7700
Facsimile: (918) 493-7711






5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





BOKF, NA dba Bank of Oklahoma, as LC Issuer, as Administrative Agent, and as a
Lender


By: /s/ Matt Chase
Matt Chase
Senior Vice President






101 East Second Street
Bank of Oklahoma Tower - 8th floor/Energy Department
One Williams Center
Tulsa, Oklahoma 74172
Telephone: (918) 588-6641
Facsimile: (918) 588-6880














5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





COMPASS BANK, a Lender


By: /s/ Kathleen J. Bowen
Kathleen J. Bowen
Managing Director




2200 Post Oak Blvd.
17th Floor
Houston, Texas 77056
Telephone: (713) 968-8273




5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., a Lender


By: /s/ Pace Doherty
Pace Doherty
Vice President




700 Louisiana Street, Floor 8
Houston, TX 77002
Telephone: (713) 247-6960








5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





BMO HARRIS FINANCING, INC., a Lender


By /s/ Kevin Utsey
Kevin Utsey
Director
    
    


    
BMO Capital Markets/Houston Agency
700 Louisiana Street, Suite 2100
Houston, Texas 77002
Telephone: (713) 546-9720
Facsimile: (713) 223-4007




5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





COMERICA BANK, a Lender


By: /s/ Jeff LaBauve
Jeff LaBauve
Vice President




1717 Main Street
Dallas, Texas 75201
Telephone: (214) 462-4418






5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, a Lender




By: /s/ Trudy W. Nelson
Trudy W. Nelson
Authorized Signatory


By: /s/ Richard Antl
Richard Antl
Authorized Signatory




333 Clay Street, Suite 4510
Three Allen Center
Houston, Texas 77002
Telephone: (713) 210-4103
Facsimile: (713) 210-4129








5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





TORONTO-DOMINION BANK, NEW YORK BRANCH,
as a Fifth Amendment New Lender and as a Lender


By: /s/ Annie Dorval
Name: Annie Dorval
Title: Authorized Signatory






Toronto-Dominion Bank, New York Branch
31 West 52nd Street, 21st Floor
New York, NY 10019-6101
Telephone: (416) 983-5700
Facsimile: (416) 983-000










5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





BRANCH BANKING & TRUST,
as a Fifth Amendment New Lender and as a Lender
By: /s/ James Giordano
James Giordano
Senior Vice President






333 Clay Street, Suite 4495
Houston, TX 77396
Telephone: (713) 425-0829
Facsimile: (888) 707-4162










5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





ARVEST BANK,
as a Fifth Amendment New Lender and as a Lender
By: /s/ Matt Condry
Matt Condry
Vice President


502 S. Main Street
Tulsa, Oklahoma 74103
Telephone: (918) 382-2604
Facsimile: (918) 631-1003








5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





IBERIABANK,
as a Fifth Amendment New Lender and as a Lender


By: /s/ Moni Collins
Moni Collins
Senior Vice President
    
11 East Greenway Plaza, Suite 2700
Houston, TX  77046
Telephone: (713) 624-7735
Facsimile: (713) 965-0276




5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as a Fifth Amendment Exiting Lender




By: /s/ Edward Markham
Edward Markham
Director
    
1445 Ross Avenue
Suite 4500
MAC T9216-451
Dallas, TX 75202
Telephone: (214) 721-8219
Facsimile: (214) 721-8215






5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------





TORONTO DOMINION (NEW YORK), LLC,
as a Fifth Amendment Exiting Lender




By: /s/ Annie Dorval
Name: Annie Dorval
Title: Authorized Signatory






Toronto Dominion (New York), LLC
31 West 52nd Street, 21st Floor
New York, NY 10019-6101
Telephone: (416) 983-5700
Facsimile: (416) 983-000






5th Amendment to Credit
Agreement Signature Page

--------------------------------------------------------------------------------






SCHEDULE 1
PRICING SCHEDULE




Applicable
Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Eurodollar Rate
   2.50%
  2.25%
 2.00%
1.75%
1.50%
Floating Rate
1.50%
  1.25%
  1.00%
0.75%
0.50%





Applicable
Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Commitment Fee Rate
   0.50%
  0.50%
  0.50%
     0.375%
       0.375%



For this Schedule, these terms have these meanings, subject to the final
paragraph of this Schedule:


"Level I Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 90%.


"Level II Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 75% and less than 90%.


"Level III Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 50% and less than 75%.


"Level IV Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 25% and less than 50%..


"Level V Status" exists at any date if the Borrowing Base Usage Percentage on
such date is less than 25%.


"Status" means either Level I Status, Level II Status, Level III Status, Level
IV Status, or Level V Status.


The Applicable Margin and Commitment Fee Rate will be determined daily under the
foregoing table based on the Borrowing Base Usage Percentage on such day.
(although Borrowers may have designated a lower Aggregate Elected Commitment
Amount.)








--------------------------------------------------------------------------------





SCHEDULE 2
LENDERS SCHEDULE


Lender (and Title, if any)
Maximum Credit Amount
Elected
Commitment
Pro Rata Share
BOK (BOKF, NA dba Bank of Oklahoma), Joint Lead Arranger & Administrative Agent
$170,588,235.29
$ 72,500,000.00
 17.058824%
BBVA Compass Bank, Joint Lead Arranger
$170,588,235.29
$ 72,500,000.00
17.058824%
BMO Harris Financing, Inc., Co-Documentation Agent
$152,941,176.47
$ 65,000,000.00
15.294118%
Bank of America, N.A., Co-Documentation Agent
$152,941,176.47
$ 65,000,000.00
15.294118%
Comerica Bank
$ 82,352,941.18
$ 35,000,000.00
  8.235294%
Toronto-Dominion Bank, New York Branch
$ 82,352,941.18
$ 35,000,000.00
  8.235294%
CIBC
$ 82,352,941.18
$ 35,000,000.00
  8.235294%
Arvest Bank
$ 35,294,117.65
$ 15,000,000.00
  3.529412%
Branch Banking & Trust
$ 35,294,117.65
$ 15,000,000.00
  3.529412%
IBERIABANK
$ 35,294,117.65
$ 15,000,000.00
  3.529412%
TOTALS
$1,000,000,000.00
(Aggregate Maximum Credit Amounts)
$425,000,000.00
(Aggregate Elected Commitment Amounts)
100.00000%













--------------------------------------------------------------------------------





SCHEDULE 3
DISCLOSURE SCHEDULE
1.
Section 5.8 - Subsidiaries

Name
State/County of Incorporation
Ownership Interest by Borrower
Unit Petroleum Company
Oklahoma
100% UC
Unit Drilling Company
Oklahoma
100% UC
Petroleum Supply Company
Oklahoma
100% UC
Unit Drilling and Exploration Company
Delaware
100% UC
8200 Unit Drive, L.L.C.
Delaware
100% UC
SPC Midstream Operating, L.L.C.
Oklahoma
100% UC
Unit Drilling USA Colombia, L.L.C.
Oklahoma
100% UDC
Unit Drilling Colombia, L.L.C.
Delaware
100% Unit Drilling Colombia, L.L.C.
Unit Texas Company
Oklahoma
100% UPC

2.
Section 5.9 - ERISA

•
None

3.
Section 7.2 - Existing Indebtedness

•
$650.0 million, 6.625% senior subordinated notes

•
Obligations owed to the Lenders

•
Matters disclosed in Unit Corporation’s Periodic Reports on Form 10-K and 10-Q
for the fiscal year ended December 31, 2017 and the six months ended June 30,
2018, respectively







--------------------------------------------------------------------------------





4.
Section 7.5 - Investments

•
Investments in the following limited partnerships sponsored by Borrowers:

Partnership Name
Formation Date
Entity Number
Unit 2000 Employee Oil and Gas Limited Partnership
02/22/2000
3300639159
Unit 2001 Employee Oil and Gas Limited Partnership
02/09/2001
3300659891
Unit 2002 Employee Oil and Gas Limited Partnership
01/30/2002
3300681640
Unit 2003 Employee Oil and Gas Limited Partnership
01/31/2003
3300707126
Unit 2004 Employee Oil and Gas Limited Partnership
02/18/2004
3312030138
Unit 2005 Employee Oil and Gas Limited Partnership
01/26/2005
3312061903
Unit 2006 Employee Oil and Gas Limited Partnership
02/02/2006
3312095695
Unit 2007 Employee Oil and Gas Limited Partnership
02/06/2007
3312130576
Unit 2008 Employee Oil and Gas Limited Partnership
01/31/2009
3312168690
Unit 2009 Employee Oil and Gas Limited Partnership
02/05/2009
3312219832
Unit 2010 Employee Oil and Gas Limited Partnership
12/31/2009
3312257971
Unit 2011 Employee Oil and Gas Limited Partnership
12/16/2010
3312296171
Unit Consolidated Employee Oil and Gas Limited Partnership
11/30/1993
3300531267



See Unit Corporation’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2017 for more information
5.
Section 7.6 - Existing Liens

•
Security Instruments securing the Obligations owed to the Lenders

6.
Section 7.8 - Contingent Obligations

•
None.

7.
7.11 - Prohibited Contracts

•
None

















--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

EXHIBIT A
TO
FIFTH AMENDMENT TO
SENIOR CREDIT AGREEMENT
SCHEDULE OF ADDITIONAL OIL AND GAS PROPERTIES TO BE MORTGAGED


OK
GRADY
SCHENK TRUST #1-17HXL (CNV PUD - MCHD)
TX
HEMPHILL
MEEK 6814 XL #1H (CNV PUD)
TX
Hemphill
FRANCIS 5859 EXL #2H (NWD 17)









--------------------------------------------------------------------------------





EXHIBIT B
TO
FIFTH AMENDMENT TO
SENIOR CREDIT AGREEMENT


(CONFORMED COPY OF THE SENIOR CREDIT AGREEMENT, AS OF THE FIFTH AMENDMENT
EFFECTIVE DATE, THROUGH AND INCLUDING THIS FIFTH AMENDMENT THERETO, WITH THE
REDLINED ADDITIONS AND DELETIONS SHOWN IN THE ATTACHED REFLECTING ALL REVISIONS
BEING EFFECTUATED PURSUANT TO THIS FIFTH AMENDMENT)




[SEE ATTACHED]






--------------------------------------------------------------------------------










CONFORMED COPY OF
SENIOR CREDIT AGREEMENT
DATED AS OF SEPTEMBER 13, 2011
AS AMENDED BY 9/5/12 FIRST AMENDMENT, 4/10/15 SECOND AMENDMENT, 4/8/16 THIRD
AMENDMENT, 4/2/18 FOURTH AMENDMENT, AND 10/18/18 FIFTH AMENDMENT
AMONG
UNIT CORPORATION,
UNIT DRILLING COMPANY,
and
UNIT PETROLEUM COMPANY,
AS BORROWERS,
and
THE LENDERS,
BOKF, NA, DBA BANK OF OKLAHOMA,
AS ADMINISTRATIVE AGENT FOR THE LENDERS,


and with
COMPASS BANK
as
JOINT-LEAD ARRANGERS, JOINT BOOKRUNNERS AND CO-SYNDICATION AGENTS,
and with
BANK OF AMERICA, N.A. AND BANK OF MONTREAL,
as
CO-DOCUMENTATION AGENTS






--------------------------------------------------------------------------------





SENIOR CREDIT AGREEMENT
THIS SENIOR CREDIT AGREEMENT is effective as of September 13, 2011 (as amended
by each of the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment and the Fifth Amendment, collectively, this “Agreement”). It is
among:
UNIT CORPORATION, a Delaware corporation (“Unit”), UNIT DRILLING COMPANY, an
Oklahoma corporation (“Unit Drilling”), UNIT PETROLEUM COMPANY, an Oklahoma
corporation (“Unit Petroleum”) (each of Unit, Unit Drilling and Unit Petroleum,
together with each existing Material Subsidiary of each of the foregoing Persons
(but excluding Superior), and each of their respective successors and assigns,
including any receiver, trustee or debtor-in-possession, is each, individually,
herein referred to as a “Borrower”, and, collectively, jointly and severally, as
the “Borrowers”),
and
BOKF, NA, dba Bank of Oklahoma, formerly Bank of Oklahoma, National Association
(“BOk”), COMPASS BANK (“BBVA Compass”), BOk and BBVA Compass as joint lead
arrangers, joint bookrunners and co-syndication agents (“Syndication Agents”),
BANK OF AMERICA, N.A. (“B of A”),and BANK OF MONTREAL (“BMO”), as
co-documentation agents (“Documentation Agents”), the lenders now or at various
times later signatories to this Agreement (the current lender parties to this
Agreement and the Additional Lenders that may become signatory parties to this
Agreement, each being sometimes referred to in this Agreement, individually, as
a “Lender,” and collectively as the “Lenders”);
and
BOk as administrative agent for the Lenders (in that capacity, referred to as
the “Administrative Agent”).
RECITALS
A.
Unit, Unit Drilling, Unit Petroleum, Unit Texas Drilling, L.L.C. (which has
heretofore been dissolved) and Superior LLC (collectively the “Original
Borrowers”), BOk, as the administrative agent for the financial institutions
defined in that agreement as the “Existing Lenders” thereunder (such Persons are
herein referred to, collectively, as the “Original Lenders”) were parties to a
First Amended and Restated Credit Agreement dated as of May 24, 2007, as amended
by the First Amendment dated as of December 23, 2008 (collectively, the
“Original Credit Agreement”). The Original Lenders provided certain loans and
extensions of revolving credit to such Original Borrowers (all indebtedness
arising and all obligations, including contingent liabilities on letters of
credit issued under the Original Credit Agreement are collectively called the
“Original Indebtedness“);





0

--------------------------------------------------------------------------------






B.
The Borrowers, the Lenders signatory thereto, and the Administrative Agent
amended and restated the Original Credit Agreement by entering into that certain
Senior Credit Agreement dated as of September 13, 2011, as amended by that
certain First Amendment and Consent to Senior Credit Agreement dated as of
September 5, 2012, that certain Second Amendment and Consent to Senior Credit
Agreement dated as of April 10, 2015, that certain Third Amendment to Senior
Credit Agreement dated as of April 8, 2016, and that certain Fourth Amendment to
Senior Credit Agreement dated as of April 2, 2018 (collectively, the "Existing
Credit Agreement"), under which the Lenders severally established certain
commitments set forth on the Lenders Schedule annexed as Schedule 2 to the
Existing Credit Agreement until the Facility Termination Date, subject to the
Maximum Credit Amount (as defined in the Existing Credit Agreement) and the
Borrowing Base, all of which: (i) arranged for the refinancing of any Original
Indebtedness in full with funds to be made available under this Agreement and
terminated the commitments issued in the Original Credit Agreement to be
replaced by the Elected Commitments under this Agreement; (ii) provided the
Borrowers financing for general working capital requirements for (a)
exploration, development, production and acquisition of Oil and Gas Properties,
(b) acquisitions and operation of midstream assets, (c) issuance of standby
Letters of Credit, (d) contract drilling services, and (e) general corporate
purposes of the Borrowers; and (iii) otherwise amended some of the terms of the
Original Credit Agreement. After giving effect to the refinancing of any
Original Indebtedness and extinguishing and replacing the commitments of the
Original Lenders with the Elected Commitments of the Lenders, the several (but
not joint) Elected Commitment of each Lender is as set forth on the Lenders’
Schedule annexed to the Existing Credit Agreement as Schedule 2, as said
Schedule 2 is being amended and restated in its entirety, effective as of the
Fifth Amendment Effective Date, in the form thereof being attached to the Fifth
Amendment, until the Facility Termination Date, and subject to the Aggregate
Maximum Credit Amounts, the Borrowing Base, and the Aggregate Elected Commitment
Amounts;



C.
The Lenders have appointed BOk as Administrative Agent for the Lenders, and the
Borrowers now desire to modify the Existing Credit Agreement as more
particularly described in this Agreement;



D.
By a separate agreement between BOk and Borrowers, BOk and BBVA Compass were
appointed Joint-Lead Arrangers, Joint Bookrunners and Co-Syndication Agents, and
B of A and BMO have been appointed Documentation Agents for this Agreement;



E.
As more particularly provided for in Section 4 of the Fourth Amendment, the
Borrowers have: (x) advised Administrative Agent and the Lenders of Unit’s
intent to sell fifty percent (50%) of its Equity Interests in Superior and their
respective Subsidiaries, before the next Determination Date to occur after the
Fourth Amendment Effective Date, on terms that are acceptable to, and have been
approved by, Administrative Agent (the “Superior Sale”), subject to the
conditions that (i) the Superior Sale results in net sales proceeds inuring to
Unit over two hundred million dollars ($200,000,000) (with $200,000,000 being
herein called the “Superior Sale



1

--------------------------------------------------------------------------------





Net Proceeds”), and (ii) Borrowers shall, on the same Business Day of Unit’s
receipt of the Superior Sale Net Proceeds, cause the Superior Sale Net Proceeds
to be paid to Administrative Agent (for the ratable benefit of the Lenders) to
pay down the existing outstanding principal balance of the Outstanding Credit
Exposure by the Superior Sale Net Proceeds (the conditions in preceding
sub-clauses (i) and (ii) of this clause (x) of this Recital E, are herein,
together, called the “Superior Sale Paydown Conditions”); and (y) requested that
Administrative Agent and the Required Lenders consent to permit Unit to
facilitate and consummate the Superior Sale, subject to (without limitation) the
Superior Sale Paydown Conditions, and at closing of the Superior Sale
automatically remove and irrevocably release and discharge each Person
constituting Superior and their respective Subsidiaries as a Borrower,
Subsidiary Guarantor and/or co-obligor under the Existing Credit Agreement and
the other Loan Documents, provided that the Superior Sale Paydown Conditions
shall have been duly satisfied (the “Superior Release”), with no further action
being required to effectuate the foregoing as more particularly described in
Section 4 of the Fourth Amendment. Administrative Agent and Required Lenders are
agreeable to granting such consents, subject to the foregoing and the Fourth
Amendment.


NOW, THEREFORE, the parties agree as follows:
ARTICLE 1
DEFINITIONS


1.1    Defined Terms. The following terms have the meaning specified below:


“2016 Pledge Side Letter” has the meaning ascribed thereto in the Fourth
Amendment.


“2016 UCC” has the meaning ascribed thereto in the Fourth Amendment.


“2017 UCC” has the meaning ascribed thereto in the Fourth Amendment.


“2018 UCC” means that certain UCC financing statement naming Unit, as debtor,
and naming Administrative Agent, as secured party, filed with the Office of the
Delaware Secretary of State on May 2, 2018, as U.C.C. Initial Filing No.: 2018
2996458, reflecting the first-priority lien and security interest granted to the
Administrative Agent (on behalf of itself and the other Secured Parties (as
defined in the 2018 Pledge Agreement)) in and to all of the Collateral (as
defined in the 2018 Pledge Agreement) as more particularly described in the 2018
Pledge Agreement.


“2018 Pledge Agreement” means that certain Pledge Agreement dated May 2, 2018,
executed and delivered by Unit, as grantor, for the benefit of Administrative
Agent (on behalf of itself and the other Secured Parties (as defined therein)),
including all exhibit instruments attached thereto (including those exhibit
instruments executed and delivered by, respectively, Unit and/or Superior LLC).


“2018 Superior Pledge Instruments” means, collectively, the 2018 UCC and the
2018 Pledge Agreement.


2

--------------------------------------------------------------------------------





“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any of the Credit
Parties (i) acquires, by any means, any going business or all or substantially
all of the assets of any Person, (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having power only by reason of the happening of a contingency) or a majority (by
percentage or voting power) of the outstanding ownership interests of a
partnership or limited liability company, or (iii) acquires individually or
together Oil and Gas Properties (and ancillary assets), gas gathering systems or
gas processing plants, or drilling rigs (and ancillary equipment).


“Administrative Agent” means BOk in its capacity as contractual administrative
agent of the Lenders.


“Advance” means a borrowing under Article 2, (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of Loans of the same
type (either Floating Rate Advance or Eurodollar Advance) and, in the case of
Eurodollar Loans, for the same Interest Period.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with that Person. A Person
will be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (capital stock, general or limited
partnership units or interests, limited liability company membership interests
or association or other business entity shares, participations, rights or other
equivalent ownership interests, however designated) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise. From and after the Superior Release
Effective Date, the term “Affiliate” shall not include Superior or any of their
respective Subsidiaries for any purposes of this Agreement, other than for the
limited purposes of Section 7.7 hereof.


“Aggregate Elected Commitment Amounts” means the sum of the Elected Commitments
of all Lenders, as adjusted from time to time under this Agreement. In no event
will the Aggregate Elected Commitment Amounts exceed the lesser of (i) the
Borrowing Base, or (ii) the Aggregate Maximum Credit Amounts.


“Aggregate Maximum Credit Amounts” at any time means the sum of the Maximum
Credit Amounts of the Lenders, as the same may be modified or terminated
pursuant to this Agreement.


“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for that day, or (ii) the sum of the Federal
Funds Effective Rate for that day plus one-half of one percent (0.50%); but, in
no event shall the Alternate Base Rate be less than the sum of (x) the
Eurodollar Rate for that day for a Eurodollar Loan with a one month Interest
Period plus (y) one hundred basis points (1.00%).


3

--------------------------------------------------------------------------------





“Anti-Corruption Laws” mean, collectively, the FCPA, the UK Bribery Act of 2010,
and all other legal requirements and guidelines of any jurisdiction applicable
to any Credit Party from time to time concerning or relating to bribery or
corruption.


“Anti-Money Laundering Laws” mean, collectively, all applicable financial
recordkeeping and reporting requirements and the money laundering statutes and
the rules and regulations thereunder and any related or similar legal
requirements or guidelines, which in each case are issued, administered or
enforced by any Governmental Authority having jurisdiction over any Credit
Party.


“Applicable Margin” means the percentage rate per annum set forth in the Pricing
Schedule.


“Applicable Mortgage Threshold” means valid and perfected first priority
Mortgage Liens securing the Obligations on Borrowing Base Properties with a
value, as determined by Administrative Agent, at no time less than eighty
percent (80%) of the PDP PW8 total value of all Borrowing Base Properties.


“Authorized Officer” means the president, the chief financial officer, any vice
president, the treasurer or any assistant treasurer of the Borrowers, acting
singly.


“Available Total Commitment” means, at any time, the Aggregate Elected
Commitment Amounts then in effect minus the Total Outstanding Credit Exposure.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Borrower(s)” means, after the occurrence of the Superior Release Effective
Date, each individually and collectively, Unit, Unit Drilling and Unit
Petroleum, together with each existing Material Subsidiary of each of the
foregoing Persons (but excluding Superior), and each of their respective
successors and assigns, including any receiver, trustee or debtor-in-possession,
is each, individually, herein referred to as a “Borrower”, and, collectively,
jointly and severally, as the “Borrowers”.


“Borrowing Base” means, at the time in question, either the amount provided for
in Section 2.6.1 or the amount otherwise determined in accordance with the
remaining provisions of Section 2.6.


4

--------------------------------------------------------------------------------





“Borrowing Base Properties” means the Oil and Gas Properties, as evaluated by
Lenders for purposes of establishing the Borrowing Base.


“Borrowing Base Usage Percentage” means, for any day, the percentage equal to
the quotient of (i) the Total Outstanding Credit Exposure on that day, divided
by (ii) the Borrowing Base.


“Borrowing Date” means the date an Advance is made under this Agreement.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Tulsa, Oklahoma, and New York City, New York,
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
United States dollars are carried on in the London interbank market and (ii) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Tulsa, Oklahoma, for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.


“Capitalized Lease” of a Person, means any lease of Property by that Person as
lessee which would be capitalized on that Person’s balance sheet prepared in
accordance with GAAP.


“Capitalized Lease Obligations” of a Person means the amount of the obligation
of that Person under Capitalized Leases which would be shown as a liability on
that Persons balance sheet prepared in accordance with GAAP; provided that (i)
any lease that was treated as an operating lease under GAAP at the time it was
entered into that later becomes a Capital Lease as a result of a change in GAAP
during the life of such lease, including any renewals, and (ii) any lease
entered into after the Fourth Amendment Effective Date that would have been
considered an operating lease under the provisions of GAAP, in each case, shall
be treated as an operating lease for all purposes under the Fourth Amendment,
provided further, in no event shall the aggregate amount of the obligations
under operating leases and/or leases addressed in clauses (i) and (ii) above
exceed $25,000,000.00.


“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.


“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of Unit.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 


5

--------------------------------------------------------------------------------





“Commitment Fee Rate” means, at any time, the per annum percentage rate at which
commitment fees are accruing on the Available Total Commitment under Section
2.5.2 at that time at the rate set forth in the Pricing Schedule.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Consolidated EBITDA” means the sum of: (I) all dividends and distributions
received by Borrowers and their Subsidiaries (excluding Unrestricted
Subsidiaries) from any Unrestricted Subsidiary; plus (II) Consolidated Net
Income, plus, to the extent deducted in determining Consolidated Net Income, (a)
Consolidated Interest Expense, (b) expense for income and income based taxes
paid or accrued, (c) depreciation, depletion, and amortization, all calculated
on a consolidated basis, (d) non-cash expenses of the Borrowers and their
Subsidiaries associated with stock-based compensation reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period, (e) any net loss reducing Consolidated Net Income in connection with any
disposition of assets, (f) any extraordinary, unusual or non-cash expenses or
losses of Borrowers and their Subsidiaries reducing Consolidated Net Income
which do not represent a cash item in such period or any future period, and (g)
all other non-cash charges, minus all non-cash income, added to Consolidated Net
Income.


“Consolidated Interest Expense” means, for any period with respect to any
Person, the amount which, under GAAP would be set forth opposite the caption
“interest expense” or any like caption (including without limitation, imputed
interest included in payments under any Capitalized Lease) on a consolidated
income statement of that Person and its Subsidiaries for the period excluding
the amortization of any original issue discount.


“Consolidated Net Income” means, with reference to any applicable 12-month
measurement period, the net income (or loss) of the Borrowers and their
Subsidiaries (other than Unrestricted Subsidiaries, whose net income (or loss)
is hereby excluded from “Consolidated Net Income” for all purposes of this
Agreement) calculated on a consolidated basis for such period; but there will
not be included in Consolidated Net Income (to the extent it otherwise would be
included) any of the following: (a) any after tax extraordinary gain or loss,
along with any provisions for taxes on such gain or loss and all related fees
and expenses; (b) the cumulative effect of a change in accounting principles;
(c) any asset impairment write-downs on Oil and Gas Properties under GAAP or SEC
guidelines; (d) any consolidated impairment charges recorded in connection with
the application of ASC 350 "Goodwill and Other Intangibles;" (e) any unrealized
non-cash gains or losses on charges in respect of Rate Management Obligations or
hedging obligations (including those resulting from the application of ASC 815);
(f) income or loss attributable to discontinued operations (including operations
disposed of during such period whether or not such operations were classified as
discontinued), (g) all deferred financing costs written off, and premiums paid,
in connection with any early extinguishment of Indebtedness, (h) non-cash
expenses of the Borrowers and their Subsidiaries (other than Unrestricted
Subsidiaries) associated with stock-based plans reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
and (i) any other non-cash charges; and provided further that if the Borrowers
and their Subsidiaries (other than Unrestricted Subsidiaries) shall acquire or
dispose of any Property (other than pursuant to the Superior Sale) during such
period, then Consolidated Net Income shall be calculated after giving the pro
forma


6

--------------------------------------------------------------------------------





effect to such acquisition or disposition (other than the Superior Sale) in
accordance with GAAP approved by the Administrative Agent, as if such
acquisition or disposition had occurred on the first day of such applicable
12-month measurement period.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which that Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable on, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of the other Person
against loss, including, without limitation, any comfort letter, take-or-pay
contract or the obligations of any Person as general partner of a partnership
with respect to the liabilities of the partnership.


“Controlled Group” means all members of a group of corporations or other
business entities and all trades or businesses (whether or not incorporated)
which, together with the Borrowers or any of their respective Subsidiaries, are
treated as a single employer under Section 414 of the Code.


“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit under this Agreement.


“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Letter of Credit.


“Credit Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors, and “Credit Party means any one of them.


“Default” means any event or condition that upon notice, lapse of time or both
would constitute of Event of Default.


“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, (b) notified Unit, the Administrative Agent or the LC
Issuer or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the
Administrative Agent, any other Lender or any Borrower any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or


7

--------------------------------------------------------------------------------





appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
however, that a Lender shall not be a “Defaulting Lender” solely because the
Federal Deposit Insurance Corporation or other applicable federal or state
regulatory agency has been appointed as receiver, interim receiver, monitor,
conservator, trustee or custodian for any parent company of such Lender or
acquired an ownership interest in such parent company, provided that and only
for as long as (i) such appointment or acquisition does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such applicable federal or state regulatory agency or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender, (ii) such Lender confirms in writing, upon
request by the Administrative Agent, that it will continue to comply with its
obligations to make Loans and fulfill all other obligations required to be made
and fulfilled by it hereunder, and (iii) such Lender complies with its
obligations to make all Loans and fulfill all other obligations required to be
made or fulfilled by it hereunder; or (f) that has, or that has a direct or
indirect parent company that has, become the subject of a Bail-In Action.


“Deficiency” has the meaning assigned thereto in Section 2.6.7.


“Determination Date” has the meaning assigned thereto in Section 2.6.3(c).


“Disclosure Schedule” means Schedule 3.


“Disqualified Stock” means any Equity Interests that, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests or solely at the direction of the issuer), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
or casualty or condemnation event so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale or casualty or
condemnation event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Aggregate Elected Commitment Amounts and the termination of all outstanding
LC Obligations, including all Reimbursement Obligations (unless the outstanding
amount of all LC Obligations, including all Reimbursement Obligations, related
thereto, and all outstanding Rate Management Obligations under Financial
Contracts with any Lender or any Lender Counterparty, has been cash
collateralized or novated in accordance with this Agreement or otherwise to the
satisfaction of the Administrative Agent and each LC Issuer), (b) is redeemable
at the option of the holder thereof (other than if the issuer has the option to
settle for Qualified Equity Interests and cash in lieu of fractional shares), in
whole or in part, (c) provides for the scheduled payments of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the Facility Termination
Date at the time such Equity Interest is issued; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of any
Borrower or Subsidiary (other than an


8

--------------------------------------------------------------------------------





Unrestricted Subsidiary) or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower or its Subsidiaries (other than an
Unrestricted Subsidiary) in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.


“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Elected Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Outstanding Credit Exposure hereunder, as such “Elected
Commitment” may be (a) modified from time to time pursuant to Section 2.6 and/or
Section 14.6, or (b) modified from time to time pursuant to assignments by or to
such Lender pursuant to Section 14.3. The amount representing each Lender’s
Elected Commitment shall at any time be such Lender’s applicable Pro Rata Share
of the Aggregate Elected Commitment Amounts then in effect. As of the Fifth
Amendment Effective Date, the amount of each Lender’s applicable Elected
Commitment is set forth opposite such Lender’s name on Schedule 2 under the
caption “Elected Commitment.


“Engineering Report” means each engineering report delivered under Section
6.1(vii) or (viii), as applicable.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.


“Equity Interest” and “Equity Interests” mean, individually or collectively as
the context requires, shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any


9

--------------------------------------------------------------------------------





warrants, options or other rights entitling the holder thereof to purchase or
acquire any such Equity Interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Advance” means an Advance which, other than as provided in Section
2.12, bears interest at the applicable Eurodollar Rate.


“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, a rate (expressed to the fifth decimal place) equal to
(i) the rate of interest which is identified and normally published by ICE
Benchmark Administration (the "LIBOR") as the offered rate for loans in United
States dollars for the applicable Interest Period as of 11:00 a.m. (London
time), on the second full Business Day next preceding the first day of such
Interest Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); plus (ii) the maximum reserve
requirement, if any, then imposed under Regulation D of the Board of Governors
of the Federal Reserve System (or any successor thereto) for “Eurocurrency
Liabilities” (as defined therein); provided, however, that if LIBOR determined
as provided above shall be less than zero, LIBOR shall be deemed to be zero for
the purposes of this Agreement. If ICE Benchmark Administration no longer
reports the LIBOR or Administrative Agent determines in good faith that the rate
so reported no longer accurately reflects the rate available to Lender in the
London Interbank Market or if such index no longer exists or accurately reflects
the rate available to Administrative Agent in the London Interbank Market,
Administrative Agent may select a replacement index.


“Eurodollar Loan” means a Loan that, except as otherwise provided in Section
2.12, bears interest at the applicable Eurodollar Rate.


“Eurodollar Rate” means, with respect to any Interest Period, an interest rate
per annum equal to the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to the Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to the Interest Period, plus
(ii) the Applicable Margin, based on a 360 day year.


“Event of Default” means the occurrence of any of the events described in
Section 10.1.1-10.1.17, inclusive.


“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Rate Management Obligation if, and to the extent that, all or a portion of the
Subsidiary Guaranty of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Rate Management
Obligation (or any Subsidiary Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Future
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 10.20 and any other
“keepwell, support or other agreement” for the benefit of such


10

--------------------------------------------------------------------------------





Subsidiary Guarantor and any and all guarantees of such Subsidiary Guarantor’s
Rate Management Obligations by other Credit Parties) at the time the Subsidiary
Guaranty of such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor
of a security interest, becomes effective with respect to such Rate Management
Obligation. If a Rate Management Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Rate Management Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.


“Excluded Taxes” means, in the case of each Lender, each LC Issuer and the
Administrative Agent, (a) Taxes imposed on its overall net income, and franchise
taxes imposed on it, by (i) the jurisdiction under the laws of which such
Lender, Administrative Agent or LC Issuer is incorporated or organized, (ii) the
jurisdiction in which the Administrative Agent’s, the LC Issuer’s or the
Lender’s principal executive office is or applicable lending or issuing office
located (iii) the jurisdiction with which the Administrative Agent, the Lender
or the LC Issuer has a present or former connection (other than a connection
arising solely from the transactions specifically contemplated by this
Agreement), (b) any Taxes imposed under the laws of the United States of America
or any political subdivision thereof or therein that would apply if any payment
were made under any of the Loan Documents to the Lender or the LC Issuer on the
day the Lender becomes a Lender or the LC Issuer becomes an LC Issuer (or, in
either case, designates a new lending or issuing office); (c) and Taxes that are
attributable to the Lender’s or the LC Issuer’s failure to comply with Section
3.3(v) of this Agreement; and (d) any applicable Taxes imposed under Sections
1471-1474 of the Code as of the date of this Agreement and any current or future
regulations or official interpretations thereof.


“Existing Maturity Date” shall have the meaning ascribed thereto within Section
3.8.1.


“Facility Termination Date” means the date that is the earlier of: (a) October
18, 2023 (as such date may be extended pursuant to Section 3.8, the “Scheduled
Facility Termination Date”); (b)  November 16, 2020, to the extent that, on or
before such date, all Permitted Subordinated Notes issued pursuant to the
Permitted Existing Indenture are not repurchased, redeemed or refinanced to have
a new, extended maturity date at least six (6) months after the Scheduled
Facility Termination Date (subject to extension pursuant to Section 3.8); or (c)
any earlier date on which the Aggregate Elected Commitment Amounts are reduced
to zero or otherwise terminated under the terms of this Agreement.


"FATCA" means Sections 1471 through 1474 of the Code, as of the date hereof, (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements
entered into by the United States that implement the foregoing.


“FCPA” means The United States Foreign Corrupt Practices Act of 1977 (Pub. L.
No. 95 213, §§101 104), as amended or replaced.


“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on that day, as published for that day


11

--------------------------------------------------------------------------------





(or, if that day is not a Business Day, for the prior Business Day) by the
Federal Reserve Bank of New York, or, if the rate is not published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Tulsa time) on that day on those transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.


“Fee Letter” means that certain Fee Letter dated September 21, 2018, by and
among Unit (on behalf of itself and its Subsidiaries) and the Administrative
Agent.


“Fifth Amendment” means the Fifth Amendment dated as of the Fifth Amendment
Effective Date, to that certain Senior Credit Agreement dated September 13,
2011, by and among the Borrowers, the Administrative Agent and the Lenders party
thereto.


“Fifth Amendment Assigned Interests” has the meaning ascribed thereto in the
Fifth Amendment.


“Fifth Amendment Effective Date” shall have the meaning ascribed to such term in
the introductory paragraph of the Fifth Amendment.


“Fifth Amendment Existing Commitments” has the meaning ascribed thereto in the
Fifth Amendment.


“Fifth Amendment Existing Lenders” has the meaning ascribed thereto in the Fifth
Amendment.


“Fifth Amendment Existing Loans” has the meaning ascribed thereto in the Fifth
Amendment


“Fifth Amendment Exiting Lender” has the meaning ascribed thereto in the Fifth
Amendment.


“Fifth Amendment New Lender” has the meaning ascribed thereto in the Fifth
Amendment.


“Fifth Amendment Waiver” shall have the meaning ascribed to such term in Recital
C to the Fifth Amendment.


“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap, hedge or option contract or other
financial instrument with similar characteristics, (ii) any Rate Management
Transaction and (iii) with respect to any Subsidiary Guarantor any obligations
owed to any Lender or any Affiliate of a Lender to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.


“First Amendment” means the First Amendment and Consent to Senior Credit
Agreement dated as of September 5, 2012, among the Borrowers, the Administrative
Agent and the Lenders party thereto.


12

--------------------------------------------------------------------------------





“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for that day, changing when and as the Alternate Base Rate
changes, plus (ii) the Applicable Margin.


“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.


“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the Floating Rate.


“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004 and (e) any regulations
promulgated under any of the foregoing.


“Foreign Subsidiary” means (i) any Subsidiary that is not incorporated or
organized under the laws of the United States, any State thereof or the District
of Columbia, and (ii) any Subsidiary of a Subsidiary described in clause (i).


“Fourth Amendment” means the Fourth Amendment to Senior Credit Agreement dated
as of the Fourth Amendment Effective Date among the Borrowers, the
Administrative Agent and the Lenders party thereto.


“Fourth Amendment Effective Date” means April 2, 2018.


“Fourth Amendment Exiting Lender” has the meaning ascribed thereto in the Fourth
Amendment.


“Funded Debt” means all outstanding long term Indebtedness of the Borrowers in
accordance with GAAP excluding deferred Taxes, non cash hedging obligations
under ASC 815 and the plugging and abandonment accrued liabilities described in
Section 7.8(iv); provided that “Funded Debt” shall include all Subordinated
Debt, all Indebtedness arising under the Permitted Senior Notes, and all
Indebtedness of such Persons permitted under Section 7.2(v).


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States. At any time after the date of this Agreement, the
Borrowers, may elect to apply International Financial Reporting Standards
(“IFRS”) accounting principles in lieu of GAAP and, on that election, references
to GAAP will then be construed to mean IFRS from time to time; provided that any
such election, once made, shall be irrevocable and further provided that any
calculation or determination in this Agreement that requires the application of
GAAP for periods that include fiscal quarters ended before the Borrowers’
election to apply IFRS will remain as previously calculated or determined in
accordance with GAAP. The Borrowers will give notice of an election made in
accordance with this definition to the Administrative Agent.


“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.


13

--------------------------------------------------------------------------------





“Highest Lawful Rate” means, on any day with respect to a Lender to whom
Obligations are owed, the maximum non-usurious rate of interest that the Lender
is permitted under applicable law to contract for, take, charge or receive with
respect to the Obligations for that day. All determinations of the Highest
Lawful Rate, or of any interest rate determined by reference to the Highest
Lawful Rate, will be made separately for each Lender as appropriate to assure
that the Loan Documents are not construed to obligate any Person to pay interest
to any Lender at a rate in excess of the Highest Lawful Rate applicable to that
Lender.


“Hydrocarbon Interests” means all rights, titles, interests and estates now or
later acquired in and to (i) Hydrocarbons and (ii) oil and gas leases, or other
liquid or gaseous Hydrocarbon or mineral leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests, production
payment interests, farm outs and farm ins, including any reserved, back in or
residual interests of whatever nature.


“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.


“Indebtedness” of a Person means, without duplications, that Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of the Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property owned or acquired by that Person
(other than Permitted Encumbrances), (iv) obligations which are evidenced by
notes, bonds, debentures, acceptances, or other similar instruments, (v)
obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations in
respect of other Indebtedness, (viii) obligations under Financial Contracts,
including Rate Management Obligations, (ix) obligations to reimburse issuers of
Letters of Credit, (x) obligations with respect to payments received in
consideration of oil, gas, or other minerals yet to be produced at the time of
payment (including obligations under “take-or-pay” contracts to deliver gas in
return for payments already received and the undischarged balance of any
production payment created by that Person or for the creation of which the
Person directly or indirectly received payment), (xi) obligations with respect
to other obligations to deliver goods or services in consideration of advance
payments therefor; (xii) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of that Person, (xiii) all
obligations of such Person secured by a Lien on any Property of such Person
regardless of whether the Indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of such Person, and (xiv) all
liabilities of such Person as a general partner of a partnership for obligations
of such partnership of the nature described in clauses (i) through (xiii) above.


“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on the
Administrative Agent, any Lender or any LC Issuer with respect to any payment
made by any Credit Party under any Loan Document.


“Initial Permitted Senior Notes” has the meaning assigned thereto in Section
2.6.8.


14

--------------------------------------------------------------------------------





“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by Unit under
this Agreement. The Interest Period will end on the day that corresponds
numerically to the date one, two, three, or six months thereafter. If there is
no numerically corresponding day in the next, second, third or sixth succeeding
month, the Interest Period will end on the last Business Day of the next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day that is not a Business Day, the Interest Period will end on the
next succeeding Business Day. If the next succeeding Business Day falls in a new
calendar month, the Interest Period will end on the immediately preceding
Business Day.


“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by that Person to another Person and any stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by that
Person.


“LC Application” has the meaning assigned to it in Section 2.19.3.


“LC Issuer” means BOk (or any subsidiary or affiliate of BOk designated by BOk)
or any other Lender that agrees to be an LC Issuer in its capacity as issuer of
Letters of Credit under this Agreement.


“LC Obligations” means, at any time, the sum, without duplication, of (i) the
total undrawn stated amount under all Letters of Credit outstanding at that time
plus (ii) the total unpaid amount at that time of all Reimbursement Obligations.


“LC Sublimit” means $50,000,000 unless otherwise agreed in writing among the LC
Issuer, Unit and the Required Lenders.


“Lender Counterparty” means any Person counterparty to a Financial Contract who
is (or, at the time such Financial Contract was entered into, was) a Lender or
an Affiliate of a Lender.


“Lenders” means the lending institutions now or later listed on the signature
pages of this Agreement.


“Lenders’ Schedule” means Schedule 2.


“Letter of Credit” of a Person means a letter of credit or similar instrument
that is issued on the application of that Person or on which that Person is an
account party or for which that Person is in any way liable.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


15

--------------------------------------------------------------------------------





“Loan” means, with respect to a Lender, that Lender’s Advances made under
Article 2 (or any conversion or continuation of that Advance).


“Loan Documents” mean, collectively, this Agreement (as modified by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, and
the Fifth Amendment), the LC Applications, the Notes, the Letters of Credit,
each Subsidiary Guaranty, the Security Instruments and each compliance
certificate, Borrowing Notice, and Conversion/Continuation Notice executed by
Borrowers pursuant to this Agreement; as any of the foregoing may be amended,
amended and restated, modified, replaced or otherwise supplemented from time to
time; provided, however, that from and after the Superior Release Effective
Date, in accordance with the Fourth Amendment, the Superior LLC Pledge
Instruments shall no longer thereafter be deemed to constitute either Security
Instruments or Loan Documents for all intent and purposes of this Agreement and
the other Loan Documents.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), or results of operations of the
Credit Parties taken as a whole (taking into account the present value of any
indemnification in favor of the Borrowers or any applicable insurance coverage),
(ii) the ability of any of the Borrowers to perform their obligations under the
Loan Documents, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders under the Loan Documents.


“Material Domestic Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.


“Material Indebtedness” means Indebtedness of any Credit Party in an outstanding
principal amount of $25,000,000 or more (or its equivalent in any currency other
than U.S. dollars).


“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created, is governed, or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).


“Material Subsidiary” means a Subsidiary of any of the Borrowers having (i) at
least ten percent (10%) of the consolidated total assets of the Borrowers and
their Subsidiaries (determined as of the last day of the most recent fiscal
quarter of the Borrowers) or (ii) at least ten percent (10%) of the consolidated
revenues of the Borrowers and their Subsidiaries for the fiscal year of Unit
then most recently ended. For purposes of this Agreement, the term “Material
Subsidiary” shall not include a Borrower.


“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, or pollutants, defined or regulated as
such in or under any Environmental Law, including asbestos, polychlorinated
biphenyls, urea formaldehyde insulation, coal combustion byproducts or waste,
boiler slag, scrubber residue, or flue desulphurization residue or


16

--------------------------------------------------------------------------------





comparable or similar products, substances or materials (whether liquid, solid,
gaseous or otherwise).


“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule 2 attached hereto under the caption “Maximum
Credit Amounts”, as the same may be modified or terminated from time to time
pursuant to this Agreement, and which shall constitute the maximum amount of
Credit Extensions to prospectively be made available to the Borrowers under
Article 2 from each such Lender.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real or immovable Property and other Property (including
any Oil and Gas Property that constitutes real property) in favor of the
Administrative Agent (on behalf of the Lenders), which shall be in a form
reasonably satisfactory to the Administrative Agent, as the same may be amended,
modified, supplemented or restated from time to time in accordance with the Loan
Documents.


“Multiemployer Plan” means a Plan under which the Borrowers or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.


“Net Cash Proceeds” means in connection with any issuance or sale of equity
interests or indebtedness securities or instruments or the incurrence of loans,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection with such issuances or sales.


“Note” means each promissory note made, jointly and severally, by the Borrowers
payable to the order of a Lender in substantially the same form as Exhibit A,
evidencing indebtedness of the Borrowers to such Lender, as any of the foregoing
may be amended, amended and restated, modified, replaced, rearranged,
consolidated, renewed, extended or otherwise supplemented from time to time
(collectively, the “Notes”).


“Notes Indenture Additional Parties” means, only for so long as any notes issued
pursuant to the Permitted Existing Indenture remain outstanding (not including
any refinancing or replacement thereof or any Permitted Refinancing Notes),
those Subsidiaries of the Credit Parties that are signatories to, or obligors
respecting, the Permitted Existing Indenture in their capacities as either
direct, primary obligors (as the borrowers) under the Permitted Subordinated
Notes issued thereunder, or are guarantors thereof, but that are not Credit
Parties under this Agreement (consisting, as of the Fifth Amendment Effective
Date, of Petroleum Supply Company, Unit Drilling and Exploration Company, Unit
Texas Company, Unit Drilling USA Columbia, L.L.C., Unit Drilling Columbia,
L.L.C., and 8200 Unit Drive, L.L.C.).


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations (including all Reimbursement Obligations), all
Rate Management Obligations under Financial Contracts with any Lender or any
Lender Counterparty (or a Person who was a Lender or a Lender Counterparty at
the time such Financial Contract was entered into), all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other


17

--------------------------------------------------------------------------------





obligations of the Borrowers to the Lenders or to any Lender, the Administrative
Agent, the LC Issuer, or any indemnified party arising under the Loan Documents,
including all treasury and treasury related services; provided that the
"Obligations" shall exclude any Excluded Swap Obligations.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Oil and Gas Properties” means all Hydrocarbon Interests from time to time owned
by any Credit Party or in which one of the Credit Parties has an interest,
including without limitation, (i) Property now or hereafter pooled or unitized
with the Hydrocarbon Interests, (ii) all presently existing or future
unitization, pooling agreements and declarations of pooled units and the units
created in connection therewith (including without limitation all units created
under orders, regulations and rules of any Governmental Authority) which may
affect all or any portion of the Hydrocarbon Interests, (iii) all operating
agreements, contracts and other agreements which relate to any Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to that Hydrocarbon Interests, (iv) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including as-extracted collateral and all oil in
tanks and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests, (v) all tenements,
hereditaments, appurtenances and Property in any manner appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, (vi) and all Property,
rights, titles, interests and estates described or referred to above, including
any and all Property (real or personal) now owned or hereafter acquired and
situated on, used, held for use or useful in connection with the operating,
working or development of any of the Hydrocarbon Interests or Property
(excluding drilling rigs, automotive equipment or other personal property which
may be on the premises for the purpose of drilling a well or for other similar
temporary uses), and (vii) any and all oil wells, gas wells, injection wells or
other wells, buildings, structures, fuel separators, liquid extraction plants,
plant compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing, in each case limited to the
interest of the applicable Credit Party in those assets.


“Other Taxes” means any present or future stamp or documentary Taxes, and any
other excise or property Taxes which arise because of any payment made under
this Agreement, any Note, LC Application or from the signing or delivery of or
otherwise with this Agreement, any Note, or LC Application.


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the total principal amount of its then outstanding Loans, plus (ii) an
amount equal to its Pro Rata Share of the LC Obligations at that time.


“Patriot Act” has the meaning assigned thereto in Section 15.4.


“Payment Date” means the day prescribed in Section 2.16 for payment of
Eurodollar Loans and Floating Rate Loans, respectively.


18

--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation.


“PDP PW8” means the total value, discounted at the present worth of eight
percent (8%) thereof, of the Borrowers’ and their Subsidiaries’ proved developed
producing Oil and Gas Properties evaluated in the most recently completed
reserve report or engineering report (as applicable), after giving effect to
exploration and production activities, acquisitions, dispositions and
production, all as determined by Administrative Agent in accordance with
Administrative Agent’s then-current practices, economic and pricing parameters,
methodology, assumptions, and prudent oil and gas banking industry standards
established by Administrative Agent from time to time for its petroleum industry
customers.


“Permitted Encumbrances” means any Lien permitted by Section 7.6.


“Permitted Existing Indenture” means the Indenture dated as of May 18, 2011
between Unit and Wilmington Trust FSB and the First Supplemental Indenture dated
as of May 18, 2011 by and among Unit, the Subsidiary Guarantors (as therein
defined) party thereto and Wilmington Trust FSB, as amended, supplemented or
otherwise modified from time to time in accordance with the applicable terms,
conditions, limitations and restrictions as set forth in this Agreement (as the
same may be amended, modified or supplemented in accordance herewith).


“Permitted Refinancing Notes” has the meaning assigned thereto in Section 2.6.8.


“Permitted Senior Notes” means unsubordinated (i.e., pari passu in right of
payment with the Obligations), unsecured notes issued by Unit pursuant to a
Permitted Senior Notes Indenture, and provided that such notes and the
Indebtedness arising thereunder complies with all of the applicable terms,
conditions, restrictions and limitations with respect thereto as are set forth
in this Agreement, including Section 7.2(ix) (as the same may be amended,
modified or supplemented in accordance herewith).


“Permitted Senior Notes Indenture” means any indenture governing the Permitted
Senior Notes that complies with applicable terms, conditions, restrictions and
limitations with respect thereto as are set forth in this Agreement (as the same
may be amended, modified or supplemented in accordance herewith); as any such
indenture may itself be amended, supplemented or otherwise modified from time to
time in accordance herewith.


“Permitted Subordinated Notes” means unsecured notes issued by Unit that are
subordinated in right of payment to the Obligations issued pursuant to a
Permitted Subordinated Notes Indenture, and any other Subordinated Debt that
complies with all of the applicable terms, conditions, restrictions and
limitations with respect thereto as are set forth in this Agreement, including
Section 7.2(ix) (as the same may be amended, modified or supplemented in
accordance herewith).


“Permitted Subordinated Notes Indenture” means any indenture governing the
Permitted Subordinated Notes that (i) contains subordination terms and
conditions substantially similar (as determined by Administrative Agent in its
sole discretion) to those set forth within the Permitted Existing Indenture or
otherwise reasonably acceptable to the Administrative Agent, and (ii) complies
with the applicable terms, conditions, restrictions and limitations with respect
thereto as are set forth in this Agreement (as the same may be amended, modified
or supplemented in


19

--------------------------------------------------------------------------------





accordance herewith); as any such indenture may itself be amended, supplemented
or otherwise modified from time to time in accordance herewith.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any of
their agencies, departments, or instrumentalities.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrowers or any member of the Controlled Group may have any
liability.


“Pledge Agreement” means that certain Pledge Agreement executed and delivered by
Unit effective as of the date of the Third Amendment, as the same shall be
deemed to have been terminated and released in accordance with the Fourth
Amendment, effective as of the occurrence of the Superior Release Effective Date
(if any) in accordance with the Fourth Amendment.


“Pricing Schedule” means Schedule 1 attached hereto.


“Prime Rate” means, as of any date, the annual rate published in the “Bonds,
Rates and Yields” column of The Wall Street Journal (Southwest Edition) as the
prime rate, which rate will not necessarily be the “best” or lowest rate quoted
or used from time to time by a Lender or the Lenders. Borrowers acknowledge and
agree that the Lenders may make loans based on other rates or indices as well.
Should that reference to such prime rate become unavailable during the term of
the Loans or by Financial Contracts or should The Wall Street Journal otherwise
cease to publish or quote a prime or base rate, or should The Wall Street
Journal be merged, consolidated, liquidated or dissolved in a manner that it
loses its separate identity, then the Prime Rate will be a substitute index
selected and designated by the Administrative Agent following notice to Unit.
Any change in the Prime Rate shall be effective as of the date of the change but
the Prime Rate will not change more often than once each day. Under no
circumstances will the interest rate on the Notes be more than the Highest
Lawful Rate.


“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is that Lender’s Elected Commitment and the denominator
of which is the Aggregate Elected Commitment Amounts; provided, in the case of
Section 2.20 when a Defaulting Lender shall exist, “Pro Rata Share” means, (a)
for any Defaulting Lender, zero percent (0%), and (b) for any Lender other than
a Defaulting Lender, the percentage of the Aggregate Elected Commitment Amounts
(disregarding any Defaulting Lender’s Elected Commitment) represented by that
Lender’s Elected Commitment. If the Aggregate Elected Commitment Amounts have
terminated or expired, the Pro Rata Share will be determined upon the Aggregate
Elected Commitment Amounts most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender.


“Property” of a Person means any interest of that Person in any kind of
property, whether real, personal, tangible, intangible, or mixed, of that
Person, or other assets owned, leased or operated by that Person.


20

--------------------------------------------------------------------------------





“Qualified ECP Guarantor” means, in respect of any Rate Management Obligations,
at any time, each Credit Party, with total assets exceeding $10,000,000 or that
qualifies at such time as an “eligible contract participant” under the Commodity
Exchange Act and can cause another person to qualify as an “eligible contract
participant” at such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualified Equity Interests” means any Equity Interest that is not Disqualified
Stock.


“Rate Management Obligations” of a Person means all obligations of that Person,
whether absolute or contingent and regardless of how or when created, arising,
evidenced or acquired (including all renewals, extensions, supplements,
replacements, modifications, and substitutions of those obligations) under (i)
all Financial Contracts, including Rate Management Transactions, and (ii) all
cancellations, buy backs, reversals, terminations or assignments of any
Financial Contracts, including Rate Management Transactions.


“Rate Management Transaction” means any transaction (including an agreement
pertaining to that transaction) now existing or hereafter entered by one or more
Borrowers which is a rate swap, basis swap, hedge, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction or price/commodity protection device (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices, or other financial measures. However, a “Rate
Management Transaction” will not include any contract for the purchase and sale
of natural gas, oil or natural gas liquids entered into in the ordinary course
of business and on customary trade terms.


“Ratings Requirement” means Unit’s unsecured corporate rating is (i) BBB- or
better with respect to any rating issued by S&P (without negative outlook or
negative watch), or (ii) Baa3 or better with respect to any rating issued by
Moody’s (without negative outlook or negative watch), provided, if Unit only
satisfies one of the ratings set forth above, Unit shall still be deemed to have
satisfied the Ratings Requirement so long as Unit satisfies one of the two
ratings above and has an unsecured corporate rating of at least (x) BB+ with
respect to S&P (without negative outlook or negative watch), if Unit otherwise
satisfies the rating set forth in clause (ii) above and (y) Ba1with respect to
Moody’s (without negative outlook or negative watch), if Unit otherwise
satisfies the rating set forth in clause (i) above.


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System and any successor or other regulation or official interpretation
of the Board of Governors relating to reserve requirements applicable to member
banks of the Federal Reserve System.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System and any successor or other regulation or official interpretation
of the Board of Governors relating to the extension of credit by banks for the
purpose of purchasing or carrying margin stocks applicable to member banks of
the Federal Reserve System.


21

--------------------------------------------------------------------------------





“Reimbursement Obligations” means the total of all obligations of the Borrowers
under Section 2.19 to reimburse the LC Issuer for amounts paid by the LC Issuer
for any one or more drawings under Letters of Credit.


“Replacement Rate” has the meaning assigned to it in Section 3.4(ii).


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA,
for which the notice requirements to the PBGC have not been waived. A failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA will be a Reportable Event.


“Required Lenders” means those Lenders having in total at least 66.67% of the
Aggregate Elected Commitment Amounts or, if the Aggregate Elected Commitment
Amounts have been terminated, those Lenders having in total at least two-thirds
(66.67%) of the Total Outstanding Credit Exposure.


“Reserve Requirement” means, with respect to an Interest Period, the maximum
total reserve requirement (including all basic, supplemental, marginal and other
reserves) which is imposed under Regulation D on Eurocurrency liabilities.


“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.


“Sanctioned Country” means a country subject to a comprehensive country-wide
sanctions program administered and enforced by OFAC, which countries are, as of
the effectiveness of the Second Amendment, limited to Cuba, Iran, North Korea,
Sudan and Syria.


“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
Person resident in a Sanctioned Country, to the extent any Person described in
clauses (i), (ii) or (iii) is the subject of a sanctions program administered by
OFAC.


“Sanctions” means, collectively, economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) any U.S.
Governmental Authority, including, without limitation, those administered by the
OFAC or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom; in each such case, as amended, supplemented or
substituted from time to time.


22

--------------------------------------------------------------------------------





“Scheduled Facility Termination Date” shall have the meaning ascribed thereto
within the definition of Facility Termination Date.


“Scheduled Redetermination” means any redetermination of the Borrowing Base
under Section 2.6.3.


“SEC” means the Securities and Exchange Commission.


“Second Amendment” means the Second Amendment and Consent to Senior Credit
Agreement dated as of April 10, 2015, among the Borrowers, the Administrative
Agent and the Lenders party thereto.


“Security Instruments” mean, collectively, each Mortgage, the 2018 Superior
Pledge Instruments, and all other agreements, instruments, consents and
certificates now or hereafter executed and delivered by any Credit Party or
other Person as security for the payment or performance of the Obligations, as
any of the foregoing may be amended, modified, restated or replaced from time to
time (excluding, from and after the Superior Release Effective Date, the
Superior LLC Pledge Instruments).


“Single Employer Plan” means a Plan maintained by the Borrowers or any member of
the Controlled Group for employees of the Borrowers or any member of the
Controlled Group.


“SPC Midstream Operating” means SPC Midstream Operating, L.L.C., an Oklahoma
limited liability company, a Wholly-Owned Subsidiary of Unit and an Unrestricted
Subsidiary hereunder, whose sole asset is, and even after the Superior Release
Effective Date shall remain, a management contract with Superior pursuant to
which Superior shall be operated after the Superior Release Effective Date.


“Special Redetermination” means any redetermination of the Borrowing Base under
Section 2.6.5 or 2.6.6.


“Specified Loan Party” means any Credit Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 12.20).


“Subordinated Debt” means (i) the Permitted Subordinated Notes, and (ii) all
other Indebtedness which is contractually subordinated in right of payment,
collection, enforcement and lien rights to the prior payment in full of the
Obligations on terms satisfactory to Administrative Agent, and includes
Indebtedness in the form of subordinated convertible debentures or subordinated
promissory notes.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which will at the time be
owned or controlled, directly or indirectly, by that Person or by one or more of
their Subsidiaries or by that Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which will at the time be so owned or controlled,
provided that any associations, joint ventures or other relationships (a) which
are established under a standard form


23

--------------------------------------------------------------------------------





operating agreement or similar agreement or which are partnerships for purposes
of federal income taxation only, (b) which are not corporations or partnerships
(or subject to the Uniform Partnership Act) under applicable state law, and (c)
whose businesses are limited to the exploration, development and operation of
oil, gas or mineral properties and interests owned directly by the parties in
those associations, joint ventures or relationships, will not be deemed to be
“Subsidiaries” of that Person. Unless otherwise expressly provided, all
references in this Agreement to a “Subsidiary” will mean a Subsidiary of any of
the Credit Parties. From and after the Superior Release Effective Date, the
Unrestricted Subsidiaries shall not be deemed to constitute Subsidiaries for any
purposes of this Agreement and the other Loan Documents, other than for the
limited purposes of Section 6.10 and Section 7.14, respectively, hereof.


“Subsidiary Guarantor” means each present or future Material Domestic Subsidiary
and each other Subsidiary that becomes a party to any Subsidiary Guaranty.


“Subsidiary Guaranty” means any Guaranty Agreement, substantially in the form of
Exhibit E to be executed on behalf of each Subsidiary Guarantor in favor of the
Administrative Agent for the ratable benefit of the Lenders, for the Obligations
of the Borrowers under this Agreement.


“Subsidiary Guaranty Joinder Agreement” means the Joinder Agreement,
substantially in the form of Schedule 1 to any Subsidiary Guaranty, to be
executed and delivered by each new Subsidiary Guarantor in accordance with the
provisions of Section 9.1.


“Superior” has the meaning ascribed thereto in the Fourth Amendment. For the
avoidance of doubt, said meaning shall be deemed to include all of those certain
entities expressly released by the Lenders pursuant to the Superior Release,
including Superior App, Superior TX, Superior LLC and each such Person’s
respective Subsidiaries, including Preston County Gas Gathering, L.L.C.).


“Superior App” has the meaning ascribed thereto in the Fourth Amendment.


“Superior LLC” means SUPERIOR PIPELINE COMPANY, L.L.C., a Delaware limited
liability company (formerly an Oklahoma limited liability company).


“Superior LLC Pledge Instruments” has the meaning ascribed thereto in the Fourth
Amendment.


“Superior Release” has the meaning ascribed thereto in Recital E of this
Agreement.


“Superior Release Effective Date” has the meaning ascribed thereto in the Fourth
Amendment.


“Superior Sale” has the meaning ascribed thereto in Recital E of this Agreement.


“Superior Sale Effective Date” has the meaning ascribed thereto in the Fourth
Amendment.


24

--------------------------------------------------------------------------------





“Superior Sale Net Proceeds” has the meaning ascribed thereto in Recital E of
this Agreement.


“Superior Sale Paydown Conditions” has the meaning ascribed thereto in Recital E
of this Agreement.


“Superior TX” has the meaning ascribed thereto in the Fourth Amendment.


“Superior UCCs” has the meaning ascribed thereto in the Fourth Amendment.


“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and any and all liabilities with respect to the
foregoing.


“Third Amendment” means the Third Amendment to Senior Credit Agreement dated as
of April 8, 2016, among the Borrowers, the Administrative Agent and the Lenders
party thereto.


“Total Outstanding Credit Exposure” means the total of the Outstanding Credit
Exposure of all the Lenders.


“Unfunded Liabilities” means that amount by which the present value of all
vested and unvested accrued benefits under all Single Employer Plans exceeds the
fair market value of those Plans’ assets allocable to those benefits, all
determined as of the most recent valuation date for those Plans using PBGC
actuarial assumptions for single employer plan terminations.


“Unit” has the meaning ascribed thereto in the introductory paragraph of this
Agreement.


“Unit Drilling” has the meaning ascribed thereto in the introductory paragraph
of this Agreement.


“Unit Petroleum” has the meaning ascribed thereto in the introductory paragraph
of this Agreement.


“Unrestricted Subsidiaries” means, collectively, from and after the Superior
Release Effective Date, the following Persons (each, an “Unrestricted
Subsidiary”): (i) Superior App; (ii) Superior LLC; (iii) Superior TX; (iv) SPC
Midstream Operating; and (v) their respective subsidiaries.


“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which are owned or controlled, directly or
indirectly, by that Person or one or more Wholly-Owned Subsidiaries of that
Person, or by that Person and one or more Wholly-Owned Subsidiaries of that
Person, or (ii) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the ownership interests having
ordinary voting power of which will at the time be so owned or controlled.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


25

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


The above definitions will be equally applicable to both the singular and plural
forms of the defined terms.
1.2    Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part of this Agreement for all
purposes. Unless the context otherwise requires or unless otherwise provided in
this Agreement the terms defined in this Agreement which refer to a particular
agreement, instrument or document also refer to and include all renewals,
extensions, modifications, amendments and restatements of that agreement,
instrument or document, provided that nothing in this section will be construed
to authorize any such renewal, extension, modification, amendment or
restatement.


1.3    Reference and Titles. All references in this Agreement to Exhibits,
Schedules, articles, sections, subsections and other subdivisions refer to the
Exhibits, Schedules, articles, sections, subsections and other subdivisions of
this Agreement unless expressly provided otherwise. Exhibits and Schedules to
any Loan Document are incorporated by reference into the Loan Document.
References to any document, instrument, or agreement (a) will include all
exhibits, schedules, and other attachments thereto, and (b) will include all
documents, instruments, or agreements issued or executed in replacement or
restatement thereof. Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of the subdivisions and will
be disregarded in construing the language contained in the subdivisions. The
words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation”. The phrases “this section” and “this subsection”
and similar phrases refer only to the sections or subsections in which these
phrases occur. Pronouns in masculine, feminine and neuter genders will be
construed to include any other gender, and words in singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.


1.4    Accounting Terms and Determinations. Except only as otherwise expressly
provided in this Agreement (including in the definition of GAAP), all accounting
terms will be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Administrative
Agent or the Lenders under this Agreement shall be prepared in accordance with
GAAP, as applied on a consistent basis. References to “days” will mean calendar
days, unless the term “Business Day” is used. Unless otherwise specified,
references to any particular Person also refer to its successors and permitted
assigns. If the Borrowers notify the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such


26

--------------------------------------------------------------------------------





provision amended in accordance herewith. To avoid any confusion, if a change in
GAAP, such as changes to lease accounting rules, occurring after the Effective
Date hereof, affects in any way the calculation of any material terms or
covenants hereunder, such terms or covenants will continue to be governed on the
basis of GAAP as in effect and applied immediately before such change upon and
following such notification contemplated above from the Borrower.


1.5    Calculations and Determinations. All calculations under the Loan
Documents of interest and fees will be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 360 days except
only for interest accruals on Floating Rate Loans which will be based on the
number of days lapsed in a 365-366 day year.


1.6    Joint Preparation; Construction of Indemnities and Releases. The Loan
Documents have been reviewed and negotiated by sophisticated parties with access
to legal counsel and no rule of construction will apply which would require or
allow any Loan Document to be construed against any party because of its role in
drafting that Loan Document. All indemnification and release provisions of this
Agreement will be construed broadly (and not narrowly) in favor of the Persons
receiving indemnification or being released.


ARTICLE 2
THE CREDITS


2.1    Elected Commitments; Aggregate Elected Commitment Amounts; Aggregate
Maximum Credit Amounts. From and including the Fifth Amendment Effective Date
and up to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions of this Agreement, to (i) make Loans to the Borrowers and
(ii) participate in Letters of Credit issued on the request of the Borrowers;
provided that, after giving effect to the making of each such Loan and the
issuance of each such Letter of Credit, such Lender’s Outstanding Credit
Exposure does not exceed its Elected Commitment, and the Total Outstanding
Credit Exposure does not exceed the Aggregate Elected Commitment Amounts.
Subject to the terms of this Agreement, Unit, as the designated borrowing agent
on behalf of all of the Borrowers, may borrow, repay and re-borrow at any time
before the Facility Termination Date. Each Lender’s Elected Commitment will
expire on the Facility Termination Date. The LC Issuer will issue Letters of
Credit on the terms and conditions set forth in Section 2.19. As of the Fifth
Amendment Effective Date, and until, but excluding, the next Determination Date:
(a) the Aggregate Elected Commitment Amounts are $425,000,000.00; and (b) the
Aggregate Maximum Credit Amounts are $1,000,000,000.00. Any increases in the
Aggregate Elected Commitment Amounts will be subject to and in accordance with
Section 14.6, any increase in the Aggregate Maximum Credit Amounts requires the
written consent of all Lenders, and any increase to the Elected Commitment
amount or the Pro Rata Share or the Maximum Credit Amount, respectively, of any
Lender requires the consent of such Lender.


2.2    Minimum Amount of Each Advance. Each Eurodollar Advance will be in the
minimum amount of $2,000,000 (and in additional multiples of $1,000,000), and
each Floating Rate Advance will be in the minimum amount of $200,000 (and in
additional multiples of $100,000), provided, that any Floating Rate Advance may
be in the amount of the Available Total Commitment.




27

--------------------------------------------------------------------------------





2.3    Ratable Loan. The Lenders will make each Advance according to their Pro
Rata Shares.


2.4    Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof. Unit will select advances on
behalf of the Borrowers in accordance with Sections 2.9 and 2.10.


2.5    Facility Fee; Commitment Fee; Late Fees; Agency and Other Fees.


2.5.1.    Facility Fee. Borrowers will pay to the Administrative Agent for the
benefit of the Lenders a fully earned and non-refundable upfront facility fee
calculated by the respective invited/solicited commitment levels tendered to
each Lender, as provided in the Fee Letter. Any increases in the Aggregate
Elected Commitment Amounts above the amounts designated in Section 2.1 will be
contingent on the Borrowers’ payment of an applicable market rate facility fee
on the amount of the increase(s) to Administrative Agent for the benefit of the
Lenders increasing its or their Elected Commitments or on the Elected
Commitment(s) of any Additional Lender(s) under Section 14.6.
    
2.5.2.    Commitment Fee. The Borrowers shall pay the Administrative Agent for
the Pro Rata Share of each Lender a commitment fee equal to the per annum
Commitment Fee Rate (as set forth on the Pricing Schedule) times the average
daily amount of the Available Total Commitment from the date of this Agreement
through the Facility Termination Date. Accrued commitment fees are payable in
arrears within 10 days of Unit’s receipt of the quarterly invoice from the
Administrative Agent following the close of each calendar quarter and on the
Facility Termination Date. All accrued commitment fees are payable on the
effective date of any termination of the Aggregate Elected Commitment Amounts of
the Lenders.


2.5.3.    Late Fees. To the extent any payment due under a Loan Document is not
paid within ten (10) calendar days of its scheduled due date, then, in addition
to any interest (accrued at the contract rate of the Notes and prior to
imposition of the default rate pursuant to Section 2.12) or other fees and
charges due, Borrowers will pay to the Administrative Agent for the allocable
benefit of the Lenders a late fee equal to five percent (5.0%) of the amount of
the payment that was required to have been made.


2.5.4.    Agency and Other Fees. Borrowers will pay agency and other fees to the
Administrative Agent in the amounts and on the terms agreed to in writing
between the Administrative Agent and the Borrowers.    


2.6    Borrowing Base.


2.6.1.    Subject to the terms, provisions, and limitations of this Agreement,
as of the Fifth Amendment Effective Date, and until, but excluding, the next
Determination Date, the Borrowing Base is $425,000,000.00, subject, however, to
all applicable terms, conditions and limitations as set forth in this Agreement.
The Borrowing Base is based on (i) the loan value which the Lenders assign to
the various Credit Parties’ Oil and Gas Properties being evaluated, and (ii) any
other credit factors (including without limitation the assets, liabilities, cash
flow, hedged and unhedged exposure to price, foreign


28

--------------------------------------------------------------------------------





exchange rate, and interest rate changes, business, properties, prospects,
management and ownership of Credit Parties) as the Lenders deem significant. The
Lenders and the Administrative Agent have no obligation to agree on or designate
the Borrowing Base at any particular amount, whether in relation to the
Aggregate Elected Commitment Amounts or otherwise.


2.6.2.    On March 1 and September 1 of each year, beginning March 1, 2019, Unit
will furnish to each Lender the information Administrative Agent has then
requested concerning the Credit Parties’ businesses and properties (including
the information specified in Sections 6.1(vii), (viii) and (ix)).


2.6.3.    Starting no later than April 1, 2019 and no later than each following
April 1st and October 1st, the Borrowing Base will be determined in accordance
with the following procedure:


(a) The Administrative Agent will submit in writing to the Lenders its proposed
Borrowing Base amount. In no event shall any proposed Borrowing Base exceed the
Aggregate Maximum Credit Amounts;


(b) Each Lender will have ten (10) Business Days to notify the Administrative
Agent in writing if it agrees or disagrees with the proposed amount; provided,
however, no increase in the Borrowing Base will become effective unless approved
in writing by all Lenders. If, within the time set out in the preceding
sentence,


(1)
All Lenders agree, then the new Borrowing Base will be the amount proposed by
the Administrative Agent (which shall be deemed to include any Lender that has
not timely notified Administrative Agent in writing of its approval or
disapproval, such silence being deemed to be an approval of the proposed
Borrowing Base amount by the silent (non responding) Lender); or



(2)
(i) Not all Lenders agree with the proposal of the Administrative Agent, or (ii)
if the Aggregate Elected Commitment Amounts have been terminated or have expired
and the Required Lenders have not affirmatively approved the Administrative
Agent’s proposal with respect to a decrease in, or maintenance of, the Borrowing
Base, then the Administrative Agent and the Required Lenders will, within five
(5) Business Days, diligently attempt in good faith to agree on a Borrowing Base
amount. If agreement is reached then the amount determined by the Administrative
Agent and the Required Lenders will be the Borrowing Base amount; or



(3)
The Administrative Agent and the Required Lenders cannot agree on the amount of
the Borrowing Base within the five (5) Business Day period, then the proposed
Borrowing Base will be the amount calculated by the Administrative Agent as the
“weighted arithmetic



29

--------------------------------------------------------------------------------





average” of the Borrowing Base as determined by each individual Lender and
communicated to the Administrative Agent in writing. For purposes of this
paragraph, the “weighted arithmetic average” of the Borrowing Base will be
determined by first multiplying the Borrowing Base proposed in writing to the
Administrative Agent by each Lender’s Pro Rata Share, and then adding the
results of each calculation, with the Borrowing Base then being the lesser of
(i) the resulting weighted arithmetic average amount, or (ii) the amount of the
Borrowing Base as last determined under this Agreement.


(c) The Administrative Agent will then promptly notify Unit in writing of the
new Borrowing Base amount. The amount of the Borrowing Base subject to the
Administrative Agent’s notice will be effective as of the date the notice is
sent to Unit (a “Determination Date“) unless, within five (5) Business Days
following receipt of the Administrative Agent’s notice, Unit designates in
writing a lesser amount in which case the lesser amount designated by Unit will
be the Borrowing Base amount effective when the Administrative Agent receives
Unit’s written designation.


2.6.4.    If Unit does not timely furnish all the information requested by the
Administrative Agent in subsection 2.6.2, Administrative Agent may designate the
Borrowing Base at any amount the Lenders or the Required Lenders, as applicable,
reasonably determine (and may redetermine the Borrowing Base from time to time)
until each Lender receives all the requested information. Once the Lenders have
received all the requested information, Lenders or the Required Lenders, as
applicable, in their discretion, will designate a new Borrowing Base under the
procedures in subsection 2.6.3.


2.6.5.    In addition to Scheduled Redeterminations, the Required Lenders are
permitted to make a Special Redetermination of the Borrowing Base once between
each Determination Date by notifying the Administrative Agent and Borrowers. Any
Special Redetermination by the Required Lenders shall be in addition to any
reduction of the Borrowing Base by the Required Lenders under Section 7.4(iv).


2.6.6.    In addition to Scheduled Redeterminations, any other Special
Redeterminations pursuant to Section 2.6 and the voluntary Aggregate Elected
Commitment Amounts reduction pursuant to Section 2.8.3, Unit may request a
Special Redetermination of the Borrowing Base once between each Scheduled
Redetermination. In addition, Unit may request Special Determinations from time
to time as significant developments, exploration or Acquisition opportunities
are presented to Borrowers. Borrower shall deliver written notice of such
Special Redetermination request to the Administrative Agent which shall include
(i) a reserve report or engineering report prepared as of a date not more than
30 days prior to such request, and (ii) the amount of the Borrowing Base
requested by Unit and the date on which Unit requests such redetermined
Borrowing Base to be effective. Upon receipt of the reserve report or
engineering report, the Administrative Agent shall, subject to approval of the
Required Lenders, or all Lenders in the event of a proposed increase in the
Borrowing Base,


30

--------------------------------------------------------------------------------





redetermine the Borrowing Base in accordance with the calculation procedures of
Section 2.6.3(a), (b) and (c), provided that the Administrative Agent and the
Lenders shall have thirty (30) days from Administrative Agent's receipt of the
information requested of Unit under clauses (i) and (ii) above to agree with the
Lenders on the redetermined amount of the Borrowing Base and so notify Unit in
writing.


2.6.7.    If at any time, the Total Outstanding Credit Exposure exceeds the
lesser of (i) the Borrowing Base, or (ii) the Aggregate Elected Commitment
Amounts (a “Deficiency”) because of a reduction in the Borrowing Base resulting
from a redetermination in accordance with this Section 2.6 (excluding Section
2.6.8), Administrative Agent will notify Unit in writing of the Deficiency and
within ten (10) days from the date of that deficiency notice, Unit will elect
one of the following options:
(a)To prepay the Loans in an amount equal to or more than the Deficiency;


(b)Dedicate to this Agreement (including the negative pledge provision of
Section 7.12) other Oil and Gas Properties or assets acceptable to the
Administrative Agent and the Required Lenders that are not then included in the
Borrowing Base that are of a value, as determined by the Administrative Agent
and the Required Lenders, such that the Outstanding Credit Exposure does not
exceed the Borrowing Base (as adjusted to include the values of the additional
Oil and Gas Properties and/or midstream assets);


(c)To prepay the amount of the Deficiency over six (6) equal monthly payments;
or
(d) Any combination of the above.


If Unit elects to (i) prepay the Loans under clause (a) or (ii) commence monthly
principal payments under clause (c), the prepayment or first monthly payment, as
applicable, will be due within twenty (20) days after the date of Unit’s timely
election. The prepayment or monthly principal payments will be applied in
reduction of the principal balance of the Loans. If Unit elects to commit Oil
and Gas Properties under clause (b) above, the Borrowers will provide the
Administrative Agent with descriptions of the Oil and Gas Properties or other
approved assets (together with any applicable current valuations and engineering
reports which may be requested by the Administrative Agent).
2.6.8.    Except to the extent expressly provided for in the last sentence of
this Section 2.6.8, the Borrowing Base shall be automatically reduced if and to
the extent a Borrower issues or incurs Indebtedness (other than any Obligations)
as follows: (i) a dollar ($1.00) for dollar ($1.00) reduction if such
Indebtedness is on a pari passu basis in right of payment with the Obligations;
or (ii) a twenty five cents ($0.25) reduction for each one dollar ($1.00) of
such Indebtedness which constitutes Subordinated Debt relative to the
Obligations (including such Subordinated Debt convertible to Equity Interests in
any Credit Party); provided that the issuance or incurrence of any such


31

--------------------------------------------------------------------------------





Indebtedness as described in this Section 2.6.8 is otherwise done in compliance
with all applicable terms, conditions, restrictions and limitations as set forth
in this Agreement with respect thereto, including Section 7.2(ix).
Notwithstanding the foregoing, pursuant to the Fifth Amendment, the Indebtedness
arising out of the initial issuance of the Permitted Senior Notes after the
Fifth Amendment Effective Date, but in any event, on or before November 15,
2020, (such notes, the “Initial Permitted Senior Notes”) and any Indebtedness
incurred pursuant to clause (c) of Section 7.2(ix) in respect of the Initial
Permitted Senior Notes (the “Permitted Refinancing Notes”), shall be excluded
from the application of this Section 2.6.8, and no Borrowing Base reduction will
occur as a result of such issuance; provided, however, that each subsequent
issuance, incurrence, refinancing, renewal, defeasance, refund or redemption
(excluding, for the avoidance of doubt, redemptions permitted under the terms
and conditions of Section 7.13(i)) of any portion of the Indebtedness under the
Permitted Senior Notes occurring after such initial issuance, other than any
Permitted Refinancing Notes, shall be subject to the application of clause (i)
or (ii) of this Section 2.6.8, and the Borrowing Base shall be reduced
accordingly upon any such subsequent event; provided, further, however, that
each issuance, incurrence, refinancing, renewal, replacement, defeasance, refund
or redemption (excluding, for the avoidance of doubt, redemptions permitted
under the terms and conditions of Section 7.13(i)) of any portion of the
Indebtedness under the Permitted Senior Notes (including the Initial Permitted
Senior Notes) shall also, in all events, be subject to and comply with, all
other applicable terms, conditions, restrictions and limitations as set forth in
this Agreement with respect thereto.


2.6.9.    Unit may, from time to time upon ten (10) days prior written notice to
the Administrative Agent, reduce the Borrowing Base by designating a Borrowing
Base which is lower than the Borrowing Base then in effect. Any such designation
by Unit shall be effective on the tenth (10th) day following the date of the
Administrative Agent's receipt of such written notice.


2.6.10.    Notwithstanding any of the foregoing, upon any redetermination or
other adjustment in the Borrowing Base pursuant to this Agreement that would
otherwise result in the Borrowing Base becoming less than the Aggregate Elected
Commitment Amounts, the Aggregate Elected Commitment Amounts shall be
automatically reduced (ratably among the Lenders in accordance with each
Lender’s Pro Rata Share) so that they equal such redetermined Borrowing Base
(and Schedule 2 shall be deemed amended to reflect such amendments to each
Lender’s Elected Commitment and to the Aggregate Elected Commitment Amounts
accordingly), and the Administrative Agent will reflect such revisions on
Schedule 2 and forward a copy of such revised Schedule 2 to the Borrower, the LC
Issuer and each Lender.


2.7    Repayment of Loans; Evidence of Loans.


2.7.1.    Borrowers hereby unconditionally and jointly and severally promise to
pay to the Administrative Agent, for the account of each Lender, on the Facility
Termination Date, the then unpaid principal amount of all Loans made to them.
Borrowers agree to repay the principal amount of each Loan made to them and the
interest accrued thereon in U.S. dollars.


32

--------------------------------------------------------------------------------





2.7.2.    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


2.7.3.    The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the type and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender's Pro Rata Share thereof.


2.7.4.    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Credit Parties to
repay the Loans in accordance with the terms of this Agreement.


2.7.5.    Any Lender may request that Loans made by it be evidenced by a
promissory note in an amount equal to its Maximum Credit Amount. In such event,
the Borrowers shall prepare, jointly execute and deliver to the order of such
Lender one or more promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note(s) and interest thereon shall at all times (including after
assignment pursuant to Section 14.3) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if a
promissory note is a registered note, to such payee and its registered assigns).


2.8    Principal Payments; Termination and Reduction of Aggregate Elected
Commitment Amounts.


2.8.1    Optional Principal Payments. The Borrowers may at any time and from
time to time, without penalty or premium, on prior notice to the Administrative
Agent pay (i) all outstanding Floating Rate Advances, or (ii) a part of the
outstanding Floating Rate Advance in a minimum amount of $200,000 (and any
additional multiples of $100,000). The Borrowers may from time to time, without
premium or penalty (but subject to the payment of any funding indemnification
amounts required by Section 3.5 including applicable breakage fees due
hereunder), on three (3) Business Days’ prior written notice to the
Administrative Agent, pay (i) all outstanding Eurodollar Advances, or, (ii) a
part of the outstanding Eurodollar Advances in a minimum total amount of
$2,000,000 (and any additional integral multiples of $1,000,000).


2.8.2.    Mandatory Principal Payments. In addition to the mandatory principal
payments required due to a Deficiency in accordance with Section 2.6.7, if at
any time a Deficiency occurs as a result of a reduction of the Borrowing Base
under Section 2.6.8 or


33

--------------------------------------------------------------------------------





7.4, Borrowers will, within three (3) Business Days following written notice
from Administrative Agent promptly prepay the principal of the Loans with
proceeds of such Indebtedness issuance or asset sale in an amount at least equal
to the Deficiency (or, if the Loans have been paid in full, deposit with the
Administrative Agent the amount required to eliminate the Deficiency, which
amount shall be applied by the Administrative Agent to the payment of all LC
Obligations, including all Reimbursement Obligations with respect to any Letters
of Credit as they become due and payable; any balance remaining after (i) all
Letters of Credit have expired or been fully drawn on or (ii) after the
Deficiency no longer exists will be returned to Unit) together with interest
during the period of the Deficiency. Any principal or interest prepaid under
this subsection will be in addition to, and not in lieu of, all payments
otherwise then required under the Loan Documents.


2.8.3.    Termination and Reduction of Aggregate Elected Commitment Amounts.


(a)Unless previously terminated, the Aggregate Elected Commitment Amounts shall
terminate on the Facility Termination Date. If at any time the Aggregate Maximum
Credit Amounts, the Borrowing Base, or the Aggregate Elected Commitment Amounts
are terminated or reduced to zero, then the Elected Commitment of each Lender
shall terminate on the effective date of such termination or reduction.


(b) The Borrowers may once between each Scheduled Redetermination reduce the
Aggregate Elected Commitment Amounts; provided that (i) each reduction of the
Aggregate Elected Commitment Amounts shall be in an amount that is an integral
multiple of $5,000,000 and not less than $25,000,000 (or, if less, the remaining
amount of the Aggregate Elected Commitment Amounts), and (ii) the Borrowers
shall not terminate or reduce the Aggregate Elected Commitment Amounts if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.6.7 or 2.8.2, the Total Outstanding Credit Exposure would exceed the
Aggregate Elected Commitment Amounts.


(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amounts under paragraph (b)
of this Section 2.8.3 at least three (3) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrowers pursuant to this paragraph (c) shall be
irrevocable; provided that a notice of termination of the Aggregate Elected
Commitment Amounts delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities or refinancing, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Elected Commitment Amounts shall be permanent, provided that the Aggregate
Elected Commitment Amounts may be increased in accordance with Section 14.6.
Each


34

--------------------------------------------------------------------------------





reduction of the Aggregate Elected Commitment Amounts shall be made ratably
among the Lenders in accordance with their respective Pro Rata Shares.


2.9    Method of Selecting Loan Types and Interest Periods for New Advances.
Unit will select each type of Advance and, in the case of a Eurodollar Advance,
the applicable Interest Period. Unit will give the Administrative Agent
irrevocable notice (a “Borrowing Notice“) not later than 11:00 a.m. (Tulsa time)
on the same Business Day as the Borrowing Date of each Floating Rate Advance and
three Business Days before the Borrowing Date for each Eurodollar Advance.
Unit’s notice will specify:


(i)
the Borrowing Date, which must be a Business Day, of the Advance;



(ii)
the total amount of the Advance;



(iii)
the type (Floating Rate or Eurodollar) of Advance selected; and



(iv)
in the case of a Eurodollar Advance, the applicable Interest Period.



Not later than 1:00 p.m. (Tulsa time) on each Borrowing Date, each Lender will
make available its Loan or Loans in funds immediately available in Tulsa to the
Administrative Agent at its address specified under Article 15. The
Administrative Agent will make the funds received from the Lenders immediately
available to the Borrowers at the Administrative Agent’s address.
2.10    Conversion and Continuation of Outstanding Advances. Each Floating Rate
Advance will continue as Floating Rate Advance unless converted into Eurodollar
Advance under this Section 2.10 or is repaid. Each Eurodollar Advance will
continue as a Eurodollar Advance until the end of its applicable Interest
Period, at which time the Eurodollar Advance will be automatically converted
into a Floating Rate Advance unless (x) the Eurodollar Advance is or was repaid
or (y) Unit gives the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of the Interest Period, the Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.2, Unit may elect from time to time to convert
all or any part of a Floating Rate Advance into a Eurodollar Advance. Unit will
give the Administrative Agent irrevocable notice (a “Conversion/Continuation
Notice“) of each conversion of a Floating Rate Advance into a Eurodollar Advance
or continuation of a Eurodollar Advance. A Conversion/Continuation Notice must
be given by 11:00 a.m. (Tulsa time) on a day that is at least three Business
Days before the date of the requested conversion or continuation and specify:


(i)
the requested date, which must be a Business Day, of the conversion or
continuation;



(ii)
the total amount of and the type of the Advance (Floating Rate Advance or
Eurodollar Advance) that is to be converted or continued; and



(iii)
the duration of the applicable Interest Period.



2.11    Interest Rate. Each Advance will bear interest at a variable per annum
rate equal to the Eurodollar Rate or the Floating Rate as applicable, except as
otherwise provided in Section


35

--------------------------------------------------------------------------------





2.12. Each Floating Rate Advance will bear interest on its outstanding principal
amount, for each day from and including the date the Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
under Section 2.10 (but excluding the date it is paid or is converted into a
Eurodollar Advance under Section 2.10) at an annual rate equal to the Floating
Rate for that day. Changes in the rate of interest on that part of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance will bear interest on
its outstanding principal amount from and including the first day of the
Interest Period applicable to it until (but not including) the last day of that
Interest Period. The Administrative Agent will determine the applicable interest
rate for each Eurodollar Advance based on Unit’s selections under Sections 2.9
and 2.10 and otherwise in accordance with the terms of this Agreement. No
Interest Period may end after the Facility Termination Date.


2.12    Effect of Default or Deficiency on Advances/Rates Applicable After
Default or Deficiency. Despite Section 2.9, 2.10, or 2.11, during a Default or
Deficiency the Required Lenders may, at their option by written notice to Unit,
declare that no Advance will be made as, converted into, or continued as a
Eurodollar Advance and no Letters of Credit will be issued. During the
continuance of an Event of Default, each Eurodollar Advance and each Floating
Rate Advance will bear interest for the remainder of the applicable Interest
Period at the rate otherwise applicable to the Interest Period plus an
additional two hundred basis points (2.0%) per annum, and the LC Fee will be
increased by an additional two hundred basis points (2.00%) per annum. During
(i) a Default that remains uncured (prior to an Event of Default) or (ii) a
Deficiency that is not cured within a thirty (30) day period, interest will be
determined at the applicable Level IV Status Floating Rate per annum plus an
additional fifty basis points (0.50%) as to Floating Rate Advances or applicable
Level IV Status Eurodollar Rate plus an additional one hundred basis points
(1.00%) as to Eurodollar Rate Loans per annum as to Eurodollar Rate. During a
Default or Event of Default under Subsections 10.1.6 or 10.1.7, the interest
rates set forth above and the increase in the LC Fee will apply to all Credit
Extensions without any election, notice or other action on the part of the
Administrative Agent or any Lender; provided, however, the default interest rate
specified above shall not accrue at the same time a late fee is being assessed
pursuant to Section 2.5.3, such election to be at the option of the
Administrative Agent and the Required Lenders.


2.13    Method of Payment of Obligations. All Obligation payments will be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified by
Section 15.1, by 12:00 noon (Tulsa time) on the date when due (other than
payments of Rate Management Obligations owed to Lender Counterparties, which
shall be made in accordance with the applicable Financial Contracts governing
such Rate Management Obligations) and will (except in the case of Reimbursement
Obligations for which the LC Issuer has not been fully indemnified by the
Lenders, or as otherwise required under this Agreement) be applied ratably by
the Administrative Agent among the Lenders. The Administrative Agent will
promptly pay in the same type of funds that the Administrative Agent received to
each Lender at the Lender’s address specified in Section 15.1 (or at the address
specified in a notice received by the Administrative Agent from the Lender) any
payments the Administrative Agent receives on behalf of the Lender. The
Administrative Agent may charge Borrowers’ accounts (other than any Excluded
Account) at BOk for each payment of principal, interest, Reimbursement
Obligations and fees due under this


36

--------------------------------------------------------------------------------





Agreement. Each reference to the Administrative Agent in this Section 2.13 will
also be deemed to refer, and will apply equally, to the LC Issuer, in the case
of payments required to be made by the Borrowers to the LC Issuer under Section
2.19.6.


Subject to the provisions of Section 11.4, all principal or interest payments on
any Note or Loan will be applied first to any interest then due and payable,
then to principal, and last to any prepayment of principal and interest in
compliance with Section 2.8. All distributions of amounts described above will
be made by Administrative Agent pro rata to each Lender then owed Obligations
described in this section in proportion to all amounts owed to Administrative
Agent and all Lenders which are described in this Section 2.13; provided that if
any Lender then owes payments to LC Issuer for the purchase of a participation
under Section 2.19.2 or to Administrative Agent under Section 13.7, any amounts
otherwise distributable under this section to the Lender will be deemed to
belong to LC Issuer, or Administrative Agent, respectively, to the extent of the
unpaid payments, and Administrative Agent will apply those amounts to pay such
unpaid payments rather than distribute those amounts to the Lender.
2.14    Payment of Fees. All fees paid under this Agreement will be paid in US
Dollars on the dates due, in immediately available funds to the Administrative
Agent (or the LC Issuer, in the case of fees payable to it). Fees paid will not
be refundable under any circumstances except in the case of inadvertent but
conclusive overpayment by Borrowers.


2.15    Telephonic Notices. The Lenders and the Administrative Agent may extend,
convert, or continue Advances, effect selections of types of Advances, and
transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes authorized to act on
behalf of the Borrowers. Borrowing Notices and Conversion/Continuation Notices
may be given telephonically. Unit will deliver promptly to the Administrative
Agent a written confirmation executed by an Authorized Officer of each
telephonic notice. If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and any Lenders, the records
of the Administrative Agent and the Lenders will govern absent manifest error.


2.16    Payment Date. Interest accrued on each Floating Rate Advance will be
payable on the last day of each month, on any date on which the Floating Rate
Advance is prepaid (whether due to acceleration or otherwise), and on the
Facility Termination Date. Interest accrued on the principal amount of any
Floating Rate Advance converted into a Eurodollar Advance on a day other than
the last day of a month will be payable on the date of conversion. Interest
accrued on each one month (30 day), two months (60 days), or three months (90
days) Interest Period for a Eurodollar Advance will be payable on the last day
of its applicable Interest Period, on any date on which the Eurodollar Advance
is prepaid (whether by acceleration or otherwise), and on the Facility
Termination Date. Interest accrued on each Eurodollar Advance having an Interest
Period longer than three months (i.e., six months (180 days) Interest Period)
will also be payable on the last day of each three-month interval during the
Interest Period. Interest will be payable from the day an Advance is made but
not for the day of payment if the payment is received before 12:00 noon (local
time) at the place of payment. If any payment of principal of or interest on an
Advance is due on a day which is not a Business Day, that payment will be made
on the next succeeding Business Day and, in the case of a principal payment, the
extension of time will be included in computing interest on the payment.


37

--------------------------------------------------------------------------------





2.17    Notification of Advances, Interest Rates, and LC Requests. The
Administrative Agent will promptly notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, or repayment notice it
receives as well as changes in the applicable per annum rate of interest
pursuant to the Pricing Schedule. Promptly after notice from the LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Letter of Credit.


2.18    Non-Receipt of Funds by the Administrative Agent. Unless Unit or a
Lender, as the case may be, notifies the Administrative Agent before the date on
which it is to make a payment to the Administrative Agent of (i) in the case of
a Lender, the proceeds of a Loan or (ii) in the case of the Borrowers, a payment
of principal, interest or fees, that it does not intend to make the payment, the
Administrative Agent may assume that the payment has been made. The
Administrative Agent may, but will not be obligated to, make the amount of the
payment available to the intended recipient in reliance on that assumption. If
the Lender or the Borrowers, as the case may be, did not make the payment, the
recipient of the payment will when requested by the Administrative Agent, repay
the amount of the payment with interest to Administrative Agent. Interest will
apply for each day starting the day the payment was made until the day the
Administrative Agent receives the repayment. Interest will be calculated at a
rate per annum equal to (x) in the case of payment by a Lender, the Federal
Funds Effective Rate for the day for the first three days and then the interest
rate applicable to the relevant Loan or (y) in the case of payment by the
Borrowers, the interest rate applicable to the relevant Loan.


2.19    Letters of Credit.


2.19.1.    Issuance. When requested by Unit, the LC Issuer will issue standby
Letters of Credit and renew, extend, increase, decrease or otherwise modify each
Letter of Credit (“Modify,” and each action a “Modification“), from time to time
before the Facility Termination Date; but only if immediately after each Letter
of Credit is issued or Modified, (i) the total amount of the outstanding LC
Obligations does not exceed the LC Sublimit and (ii) the Total Outstanding
Credit Exposure does not exceed the Aggregate Elected Commitment Amounts. No
Letter of Credit will have an expiration date more than one year from its date
of issuance (or, in the case of a Modification, one year after the
Modification). If an expiration date for any Letter of Credit is within five (5)
Business Days before the Facility Termination Date, Borrowers will deposit with
the Administrative Agent on the Facility Termination Date immediately available
funds in an amount equal to the undrawn amount of the Letter of Credit. The
Administrative Agent may apply such funds to the payment of Reimbursement
Obligations with respect to the Letter of Credit as they become due and payable,
and any balance remaining after such Letter of Credit has expired or been fully
drawn upon will be returned to the Borrowers.


2.19.2.    Participations. On the issuance or Modification of a Letter of
Credit, the LC Issuer will be deemed, without further action by any party, to
have unconditionally and irrevocably sold to each Lender, and each Lender will
be deemed, without further action by any party, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in the Letter of
Credit (and each Modification of the Letter of Credit) and the related LC
Obligations in proportion to its Pro Rata Share.


38

--------------------------------------------------------------------------------





2.19.3.    Notice. Unit will give the LC Issuer notice before 11:00 a.m. (Tulsa
time) at least one Business Day before the proposed date of issuance or
Modification of a Letter of Credit, specifying the beneficiary, the proposed
date of issuance (or Modification) and the expiration date of the Letter of
Credit. The issuance or Modification of a Letter of Credit by the LC Issuer is
subject to the LC Issuer’s approval and the Borrowers signing and delivering an
LC Application or other instruments and agreements relating to the Letter of
Credit as the LC Issuer may reasonably request (each, a “LC Application“). In
the event of a conflict between the terms of this Agreement and the terms of an
LC Application, the terms of this Agreement will control.


2.19.4.    Letter of Credit Fees. The Borrowers will pay to the Administrative
Agent, for the account of the Lenders in accordance with their respective Pro
Rata Shares, a per annum letter of credit fee when a Letter of Credit is issued.
The amount of the fee will be equal to the greater of $500.00 or a per annum
rate equal to the Applicable Margin for Eurodollar Loans on the stated amount of
the Letter of Credit (each fee described in this sentence an “LC Fee“). The
Borrowers will also pay to the LC Issuer for its own account at the time of
issuance of a Letter of Credit, a fronting fee in an amount equal to 0.125% of
the initial stated amount, and any documentary and processing charges incurred
in connection with the issuance or Modification of and draws under Letters of
Credit in accordance with the LC Issuer’s then standard schedule for those
charges.


2.19.5.    Administration; Reimbursement by Lenders. If the LC Issuer receives
demand for payment by a beneficiary under a Letter of Credit, the LC Issuer will
notify the Administrative Agent. The Administrative Agent will then promptly
notify the Borrowers and each other Lender of the amount demanded to be paid and
the proposed payment date (the “LC Payment Date“). The responsibility of the LC
Issuer to the Borrowers and each Lender will be only to determine that the
documents (including each demand for payment) delivered under each Letter of
Credit in connection with the presentment conforms in all material respects with
the Letter of Credit. In the absence of gross negligence or willful misconduct
by the LC Issuer, each Lender will be unconditionally and irrevocably liable
without regard to the occurrence of any Default, Event of Default or any
condition precedent, to reimburse the LC Issuer on request for (i) the Lender’s
Pro Rata Share of the amount of each payment made by the LC Issuer under a
Letter of Credit to the extent the amount is not reimbursed by the Borrowers
under Section 2.19.6, plus (ii) interest on the amount to be reimbursed by the
Lender for each day from the date of the LC Issuer’s demand for the
reimbursement (or, if the demand is made after 12:00 noon (Tulsa time) on that
date, from the next succeeding Business Day) to the date paid. The interest to
be paid will be calculated at a rate of interest per year equal to the Federal
Funds Effective Rate for the first three days and then at a rate of interest
equal to the rate applicable to Floating Rate Advances.


2.19.6.    Reimbursement by Borrowers. The Borrowers are irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer under subsection
2.19.5. The Borrowers’ reimbursement obligation will be without presentment,
demand, protest or other formalities of any kind but either the Borrowers or any
Lender may assert any claim


39

--------------------------------------------------------------------------------





for direct (but not consequential) damages suffered by the Borrowers or the
Lender to the extent, but only to the extent, caused by (i) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Letter of Credit issued by it complied with the terms of the
Letter of Credit or (ii) the LC Issuer’s failure to pay under any Letter of
Credit issued by it after the presentation to it of a request strictly complying
with the terms and conditions of the Letter of Credit. All amounts paid by the
LC Issuer and remaining unreimbursed by the Borrowers will bear interest,
payable on demand, for each day until paid at a rate per year equal to (x) the
rate applicable to Floating Rate Advances for that day if that day falls on or
before the applicable LC Payment Date and (y) the sum of two hundred basis
points (2.0%) plus the rate applicable to Floating Rate Advances for that day if
that day falls after the LC Payment Date. The LC Issuer will pay to each Lender
in accordance with its Pro Rata Share all amounts received by it from the
Borrowers as payment, in whole or in part, for Reimbursement Obligations in
regard to any Letter of Credit issued by the LC Issuer, but only if the Lender
has paid the LC Issuer for the Letter of Credit under Section 2.19.5. Subject to
the terms and conditions of this Agreement, the Borrowers may request an Advance
to satisfy any Reimbursement Obligation.


2.19.7.    Obligations Absolute. The Borrowers’ obligations under this Section
2.19 are absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim, or defense to payment that the
Borrowers may have or have had against the LC Issuer, any Lender, or any
beneficiary of a Letter of Credit. Borrowers acknowledge and agree that the LC
Issuer and the Lenders will not be responsible for, and the Borrowers’
Reimbursement Obligation in respect of any Letter of Credit will not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even if those documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Borrowers, any of their Affiliates, the beneficiary of any Letter of Credit,
any financing institution, or other party to whom any Letter of Credit may be
transferred or any claims or defenses whatsoever of the Borrowers or of any of
their Affiliates against the beneficiary of any Letter of Credit or any
transferee. The LC Issuer will not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit. The
Borrowers agree that any action taken or omitted by the LC Issuer or any Lender
under or in connection with each Letter of Credit and the related drafts and
documents, if done without gross negligence or willful misconduct, will be
binding on the Borrowers and will not put the LC Issuer or any Lender under any
liability to the Borrowers. Nothing in this subsection 2.19.7 will limit the
right of the Borrowers to make a claim for damages as provided in subsection
2.19.6.


2.19.8.    Actions of LC Issuer. The LC Issuer is entitled to rely, and will be
fully protected in, relying on any Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and on advice and statements of legal counsel, independent
accountants, and other experts selected by the LC Issuer. The LC Issuer will be
fully justified in failing or refusing to take any action under this


40

--------------------------------------------------------------------------------





Agreement unless it will first have received the advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it will first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take such action. Despite any other provision of this Section
2.19, the LC Issuer will in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and that request and any action taken or failure to act due to
that request will be binding on the Lenders and any future holders of a
participation in any Letter of Credit.


2.19.9.    Indemnification. The Borrowers will indemnify and hold harmless each
Lender, the LC Issuer and the Administrative Agent, and their respective
directors, officers, administrative agents and employees from and against any
and all claims, and damages, losses, liabilities, costs or expenses which a
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against a Lender, the LC Issuer or the Administrative Agent by any
Person) by reason of or in connection with the issuance, signing and delivery,
transfer of or payment, or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including any claims, damages,
losses, liabilities, costs, or expenses which the LC Issuer incurs by reason of
or in connection with (i) the failure of any other Lender to fulfill or comply
with its obligations to the LC Issuer (but this does not affect any rights the
Borrowers may have against a defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Letter of Credit which specifies that the
term “Beneficiary” included in the Letter of Credit includes any successor by
operation of law of the named Beneficiary, but which Letter of Credit does not
require that any drawing by any successor Beneficiary be accompanied by a copy
of a legal document, satisfactory to the LC Issuer, evidencing the appointment
of such successor Beneficiary. The Borrowers will not be required to indemnify
any Lender, the LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under a Letter of Credit complied with
the terms of the Letter of Credit or (y) the LC Issuer’s failure to pay under
any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of the Letter of Credit. Nothing in this
Section 2.19.9 is intended to limit the obligations of the Borrowers under any
other provision of this Agreement, provided that to the extent of any
inconsistency between this Section 2.19.9 and Section 12.6.1, the provisions of
this Section 2.19.9 shall control; and provided further that this Section 2.19.9
shall not apply to Taxes, which shall be exclusively governed by Section 3.3.


2.19.10.    Lenders’ Indemnification. Each Lender will, in accordance with its
Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, administrative agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except resulting from the indemnitees’ gross negligence or willful misconduct
or the LC Issuer’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of the Letter of Credit) that the indemnitees may suffer or incur


41

--------------------------------------------------------------------------------





in connection with this Section 2.19 or any action taken or omitted by the
indemnitees under this Section 2.19.


2.19.11.    Existing Letters of Credit. Each letter of credit issued and
outstanding under the Existing Credit Agreement as of the date hereof will be
deemed to constitute a Letter of Credit issued under this Agreement on the date
hereof for all purposes of the Loan Documents; provided that no additional LC
Fees or fronting fees will be payable with respect to such Letters of Credit
under Section 2.19.4. for which LC Fees and fronting fees have been paid in
full.


2.20    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)
fees pursuant to Section 2.5.2 shall cease to accrue on the unfunded portion of
the Elected Commitment of such Defaulting Lender;



(b)
the Elected Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included for any purpose in determining whether all Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 11.2), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender and further
provided that any redetermination or affirmation of the Borrowing Base shall
occur without the participation of the Defaulting Lender, but the Elected
Commitment (i.e., the Pro Rata Share of a Defaulting Lender) will not be
increased without the consent of the Defaulting Lender;



(c)
if any LC Obligations exists at the time a Lender becomes a Defaulting Lender
then: (i) all or any part of the LC Obligations of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Share (for the purpose of such reallocation the Defaulting
Lender's Elected Commitment will be disregarded in determining each
non-Defaulting Lender's Pro Rata Share) but only to the extent (x) the sum of
all non-Defaulting Lenders’ Outstanding Credit Exposures plus such Defaulting
Lender’s LC Obligations does not exceed the total of all non-Defaulting Lenders’
Elected Commitments and (y) the conditions set forth in Section 4.2 are
satisfied at such time; (ii) if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrower shall within two
Business Days following notice by the Administrative Agent (x) first,
collateralize such Defaulting Lender’s LC Obligations (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.19.10 for so long as such LC Obligations are
outstanding; (iii) if the Borrowers cash collateralizes any portion of such
Defaulting Lender’s LC Obligations pursuant to this Section 2.20(c), the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.19.4 with respect to such Defaulting



42

--------------------------------------------------------------------------------





Lender’s LC Obligations during the period such Defaulting Lender’s LC
Obligations are cash collateralized; (iv) if the LC Obligations of the
non-Defaulting Lenders are reallocated pursuant to this Section 2.20(c), then
the fees payable to the Lenders pursuant to Section 2.19.4 and Section 2.12(b)
shall be adjusted in accordance with such non-Defaulting Lenders’ Pro Rata
Shares; or (v) if any Defaulting Lender’s LC Obligations are neither cash
collateralized nor reallocated pursuant to this Section 2.20(c), then, without
prejudice to any rights or remedies of the LC Issuer or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s Elected
Commitment that was utilized by such LC Obligation) and letter of credit fees
payable under Section 2.19.4 with respect to such Defaulting Lender’s LC
Obligation shall be payable to the LC Issuer until such LC Obligations are cash
collateralized and/or reallocated; and


(d)
so long as any Lender is a Defaulting Lender, the LC Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Elected
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and Defaulting Lenders shall not participate therein). In the event
that the Administrative Agent, the Borrowers and the LC Issuer each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the LC Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Elected Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Pro Rata Share.

2.21    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it on its Outstanding Credit Exposure (other than payments
received under Article 3) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly on demand, to purchase a portion of
the Total Outstanding Credit Exposure held by the other Lenders so that after
such purchase each Lender will hold its Pro Rata Share of the Total Outstanding
Credit Exposure. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations (other than its Rate Management Obligations, if
any) or such amounts which may be subject to setoff, such Lender agrees,
promptly on demand, to take such action necessary such that all Lenders share in
the benefits of such collateral ratably in proportion to their respective Pro
Rata Shares of the Total Outstanding Credit Exposure.
ARTICLE 3
YIELD PROTECTION; TAXES


43

--------------------------------------------------------------------------------





3.1    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in its interpretation or administration by any governmental or
quasi-governmental authority, central bank, or comparable agency charged with
its interpretation or administration thereof or compliance by any Lender or
applicable banking address of the LC Issuer with any request or directive of any
such authority, central bank or comparable agency:


(i)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit, or similar requirement against assets of,
deposits with (or for the account of), or credit extended by, any Lender or the
LC Issuer (other than reserves and assessments taken into account in determining
the interest rate applicable to Eurodollar Advances): or


(ii)    imposes any other condition the result of which is to increase a
Lender’s cost, the interbank eurocurrency deposit market cost or the LC Issuer’s
costs of making, funding or maintaining its Eurodollar Loans or of issuing or
participating in Letters of Credit, or reduces any receivable of a Lender, the
interbank eurocurrency deposit market or the LC Issuer in connection with its
Eurodollar Loans, Letters of Credit or participations therein, or requires any
Lender, the interbank Eurocurrency deposit market or the LC Issuer to make any
payment calculated by reference to the amount of Eurodollar Loans, Letters of
Credit or participations therein held or interest or LC Fees received by it, by
an amount deemed material by such Lender or the LC Issuer as the case may be and
the result of any of the foregoing is to increase the cost to such Lender or the
LC Issuer, as the case may be, of making or maintaining its Eurodollar Loans or
Elected Commitment or of issuing or participating in Letters of Credit or to
reduce the return received by such Lender, the interbank eurocurrency deposit
market or the LC Issuer, as the case may be, in connection with such Eurodollar
Loans, Elected Commitment, Letters of Credit or participations therein,


then, within 15 days of demand by the Administrative Agent or the LC Issuer, as
the case may be, to Unit, the Borrowers will pay Administrative Agent for the
account of the Lender or the LC Issuer, as the case may be, that additional
amount or amounts as will compensate the Lender or the LC Issuer, as the case
may be, for the increased cost or reduction in the amount received by it;
provided that the Borrowers shall not be required to compensate a Lender or the
LC Issuer pursuant to this Section 3.1 for any increased costs or reductions
incurred more than 365 days prior to the date that such Lender or the LC Issuer,
as the case may be, notifies Unit of the change giving rise to such increased
costs or reduction and of the Lender's or the LC Issuer's intentions to claim
compensation therefor.


The foregoing provisions of this Section 3.1 shall not apply to Taxes, which
shall be governed exclusively by Section 3.3.


3.2    Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines, in good faith, the amount of capital required or expected to be
maintained by the Lender or the LC Issuer, or any corporation controlling the
Lender or the LC Issuer is increased


44

--------------------------------------------------------------------------------





as a result of a Change, then, within 15 days of demand to Unit by the Lender or
the LC Issuer, the Borrowers will pay the Lender or the LC Issuer the amount
necessary to compensate the shortfall in the rate of return on the portion of
the increased capital which the Lender or the LC Issuer determines in good faith
is attributable to this Agreement, its Outstanding Credit Exposure or its
Elected Commitment (after taking into account the Lender’s or the LC Issuer’s
policies as to capital adequacy). “Change“ means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or the LC Issuer or any
corporation controlling any Lender or the LC Issuer. “Risk-Based Capital
Guidelines“ means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to the regulations adopted prior to the date of this Agreement.
Notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, proposed or final rules,
interpretations, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, will in each case be deemed to be “Change”, regardless of the date
enacted, adopted, issued or implemented.


3.3    Taxes. (i) All payments by the Borrowers to or for the account of any
Lender, the LC Issuer or the Administrative Agent or under any Note or LC
Application will be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes, unless such withholding is required by any
law. If the Borrowers are required by law to deduct Indemnified Taxes or Other
Taxes from any payment to a Lender, the LC Issuer, or the Administrative Agent,
to the extent not prohibited by applicable law, (a) the payment will be
increased so that after making all required deductions (including deductions
applicable to payments under this Section 3.3) the Lender, the LC Issuer, or the
Administrative Agent (as the case may be) receives an amount equal to the
payment it would have received had no deductions been made, (b) the Borrowers
will make the deductions, (c) the Borrowers will pay the full amount deducted to
the relevant authority in accordance with applicable law, and (d) the Borrowers
will furnish Administrative Agent a copy of a receipt evidencing payment within
30 days after the payment is made.


(i)
In addition, without duplication of any payments made pursuant to Section 3.3
(i), the Borrowers will pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.



(ii)
The Borrowers agrees to indemnify the Administrative Agent, the LC Issuer, and
each Lender for the full amount of Indemnified Taxes or Other Taxes paid by the
Administrative Agent, the LC Issuer or a Lender and any liability (including
penalties, interest and expenses) associated with those payments.



45

--------------------------------------------------------------------------------





Payments properly due under this indemnification will be made within 30 days
following the date the Administrative Agent, the LC Issuer or a Lender requests
payment.


(iii)
If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country (or any of their political subdivisions)
asserts a claim that the Administrative Agent did not properly withhold tax from
payments to or for the account of any Lender because the appropriate form was
not delivered or properly completed by such Lender, because such Lender failed
to notify the Administrative Agent of a change in circumstances which rendered
its exemption from withholding ineffective, or for any other reason, then such
Lender will indemnify the Administrative Agent, fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding for the
tax, or otherwise, including penalties and interest, and any taxes imposed by
any jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all related costs and expenses (including attorney’s
fees and time charges of attorneys for the Administrative Agent. The obligations
of the Lenders under this Section 3.3(iii) will survive the payment of the
Obligations and termination of this Agreement. Any liability under this Section
3.3(iii) will not be a liability of the Borrowers.



(iv)
Any Lender or LC Issuer that is entitled to an exemption from or reduction of
withholding Taxes (including backup withholding Taxes) with respect to payments
under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times upon the reasonable request of the
Borrowers, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrowers as will permit such
payments to be made without withholding or at a reduced rate of withholding;
provided, no such Lender or LC Issuer will be required to deliver or submit
copies of any tax returns or schedules therewith.



(v)
If the Administrative Agent, a Lender or an LC Issuer determines, in its
reasonable discretion, that it has received a refund or credit of any Taxes or
Other Taxes as to which it has been indemnified by any Borrower or with respect
to which any Borrower has paid additional amounts pursuant to this Section 3.3,
it shall pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 3.3 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or such LC Issuer and without interest (other than any
interest paid by the relevant Governmental Authority with regard to the refund
or credit); provided that such Borrower, upon the request of the Administrative
Agent, such Lender or such LC Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such LC Issuer in the event the Administrative Agent, such



46

--------------------------------------------------------------------------------





Lender or such LC Issuer is required to repay such refund to such Governmental
Authority.


(vi)
If a payment made to a Lender or LC Issuer under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender or LC
Issuer fails to comply with any requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or LC
Issuer shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by applicable law and at such time or times reasonably
requested by the Borrowers or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender or such LC Issuer has complied
with such Lender’s or such LC Issuer’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (v), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.



(vii)
To the extent that the relevant documentation provided pursuant to this Section
3.3 is rendered obsolete or inaccurate in any material respect as a result of
changes in circumstances with respect to the status of a Lender or a LC Issuer,
such Lender or such LC Issuer shall, to the extent permitted by applicable law,
deliver to the Borrowers and the Administrative Agent revised and/or updated
documentation or promptly notify the Borrowers and the Administrative Agent in
writing of its legal inability to do so.



(viii)
For purposes of determining withholding Taxes imposed under FATCA, from and
after the effectiveness of the Second Amendment, the Borrowers and the
Administrative Agent shall treat (and the Lenders and the LC Issuers hereby
authorize the Administrative Agent to treat) each of the Loans as not qualifying
as “grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).



3.4    Availability of Eurodollar Advances.


(i)
If a Lender determines that maintenance of its Eurodollar Loans at a suitable
banking location would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, then, upon notice by that
Lender to the Borrowers and the Administrative Agent, such Lender’s obligation
to continue to make or convert Eurodollar Loans shall be suspended until that
Lender notifies the Borrowers and the Administrative Agent that the
circumstances giving rise to such determination no longer exist, and any
Eurodollar Advances of that Lender shall be converted to Floating Rate Advances,
to the extent required to comply with such Laws or change, subject to the
payment of any funding indemnification amounts required by Section 3.5. If the
Required



47

--------------------------------------------------------------------------------





Lenders determine that (a) deposits of a type and maturity appropriate to match
fund Eurodollar Advances are not available, or (b) the interest rate applicable
to Eurodollar Advances does not accurately reflect the cost of making or
maintaining Eurodollar Advances, then, upon notice by the Required Lenders to
the Borrowers and the Administrative Agent, (1) the availability of Eurodollar
Advances, and continuations thereof and conversions thereto, will be suspended
to the extent required to comply with such Laws or change until the Required
Lenders notify the Borrowers and the Administrative Agent that the circumstances
giving rise to such determination no longer exist, and (2) any affected
Eurodollar Advances shall be required to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.5.


(ii)
If the Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (a) adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate and that such circumstances are
unlikely to be temporary, (b) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (c) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent, in
consultation with the Borrowers, shall establish a replacement interest rate
(the “Replacement Rate”) that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, in which case, the Replacement Rate shall, subject
to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (x) adequate and reasonable
means do not exist for ascertaining the Replacement Rate and that such
circumstances are unlikely to be temporary or (y) the Administrative Agent (or
the Required Lenders through the Administrative Agent) notifies the Borrowers
that the Replacement Rate does not adequately and fairly reflect the cost to the
Lenders of funding the Loans bearing interest at the Replacement Rate. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrowers, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.4(ii). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 11.2), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such



48

--------------------------------------------------------------------------------





amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent and the Borrowers in
connection with this Section 3.4(ii), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be administratively applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).


3.5    Funding Indemnification. If for any reason a payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period or a Eurodollar Advance is not made on the date specified by the
Borrowers for any reason other than a breach of this Agreement by one or more
Lenders, the Borrowers will indemnify each Lender for any resulting loss or cost
incurred by it.


3.6    Mitigation Obligations. If any Lender requests compensation under
Sections 3.1, 3.2 or 3.4 or if any Credit Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender or indemnify any Lender pursuant to Section 3.3, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Sections 3.1, 3.2, 3.3 or 3.3, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.


3.7    Replacement Lenders. If a Lender (i) has notified Unit and the
Administrative Agent of the circumstances described in Sections 3.1, 3.2 or 3.4,
(ii) has required Borrowers to make payments for Indemnified Taxes or Other
Taxes under Section 3.3, (iii) becomes a Defaulting Lender, (iv) is a
Non-Extending Lender under Section 3.8, (v) has failed to approve a proposed
amendment, waiver, or consent which, pursuant to the terms of Section 11.2
requires the consent of all Lenders or all affected Lenders and with respect to
which the Required Lenders have granted their approval or consent, or (vi)
objects to an increase in the Borrowing Base proposed by the Administrative
Agent under the provisions of Section 2.6.2, then Unit may, at its sole cost,
expense and effort, within ninety (90) days of Unit’s learning of any of the
items in (i) - (vi) provided that no Event of Default then exists, terminate, in
whole but not in part, the Elected Commitment of that Lender (other than the
Administrative Agent) (a “Terminated Lender“), on ten (10) days’ prior written
notice to the Terminated Lender and the Administrative Agent (a “Notice of
Termination“) of Unit's decision under this Section 3.7. If, at any time during
the ninety day period and before Unit issues a Notice of Termination, the
Terminated Lender notifies Unit in writing that the circumstances giving rise to
the notice, event or circumstance no longer apply or the Terminated Lender
otherwise withdraws its request for additional compensation or approves the
proposed amendment, waiver, consent or Borrowing Base increase tendered by the
Administrative Agent, as the case may be, then Unit will no longer be permitted
to terminate the Elected Commitment of that Lender by reason of the particular


49

--------------------------------------------------------------------------------





circumstances that no longer apply, the request that was withdrawn or the
amendment, waiver, consent or Borrowing Base increase that was approved, as the
case may be.


To effect the termination of the Elected Commitment of the Terminated Lender,
Unit will: obtain either or both (i) an agreement by one or more Lenders to
increase their Elected Commitment(s) or (ii) an agreement by one or more other
banking or lending institutions to become parties to this Agreement in place and
instead of Terminated Lender and agree to accept an Elected Commitment in
accordance with Section 14.3; provided, however, that the new banking or lending
institutions are reasonably acceptable to the Administrative Agent and become
parties by executing an Assignment (the Lenders or other banking institutions
that agree to accept in whole or in part the Elected Commitment of the
Terminated Lender being referred to herein as the “Replacement Lenders“) without
recourse from the Terminated Lender, and that the aggregate increased and/or
accepted Elected Commitments of the Replacement Lenders under clauses (i) and
(ii) above equal the Elected Commitment of the Terminated Lender.


The Notice of Termination shall include the name of the Terminated Lender, the
date the termination will occur (the “Lender Termination Date“), and within
twenty (20) days of the Notice of Termination, Unit shall designate in writing
the Replacement Lender or Replacement Lenders to which the Terminated Lender
will assign its Elected Commitment and, if there will be more than one
Replacement Lender, the portion of the Terminated Lender’s Elected Commitment to
be assigned to each Replacement Lender in accordance with Section 14.3.


On the Lender Termination Date, (i) the Terminated Lender shall by execution and
delivery of an Assignment assign, without recourse, its Elected Commitment and
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to the Replacement Lender or Replacement Lenders (pro
rata, if there is more than one Replacement Lender, in proportion to the Pro
Rata Share of the Terminated Lender’s Elected Commitment to be assigned to each
Replacement Lender) indicated in the Notice of Termination and shall assign to
the Replacement Lender or Replacement Lenders each of its Loans (if any) then
outstanding and participation interests in Letters of Credit (if any) then
outstanding pro rata as aforesaid), (ii) the Terminated Lender shall endorse its
Note, if any, payable without recourse, representation or warranty to the order
of the Replacement Lender or Replacement Lenders (Pro Rata Share as aforesaid),
(iii) the Replacement Lender or Replacement Lenders shall purchase the Note, if
any, or Elected Commitment held by the Terminated Lender (pro rata as aforesaid)
at a price equal to the unpaid principal amount (including its participation in
and Pro Rata Share of the LC Obligations) plus interest, facility fees,
Commitment Fee and other fees accrued and unpaid to the Lender Termination Date,
and (iv) the Replacement Lender or Replacement Lenders will thereon (pro rata as
aforesaid) succeed to and be substituted in all respects for the Terminated
Lender with like effect as if becoming a Lender under the terms of Section 14.3,
and the Terminated Lender will have the rights and benefits of an assignor under
Section 14.3. To the extent not in conflict, the terms of Section 14.3 shall
supplement the provisions of this Section 3.7. For each assignment made under
this Section 3.7, the Replacement Lender shall pay to the Agent the processing
fee provided for in Section 14.3. The Borrower will be responsible for the
concurrent payment of any breakage costs associated with termination and
Replacement Lenders, as set forth in Section 3.5.


3.8    Extension of Scheduled Facility Termination Date.




50

--------------------------------------------------------------------------------





3.8.1.    Requests for Extension. Unit may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than eighteen (18)
months and not later than twelve (12) months before the Scheduled Facility
Termination Date then in effect (the “Existing Maturity Date”), request that
each Lender agree to extend the Existing Maturity Date then in effect for an
additional one (1) year period from the Existing Maturity Date then in effect;
but the Borrowers may request only two extensions under this Agreement and
Borrowers will pay at the closing of an extension a reasonable extension fee,
the amount of which will be negotiated and agreed to by the Lenders and Unit.


3.8.2.    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is sixty (60) days after Unit has
given notice in accordance with Section 3.8.1, advise the Administrative Agent
whether or not the Lender agrees to the extension (and each Lender that
determines not to so extend its Facility Termination Date (a “Non-Extending
Lender”) and shall notify the Administrative Agent of that fact promptly after
that determination (but in any event no later than the Notice Date) and any
Lender that does not so advise the Administrative Agent on or before the Notice
Date shall be deemed to be a Non-Extending Lender. The election of any Lender to
agree to the extension shall not obligate any other Lender to so agree.


3.8.3.    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date seven (7) days after the Notice Date (or, if the date is not a
Business Day, on the next succeeding Business Day).


3.8.4.    Additional Commitment Lenders. The Borrowers shall have the right on
or before the Existing Maturity Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement one or more Replacement Lenders (each,
an “Additional Commitment Lender“) as provided in Section 3.7 or Section 14.6,
respectively, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption under which the Additional Commitment Lender
shall, effective as of the Existing Maturity Date, undertake an Elected
Commitment (and, if any Additional Commitment Lender is already a Lender, its
Elected Commitment will be in addition to the Lender’s Elected Commitment then
in effect on that date).


3.8.5.    Minimum Extension Requirement. Only if the total of the Elected
Commitments of the Lenders that have agreed to extend the Existing Maturity Date
then in effect and the additional Elected Commitments of the Additional
Commitment Lenders is more than 50% of the total amount of the Elected
Commitments in effect immediately before the Existing Maturity Date then in
effect, then, effective as of such Existing Maturity Date, the Scheduled
Facility Termination Date of each Lender (other than each Non-Extending Lender)
and of each Additional Commitment Lender will be extended to the date which is
one year after the Existing Maturity Date then in effect. If that date is not a
Business Day, then the Scheduled Facility Termination Date as so extended will
be the next preceding Business Day. Each Additional Commitment Lender will as a
result become a “Lender” for all purposes of this Agreement.




51

--------------------------------------------------------------------------------





3.8.6.    Conditions to Effectiveness of Extensions. Notwithstanding the above
provisions of this Section, the extension of the Facility Termination Date will
not be effective with respect to any Lender unless:


(i)
no Default, Event of Default or Deficiency has occurred and is continuing on the
date of the extension and after giving effect to the extension;



(ii)
the representations and warranties contained in this Agreement are true and
correct on and as of the date of the extension and after giving effect to the
extension, as though made on and as of that date (or, if any representation or
warranty is expressly stated to have been made as of a specific date, as of that
specific date); and



(iii)
on the Facility Termination Date of each Non-Extending Lender, the Borrower
prepays any Obligations (other than any Rate Management Obligations owed to such
Non-Extending Lender) outstanding on that date to each Non-Extending Lender (and
pays any additional amounts required under Section 3.5).



3.8.7.    Conflicting Provisions. This Section 3.8 will supersede any
conflicting provisions in Section 11.2.


ARTICLE 4
CONDITIONS PRECEDENT


4.1.    Credit Extension. The Lenders will not be required to make any initial
Credit Extension unless:


4.1.1.    Unit has furnished to the Administrative Agent at its main banking
offices in Tulsa, Oklahoma, each of the following, duly executed by the
applicable Credit Parties and delivered in form, substance and date satisfactory
to the Administrative Agent, with sufficient copies for all of the Lenders:


(i)
copies of the certificate of incorporation or certificate of organization or
formation, as applicable, of each of the Credit Parties, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in their respective jurisdiction of
organization;



(ii)
copies, certified by the Secretary or Assistant Secretary of the Credit Parties,
of their respective by-laws or operating agreement or regulations, as
applicable, and of their respective Board of Directors’ or members/managers’
resolutions and of resolutions or actions of any other body authorizing the
authentication of the Loan Documents to which each Borrower is a party,



(iii)
an incumbency certificate, executed by the Secretary or Assistant Secretary of
the Credit Parties, identifying by name and title and bearing the signatures of
the Authorized Officers and any other officers of the Credit Parties authorized
to execute the Loan Documents to which the Credit Party is a party, with the



52

--------------------------------------------------------------------------------





Administrative Agent and the Lenders being entitled to rely on the certificate
until informed of any change in writing by the Credit Party,


(iv)
a certificate, executed by the chief financial officer of Unit (on behalf of all
of the Credit Parties), stating that on the initial Credit Extension Date no
Default, Event of Default or Deficiency has occurred and is continuing, that all
representations and warranties in the Loan Documents are true and correct in all
material requests as of the Initial Credit Extension Date (except to the extent
a representation or warranty is stated to relate solely to an earlier date, in
which case the representation or warranty will have been true and correct on and
as of such earlier date) and that no Material Adverse Effect has occurred;



(v)
a favorable written closing opinion of counsel to the Borrowers (in the event
Borrowers use an outside counsel then that counsel will be acceptable to the
Administrative Agent), addressed to the Administrative Agent and the Lenders in
form, scope and substance satisfactory to the Administrative Agent;



(vi)
this Agreement and a Note payable to the order of each Lender requesting the
issuance thereof;



(vii)
arrangements satisfactory to the Administrative Agent and the LC Issuer
concerning payment in full of any Indebtedness owing to the Original Lenders
under the Original Credit Agreement;



(viii)
any other documents, certificates, instruments and information as any Lender or
its counsel may have reasonably requested and satisfactory review by the Lenders
of all environmental, litigation, insurance (including in compliance with
Sections 5.20 and 6.6) and other matters deemed appropriate by the
Administrative Agent, including without limitation, data sufficient for analysis
and projections of the Borrowing Base Properties (division orders, production
payment checks or other evidence of payment by the purchaser of production) as
reasonably deemed necessary by the Administrative Agent or the Required Lenders;
and



(ix)
all facility fees owed to the Lenders and all fees and expenses owed by
Borrowers to Administrative Agent that have been billed and submitted to the
Administrative Agent and Unit as of that date including the reasonable
attorney’s fees and expenses of legal counsel for the Administrative Agent will
have been paid.



4.1.2    The Administrative Agent will (i) attempt to promptly obtain the
surrender to of and deliver to Unit all of the promissory notes held by the
Original Lenders under the Original Credit Agreement and .(ii) notify Unit and
the Lenders of the date that the initial Credit Extension was made.
4.2    Each Credit Extension. The Lenders are not required to make a Credit
Extension unless on the applicable Credit Extension Date:


53

--------------------------------------------------------------------------------





(i)
at the time of and immediately after giving effect to such Credit Extension,
there exists no Default, Event of Default or Deficiency and the representations
and warranties contained in Article 5 are then true and correct in all material
respects as of the Credit Extension Date (except to the extent a representation
or warranty is stated to relate solely to an earlier date, in which case the
representation or warranty will have been true and correct on and as of the
earlier date);



(ii)
the making of the Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, would not conflict with, or cause any Lender or
the LC Issuer to violate or exceed, any applicable governmental requirement, and
no Change shall have occurred;



(iii)
the Credit Parties are, on a consolidated basis, solvent;



(iv)
to extent that any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, such Borrower shall deliver, to Administrative
Agent a Beneficial Ownership Certification in relation to each such Borrower;
and



(v)
the Administrative Agent has received all documents and instruments it has then
reasonably requested (in addition to those described in Section 4.1) as to (i)
the accuracy and validity of or compliance with all representations, warranties,
and covenants made by any Borrower or Subsidiary Guarantor in this Agreement in
all material respects and the other Loan Documents, in each case in all material
respects, and (ii) the satisfaction of all applicable conditions contained in
this Agreement.



Each Borrowing Notice or request for issuance of a Letter of Credit will
constitute a representation and warranty by the Borrowers that the applicable
conditions contained in Section 4.2 have been satisfied or will be satisfied by
the applicable Credit Extension Date.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES


The Credit Parties represent and warrant to the Lenders that as of the Fifth
Amendment Effective Date:


5.1    Existence and Good Standing. Each Credit Party is a corporation or
limited liability company, duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent applicable to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to carry on its business in each
jurisdiction as now conducted.


5.2    Authorization and Validity. Each Credit Party has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The authentication and delivery by
each Credit Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been


54

--------------------------------------------------------------------------------





duly authorized by proper corporate or limited liability company proceedings.
The Loan Documents to which a Credit Party is a party constitute legal, valid
and binding obligations of that Credit Party enforceable against it in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
or similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity (“Enforceability Exceptions”).


5.3    No Conflict; Government Consent. Neither the authentication and delivery
of the Loan Documents by any of the Credit Parties which is a party to those
documents, nor the consummation of the transactions contemplated by the Loan
Documents, nor compliance with the provisions of the Loan Documents will violate
in any material respect (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Credit Parties, (ii) any of the
Credit Parties’ articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which any of the Credit
Parties is a party or is subject, or by which it, or its Property, is bound, or
conflict with or constitute a default, or result in, or require, the creation or
imposition of any Lien in, of, or on the Property of the Credit Parties under
the terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the applicable Credit Parties, and the failure of which
to obtain could reasonably be expected to have a Material Adverse Effect is
required to be obtained by the Credit Parties in connection with the
authentication and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrowers of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.


5.4    Financial Statements. The audited annual and unaudited quarterly,
consolidated financial statements of Unit and its consolidated Subsidiaries
previously delivered to the Lenders were prepared in accordance with GAAP
(except that the unaudited interim financial statements were subject to normal
and recurring year-end adjustments) in effect on the date the statements were
prepared and fairly present, in all material respects, the consolidated
financial position and consolidated results of operations and cash flows of Unit
and its consolidated subsidiaries at that date and the consolidated results of
their operations for the period then ended.


5.5    Material Adverse Effect. Since the filing of Unit’s most recent SEC Form
10-K on February 27, 2018, there has been no change in the business, Property,
prospects, condition (financial or otherwise) or results of operations of the
Credit Parties which could reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Borrowers which has a Material Adverse
Effect or in the future is reasonably likely to have (so far as the Credit
Parties can now foresee) a Material Adverse Effect and which has not been set
forth in this Agreement or the other documents, certificates and statements
furnished to the Administrative Agent by or on behalf of the Credit Parties
before, or on, the date of this Agreement.


5.6    Taxes. The Credit Parties have filed all United States federal Tax
returns and all other material Tax returns which are required to be filed and
have paid all Taxes due under those returns or under any assessment received by
the Credit Parties or any of their Subsidiaries,


55

--------------------------------------------------------------------------------





except (i) Taxes, if any, that are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP, and (ii) other
Taxes where the failure to file or the failure to timely pay could not
reasonably be expected to have a Material Adverse Effect. No material tax Liens
have been filed and no material claims are being asserted with respect to any
Taxes.


5.7    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Credit Parties which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Credit Parties have no material Contingent Obligations not provided
for or disclosed in the financial statements referred to in Section 5.4 except
as set forth on Schedule 7 of this Agreement.


5.8    Subsidiaries. The Disclosure Schedule contains an accurate list of all
Subsidiaries of Unit as of the date of this Agreement, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Unit or the other Credit
Parties. All of the issued and outstanding shares of capital stock or other
ownership interests of the Subsidiaries have been (to the extent those concepts
are relevant with respect to those ownership interests) duly authorized and
issued and are fully paid and non-assessable.


5.9    ERISA. Neither the Credit Parties nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any Withdrawal Liability
to Multiemployer Plans which could reasonably be expected to have a Material
Adverse Effect. Each Plan complies in all material respects with all applicable
requirements of law and regulations (ii), no Reportable Event has occurred with
respect to any Plan, (iii) neither the Credit Parties nor any other member of
the Controlled Group has withdrawn from any Plan or initiated steps to do so,
and (iv) no steps have been taken to reorganize or terminate any Plan, except as
disclosed in the Disclosure Schedule.


5.10    Accuracy of Information. No information, exhibit or report furnished by
the Credit Parties to the Administrative Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading, in each case
as of the date furnished and when taking all such information, exhibits and
reports as a whole; provided, that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based on assumptions believed by Borrowers to be reasonable both at
the time made and as of the effective date of this Agreement.


5.11    Margin Stock. No part of the Loan proceeds of any Advances will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock. If requested by the
Administrative Agent or the Required Lenders, the Credit Parties will furnish to
the Administrative Agent a statement in conformity with the requirements of
Federal Reserve Form U-1, referred to in Regulation U, to the foregoing effect.


56

--------------------------------------------------------------------------------





No indebtedness being reduced or retired out of the proceeds of the Advances was
or will be incurred for the purpose of purchasing or carrying any margin stock
within the meaning of Regulation U or any “margin security” within the meaning
of Regulation T. “Margin Stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the consolidated assets of Unit and its
Subsidiaries.


5.12    Material Agreements; Default. Unit has no actual knowledge of (i) any
material agreement or material instrument to which any Credit Party is a party
or (ii) any charter or other corporate restriction, either of which (i) or (ii),
under current conditions and circumstances known to Unit, constitutes or could
reasonably be expected to have a Material Adverse Effect. No Credit Party is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default could reasonably be expected to have a Material Adverse Effect. No
Default exists.


5.13    Compliance With Laws. The Credit Parties have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.


5.14    Ownership of Properties. Each of the Credit Parties and their respective
Subsidiaries has marketable title to all of the properties and assets reflected
as owned in the consolidated financial statements of Unit, in each case free and
clear of all Liens other than Permitted Encumbrances and all other Liens or
title defects as do not materially and adversely affect the value of the
property for, and do not materially interfere with the use made or proposed to
be made of such property by Unit or its Subsidiaries, which such other Liens or
title defects do not exceed $2,000,000 in total. The real property,
improvements, equipment and personal property held under lease by the Credit
Parties are held under valid enforceable leases, except for Permitted
Encumbrances, and all other Liens or title defects as are not material and do
not materially interfere with the use made or proposed to be made of the real
property, improvements, equipment, or personal property by the Credit Parties.
The Credit Parties possess all licenses, permits, franchises, patents,
copyrights, trademarks and trade names, and other intellectual property (or
otherwise possess the right to use the intellectual property without violation
of the rights of any other Person) which are necessary to carry out their
business as presently conducted and as proposed to be conducted hereafter,
except to the extent that the failure to have such rights would not have or be
reasonably expected to have a Material Adverse Effect.


5.15    Plan Assets; Prohibited Transactions. Neither the signing of this
Agreement nor the making of Loans gives rise to a prohibited transaction within
the meaning of Section 406 of ERISA or Section 4975 of the Code. During the last
ten (10) years, no Reportable Event has occurred with respect to any Plan that
has not been timely cured with any Lien imposed as a result thereof fully
released of record. The Credit Parties have (i) fulfilled all their obligations
under the funding standards of ERISA and the Code and (ii) are in compliance in
all material respects with the applicable ERISA and Code provisions with respect
to each Plan. During the


57

--------------------------------------------------------------------------------





last ten (10) years, there have not been any nor are there now existing any
events or conditions that would permit any Plan to be terminated under
circumstances which would cause the lien provided under Section 4068 of ERISA to
attach to the assets of the Credit Parties or any of the Subsidiary Guarantors.
No Credit Party has (i) sought any waiver of the minimum funding standard under
Section 412 of the Code, (ii) failed to make any contribution or payment to any
Plan, or made any amendment to any Plan, which has resulted or could reasonably
be expected to result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Code, or (iii) incurred any liability under
Title IV of ERISA.


5.16    Environmental Matters. Except as set forth on Schedule 4:


(i)
To the best of the Credit Parties’ knowledge and belief after diligent inquiry,
each Property owned, leased or operated by the Credit Parties do not contain,
and during their period of ownership, lease or operation of such Property, have
not previously contained, any Materials of Environmental Concern which are
currently a concern, in amounts or concentrations which (i) currently constitute
or constituted a violation of, or (ii) under current law could give rise to
liability under, any Environmental Law, except in either case insofar as the
violation or liability, individually or collectively, is not reasonably likely
to result in a Material Adverse Effect.



(ii)
To the best of the Credit Parties’ knowledge and belief after diligent inquiry,
each Property and all their operations at such Property are in compliance in all
material respects, and have, for the lesser of the last five years or for the
duration of, their ownership, lease, or operation by the Credit Parties, been in
compliance in all material respects with all applicable Environmental Laws, and
there is no current contamination by Materials of Environmental Concern at,
under or about such Property or violation of any Environmental Law with respect
to such Property or the business operated by the Credit Parties or any of their
Subsidiaries (collectively, the “Business“) which either has not been remediated
(or is not in the process of being remediated) or could materially interfere
with the continued operation of the Properties or materially impair the fair
saleable value thereof.



(iii)
None of the Credit Parties has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with applicable Environmental Laws with
regard to any Property or the Business, except in all cases insofar as the
notice individually or collectively, does not involve a matter or matters that
is or are reasonably likely to result in a Material Adverse Effect.



(iv)
To the best of the Credit Parties’ knowledge and belief, Materials of
Environmental Concern have not been transported or disposed of from any Property
in violation of, or in a manner or to a location which could give rise to
liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of at, on or under any
Property in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law except in each case insofar as any
violation or liability



58

--------------------------------------------------------------------------------





referred to in this subsection, individually or collectively, is not reasonably
likely to result in a Material Adverse Effect.


(v)
No judicial proceeding or governmental or administrative action is pending or,
to the knowledge of the Credit Parties, threatened, under any Environmental Law
to which the Credit Parties are or will be named as a party with respect to each
Property or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
each Property or the Business, except in each case insofar as those proceeding,
action, decree, order or other requirement, individually or collectively, is not
reasonably likely to result in a Material Adverse Effect.



(vi)
To the best of the Credit Parties’ knowledge and belief after diligent inquiry,
there has been no release or, to the best of Credit Parties knowledge and
belief, threat of release of Materials of Environmental Concern at or from any
Property, or arising from or related to the operations of the Borrower in
connection with any Property or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws, except in each case insofar as any violation or
liability referred to in this subsection, individually or collectively, is not
reasonably likely to result in a Material Adverse Effect.



5.17    Names and Places of Business. No Credit Party has, during the preceding
five years, had, been known by, or used any other trade or fictitious name. The
chief executive office and principal place of business of each Credit Party are
located at the address of the Credit Parties specified in Section 15.1.


5.18    Possession of Franchises, Licenses. The Credit Parties have in their
possession, or have timely applied for, all franchises, certificates, licenses,
permits and other authorizations from governmental political subdivisions or
regulatory authorities, that are necessary in any material respect for the
ownership, maintenance and operation of each Property, and none of the Credit
Parties is in violation of any thereof in any material respect.


5.19    Rate Management Transactions. As of the date of this Agreement, Schedule
5 sets forth a true and complete list of all current Rate Management
Transactions (including contracts of sale which provide for prepayment for
deferred shipment or delivery of oil, gas or other commodities) of the Credit
Parties and their counterparties.


5.20    Insurance. The insurance certificate provided under Section 4.1(viii)
contains an accurate and complete description of all material policies of fire,
liability, workmen’s compensation and other forms of insurance owned or held by
the Credit Parties. All such policies are in full force and effect, all premiums
with respect thereto covering all periods up to and including the date of this
Agreement have been paid, and no notice of cancellation or termination has been
received with respect to any such policy. Such policies are sufficient for
compliance with all applicable requirements of law and of all agreements to
which any Credit Party is a party; are valid, outstanding and enforceable
(subject to Enforceability Exceptions) policies; Borrowers will take no action
to terminate the policies earlier than the respective dates


59

--------------------------------------------------------------------------------





set forth in such insurance certificate; and will not in any way be affected by,
or terminate or lapse by reason of, the transactions contemplated by this
Agreement. Except as disclosed by Unit in writing to the Administrative Agent,
none of the Credit Parties have been refused any insurance with respect to its
material assets or operations, nor has its coverage for its material assets been
limited below usual and customary policy limits, by an insurance carrier to
which it has applied for any such insurance or with which it has carried
insurance during the last three years.


5.21    Solvency. The Borrowers and their Subsidiaries (and with respect to
their Subsidiaries, after taking into account each Subsidiary's rights of
contribution), on a consolidated basis, are not insolvent, the Borrowers' and
its Subsidiaries' assets (and with respect to their Subsidiaries, after taking
into account each Subsidiary's rights of contribution), on a consolidated basis,
exceed their liabilities, and neither the Borrowers nor any of their
Subsidiaries (and with respect to their Subsidiaries, after taking into account
each Subsidiary's rights of contribution) will be rendered insolvent by the
execution and performance of this Agreement and the Loan Documents.


5.22    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.


5.23    Investment Company Act. No Credit Party is or is required to be
registered as an "investment company" under the Investment Company Act of 1940.


5.24    Beneficial Ownership Certification. As of the Fifth Amendment Effective
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.


5.25    Maturity Date of Existing Permitted Subordinated Notes. The scheduled
maturity date of those existing Permitted Subordinated Notes issued pursuant to
the Permitted Existing Indenture is May 15, 2021.


ARTICLE 6
AFFIRMATIVE COVENANTS


During the term of this Agreement, unless the Required Lenders will otherwise
consent in writing:
6.1    Reports. Unit will maintain and furnish to the Administrative Agent:


(i)
Within 80 days after the close of each of its fiscal years, the financial
statements of Unit and its Consolidated Subsidiaries, together with an
unqualified audit report certified by Unit’s independent certified public
accountants, prepared in accordance with GAAP on a consolidated basis, including
a balance sheet as of the end of such period and statements of operations,
stockholders equity and cash flows for such period;



(ii)
Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, consolidated unaudited balance sheets as at the close of each
such period and statements of operations, stockholders equity and cash flows for
the



60

--------------------------------------------------------------------------------





period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer;


(iii)
Together with the financial statements required under Sections 6.1(i) and (ii),
(a) copies of all certifications made by officers of Unit to the SEC in
connection with such financial statements, (b) a compliance certificate
substantially in the form of Exhibit B executed by Unit’s chief financial
officer showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Event of Default exists, or if any
Default or Event of Default exists, stating the nature and status of that
Default or Event of Default, and (c) a summary of Rate Management Transactions
(itemized by term or duration of hedge (i. e. itemized by each calendar year)
categorized by oil, gas and ngl) to which any Credit Party is a party on such
date;



(iv)
As soon as practicable and in any event within 10 days after the Credit Parties
know that a Reportable Event has occurred with respect to any Plan, a statement,
executed by the chief financial officer of Unit, describing the Reportable Event
and a summary of the action which the Credit Parties propose to take or have
taken regarding the Reportable Event and prompt written notice of the amendment,
modification or termination of any Rate Management Agreement or the termination
of any Rate Management Transaction;



(v)
As soon as practicable and in any event within 10 days after receipt by the
Credit Parties, a copy of (a) any notice or claim to the effect that the Credit
Parties is or may be liable to any Person as a result of the release by the
Credit Parties, or any other Person of any toxic or hazardous waste or substance
into the environment, and (b) any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by the Credit
Parties, which, in either case, could reasonably be expected to have a Material
Adverse Effect;



(vi)
To the extent not publicly filed with the SEC, copies of all financial
statements, reports and proxy statements so furnished to Unit’s stockholders;



(vii)
By March 1 of each year (commencing March 1, 2019), an Engineering Report
prepared as of the prior December 31, by petroleum engineers who are employees
of Credit Parties and audited by Ryder Scott Company, or any other firm of
independent petroleum engineers chosen by Unit and reasonably acceptable to the
Administrative Agent. The reserve report will pertain to all Oil and Gas
Properties and interests owned by any Credit Parties and their Subsidiaries
located in the United States and which have attributable to them proved oil or
gas reserves. The reserve audit described above will encompass a review of the
reserves associated with Oil and Gas Properties comprising at least 80% of the
value stated in the report. The report will be satisfactory to Administrative
Agent, will contain sufficient information to enable Credit Parties to meet the
reporting requirements concerning oil and gas reserves contained in Regulations
S-K and S-X promulgated by the SEC, will take into



61

--------------------------------------------------------------------------------





account any “over/under produced” status under gas balancing arrangements, and
will contain information and analysis comparable in scope (subject to changes
necessary to comply with future laws) to that contained in the Engineering
Report previously furnished to the Administrative Agent;


(viii)
By September 1 of each year (commencing September 1, 2019), and promptly
following notice of a Special Redetermination under Section 2.6, an Engineering
Report prepared as of the preceding June 30 (or the last day of the prior
calendar month in the case of an additional redetermination) by petroleum
engineers who are employees of Credit Parties, together with an accompanying
report on property sales, property purchases and changes in categories, both in
the same form and scope as the reports in (vii) above;



(ix)
By March 1st and September 1st of each year, beginning March 1, 2019, a report
describing the gross volume of production and sales attributable to production
during the prior six-month period from the properties described in the
Engineering Report in Section 6.1(vii) or Section 6.1(viii) and describing the
related severance taxes, other taxes, and leasehold operating expenses, together
with the following internally prepared and generated information and data
concerning the Borrowers and their Subsidiaries: (i) most recent three (3) year
historical volumes produced and cash flows, (ii) summary of material contracts
and calculation of third party payments (i. e., processing fees, keepwhole or
percentage of proceeds contracts) and (iii) budget for its current fiscal year,
each in form, scope and substance reasonably acceptable to the Administrative
Agent including such accurate volume and production information as necessary for
review and confirmation by the Administrative Agent’s engineers; and



(x)
Any other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.



6.2    Use of Proceeds. Credit Extension proceeds will be used, as necessary,
(i) to arrange for the refinancing of any Original Indebtedness and the
commitments issued in the Original Credit Agreement, (ii) to provide financing
for general working capital requirements for (a) exploration, development,
production and acquisition of Oil and Gas Properties, (b) acquisitions and
operation of midstream assets, (c) issuance of standby Letters of Credit and,
(d) contract drilling services, and (iii) for general corporate purposes of the
Borrowers.


6.3    Notice of Default. Unit will give prompt notice in writing to the Lenders
of the occurrence of any Default known to it and of any other development,
financial or otherwise, known to it which could reasonably be expected to have a
Material Adverse Effect.


6.4    Conduct of Business.Except as otherwise permitted under Section 7.3, the
Credit Parties will conduct their respective business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent the concept applies to the entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite


62

--------------------------------------------------------------------------------





authority to conduct its business in each jurisdiction in which its business is
conducted, except only where the failure to so qualify could not reasonably be
expected to have or result in a Material Adverse Effect.


6.5    Taxes. The Credit Parties will, timely file complete and correct United
States federal and applicable foreign, state and local Tax returns required by
law and pay, when due, all Taxes on it or its income, profits or Property,
except any material Taxes which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been provided in
accordance with GAAP.


6.6    Insurance. The Credit Parties will, maintain with, to the best of Unit’s
knowledge and belief, financially sound and reputable insurance companies
insurance on their Property in amounts and covering those risks consistent with
their prior reasonable and prudent business practices. On or prior to the
initial Credit Extension and thereafter on reasonable written request from the
Administrative Agent, Unit will furnish to any Lender information as to the
insurance carried.


6.7    Compliance With Laws. The Credit Parties will, comply, in all material
respects, with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws.


6.8    Maintenance of Properties. The Credit Parties will do all things
reasonably necessary, consistent with their prior prudent practices, to
maintain, preserve, protect and keep their respective Property in good repair,
working order and condition, ordinary wear and tear excepted and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection with those Properties may be conducted consistent with
the Credit Parties’ prior customary business practices.


6.9    Inspection. The Credit Parties will permit the Administrative Agent and
the Lenders, by their respective representatives, to inspect any of the
Property, books and financial records of the Credit Parties, exclusive of
records subject in good faith to attorney work product or privileged
communications rules and standards, to examine and make copies of the books of
accounts and other financial records of the Credit Parties, and to discuss the
affairs, finances and accounts of the Credit Parties with, and to be advised as
to the same by, their respective officers at such reasonable times and intervals
as the Administrative Agent or any Lender may designate. Any inspection by a
Lender of the Property of the Credit Parties will be at the sole risk and
liability of such Lender.


6.10    Compliance with OFAC Rules and Regulations; Beneficial Ownership
Certificate.


(a)To the knowledge of the Borrowers, none of the Borrowers or any of its
Subsidiaries or their respective directors, officers, employees and agents is in
violation of (or will take any action that would violate) any of the country or
list based economic and trade sanctions administered and enforced by OFAC that
are described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/
or as otherwise published from time to time;


63

--------------------------------------------------------------------------------





(b)None of the Borrowers or any of its Subsidiaries or, to the knowledge of the
Borrowers, their respective directors, officers, employees and agents (i) is a
Sanctioned Person, (ii) has more than 10% of its assets located in Sanctioned
Countries, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries;


(c)No Credit Party has heretofore or will hereafter knowingly become associated
with or act on behalf of any Person that: (i) has used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) offered, paid, given, promised to pay,
authorized the payment of, or taken any action in furtherance of the payment of
anything of value directly or indirectly to a Government Authority or any other
Person to improperly influence the recipient’s action or otherwise to obtain or
retain business or to secure an improper business advantage; or (iii) violated
or is in violation of any provision of any Anti-Corruption Law;


(d)Each Credit Party has implemented and maintains in effect policies and
procedures designed to promote compliance by such Credit Party and its
respective directors, officers and employees with Anti-Money Laundering Laws,
Anti-Corruption Laws and applicable Sanctions, and each Credit Party and their
respective officers and employees and, to the knowledge of each such Loan Party,
its directors, are in compliance with all Anti-Money Laundering Laws,
Anti-Corruption Laws and all applicable Sanctions in all material respects. No
Advance, other borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement or the other Loan Documents will
violate any Anti-Money Laundering Laws, any Anti-Corruption Laws, or any
applicable Sanctions; and


(e)Promptly following any request therefor, each Credit Party shall provide
information and documentation reasonably requested by the Administrative Agent
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation.


6.11    Pledged Collateral.


(a)Subject to clause (c) below, the applicable Borrowers shall execute and
deliver to the Administrative Agent as additional security for the Obligations
(and, if necessary, shall cause any Subsidiary and each other applicable Person
that is Affiliated with any Person comprising the Borrowers and any Subsidiary,
as applicable, to execute and deliver to Administrative Agent), the following
additional Loan Documents and any related information and materials, and
Borrowers shall pay all costs and expenses in connection with Administrative
Agent negotiation, enforcement, amendment, administration, filing and recording
any such Security Instrument (including, without limitation, any mortgage or
intangible tax) and reviewing and evaluating any such related information and
materials:
 


64

--------------------------------------------------------------------------------





(i)one or more Mortgages (whether new, supplemental, or otherwise) encumbering
Oil and Gas Properties of the Credit Parties and granting the Administrative
Agent (on behalf of the Lenders) a first-priority Lien interest (subject only to
Permitted Encumbrances) therein such that after giving effect thereto, the
mortgaged Oil and Gas Properties will at all times satisfy and remain in
compliance with the Applicable Mortgage Threshold respecting those Oil and Gas
Properties evaluated in the most recently completed reserve report or
engineering report (as applicable), after giving effect to exploration and
production activities, acquisitions, dispositions and production, all as
determined by Administrative Agent in accordance with Administrative Agent’s
then-current practices, economic and pricing parameters, methodology,
assumptions, and prudent oil and gas banking industry standards established by
Administrative Agent from time to time for its petroleum industry customers. All
such Liens will be created and perfected by and in accordance with the
provisions of the Mortgages and UCC financing statements, all in form and
substance reasonably satisfactory to the Administrative Agent and in
sufficiently executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes with accurate and complete legal
descriptions (which instruments Administrative Agent shall then cause to be
recorded, at Borrowers’ cost, including recording taxes and/or fees, in all
applicable jurisdictions as determined by Administrative Agent); provided,
however, that notwithstanding any provision in any Mortgage or any other Loan
Documents to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulations) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations) owned by any Borrower
included as Property encumbered by any Mortgage or any other Security
Instrument; provided, further, that (A) the applicable Borrower’s interests in
all lands and Hydrocarbon Interests situated under any such Building or
Manufactured (Mobile) Home shall be included as Property encumbered by all
applicable Mortgages and other Security Instruments, and (B) the Borrowers shall
not, and shall not permit any of its Subsidiaries to, permit to exist any Lien
on any such Building or Manufactured (Mobile) Home, except Permitted
Encumbrances;


(ii) all documents, if any, required by the applicable jurisdictions for filing
in connection with the recording of any such Mortgage(s);


(iii) all title information and materials respecting the Oil and Gas Properties
that will be encumbered by any such Mortgage(s). Borrowers shall at all times,
promptly following Administrative Agent’s request, provide Administrative Agent
access to all title opinions, assurances or such other reasonable title
information and data requested by and/or reasonably acceptable to Administrative
Agent to the extent related to the Oil and Gas Properties and covering enough of
the Oil and Gas Properties


65

--------------------------------------------------------------------------------





so that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least, at all times, eighty percent (80%) of the PDP PW8 total
value of the Oil and Gas Properties evaluated in the most recently completed
reserve report or engineering report (as applicable). Without limitation of any
of the foregoing, but in furtherance thereof, a correct, complete and accurate
schedule of all additional Oil and Gas Properties that will be newly encumbered
by any such new and/or supplemental Mortgage(s) as are required to be so
encumbered as a post-closing obligation of Borrowers pursuant to the Fifth
Amendment, is attached to and incorporated into the Fifth Amendment as Exhibit A
thereto; and


(iv) without limitation of anything set forth in the Fourth Amendment respecting
the release of the Superior LLC Pledge Instruments from and after the Superior
Release Effective Date, prior to the Fifth Amendment Effective Date, Unit shall
have executed and delivered the 2018 Pledge Agreement (and shall have caused
Superior LLC to execute and deliver the applicable exhibit instruments attached
to and as contemplated by the 2018 Pledge Agreement), and Unit hereby authorizes
the Administrative Agent to file the 2018 UCC, pursuant to which 2018 Superior
Pledge Instruments Unit shall have granted and pledged in favor of
Administrative Agent (for the ratable benefit of the Lenders) first-priority
liens and security interests encumbering (i) all of Unit’s Equity Interests then
owned and/or thereafter acquired in and to Superior LLC (as that interest maybe
increased or decreased from time to time in accordance with the Amended and
Restated Limited Liability Company Agreement for Superior Pipeline Company,
L.L.C. effective April 1, 2018) (which, as of the Fifth Amendment Effective
Date, comprises fifty percent (50%) of the aggregate outstanding Equity
Interests held at such time in Superior LLC by all Persons holding any such
Equity Interests), together with (ii) all of Unit’s related rights, title and
interests in and to all corresponding distributions, profits and proceeds
arising therefrom, all as more particularly described within the 2018 Superior
Pledge Instruments.


(b)Subject to clause (c) below, in connection with each redetermination of the
Borrowing Base, the Administrative Agent shall review the reserve report or
engineering report (as applicable) and the list of current mortgaged Oil and Gas
Properties to ascertain and determine (in accordance with Administrative Agent’s
then-current practices, economic and pricing parameters, methodology,
assumptions, and prudent oil and gas banking industry standards established by
Administrative Agent from time to time for its petroleum industry customers)
whether the Borrowers are then in compliance with the Applicable Mortgage
Threshold. In the event that the mortgaged Oil and Gas Properties are not then
in compliance with the Applicable Mortgage Threshold, then the Borrowers shall,
and, if necessary, shall cause the Subsidiaries or any such other


66

--------------------------------------------------------------------------------





Persons to, grant to the Administrative Agent, within thirty (30) days after
written request from Administrative Agent as security for the Obligations a
first-priority Lien (subject only to Permitted Encumbrances) interest on
additional Oil and Gas Properties of the Credit Parties not already subject to a
Lien of the Security Instruments such that after giving effect thereto, the
Borrowers are in compliance with the Applicable Mortgage Threshold. All such
Liens will be created and perfected by and in accordance with the provisions of
Mortgages or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.


(c)Notwithstanding the foregoing, the Credit Parties’ obligations under this
Section 6.11 shall not apply during any period in which Unit is in compliance
with the Ratings Requirement. Borrowers’ shall have the right to request
Administrative Agent, at Borrowers’ sole cost and expense, to release and/or
terminate any Security Instrument outstanding during any period in which
Borrowers are in compliance with the Ratings Requirement and, so long as no
Event of Default exists and Borrowers are in compliance with the Ratings
Requirement as of the date of such request and as of the effective date of such
release and/or termination, Administrative Agent shall record and/or file such
termination or otherwise cause such release to occur, provided, in the event at
any time from and after such release and/or termination, Borrowers’ fail to
satisfy (or remain in compliance with) the Ratings Requirement, Borrowers shall,
within thirty (30) days after notice thereof, execute and deliver (or cause to
be executed and delivered) all such Security Instruments as are required under
clauses (a) and (b) above as security for the Obligations. The rights granted
the Credit Parties under this section will be available from time to time to the
extent Unit satisfies the Ratings Requirement.


(d)Any material failure by Borrowers or any other Credit Party or Person to
timely perform and comply with the covenants and requirements as set forth in
this Section 6.11 shall constitute an Event of Default under Section 10.1 of
this Agreement, provided, for purposes hereof, any failure by any Borrower,
other Credit Party or other Person to provide all information and materials
respecting the Oil and Gas Properties that will be encumbered by such
Mortgage(s) (including, without limitation, legal descriptions) or other
information necessary for Administrative Agent to properly record the
Mortgage(s) within 45 days following the Fifth Amendment Effective Date (as such
45 days may be extended by Administrative Agent in its sole discretion) shall
constitute a material failure under this Agreement.    


ARTICLE 7
NEGATIVE COVENANTS


During the term of this Agreement, unless the Required Lenders will otherwise
consent in writing:


67

--------------------------------------------------------------------------------





7.1    Dividends. The Borrowers will not, nor will they permit any other Credit
Party to, declare or pay any dividends or make any distributions on its capital
stock (other than dividends payable in their own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding, including within the scope of such prohibition, any such dividends
or distributions of whatever kind or type, contemplated above to any Notes
Indenture Additional Parties; provided, however, that (i) any Subsidiary may
declare and pay dividends or make distributions to, or redeem, purchase or
otherwise acquire or retire any of its capital stock from, Unit or any other
Subsidiary (other than, and expressly excluding, the Notes Indenture Additional
Parties, unless Borrowers shall have first obtained Administrative Agent’s prior
written consent, in its sole discretion); provided that, if such Subsidiary
taking such action is not a Wholly-Owned Subsidiary, such dividend,
distribution, redemption, purchase, acquisition or retirement shall be made on a
pro rata basis (or with respect to Unit or its Subsidiaries, better than a pro
rata basis), and (ii) Unit may declare and pay dividends with respect to its
capital stock payable solely in additional shares of its capital stock (other
than Disqualified Stock); provided further, if no Default, Event of Default or
Deficiency has occurred and continues in effect or remains uncured or will
result from or be caused by such dividend or distribution, then additionally (i)
during any fiscal year Unit may pay cash dividends in amounts not exceeding
thirty (30%) of its Consolidated Net Income (after taxes) for the preceding
fiscal year, and (ii) Unit may make any purchases of its outstanding common
stock under a stock repurchase program approved by the Unit Board of Directors
and conducted in compliance with the applicable rules and regulations of the
SEC.


7.2    Indebtedness. The Borrowers will not, nor will they permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:


(i)
The Loans and the LC Obligations (including all Reimbursement Obligations);



(ii)
Indebtedness (including Contingent Obligations) existing on the Fifth Amendment
Effective Date and described in the Disclosure Schedule that is attached to the
Fifth Amendment; provided, however, that, if the Borrowers do timely issue
Initial Permitted Senior Notes in accordance with Section 7.2(ix)(a), then the
amount of Indebtedness permitted to be outstanding pursuant to this Section
7.2(ii) consisting of the Permitted Subordinated Notes issued pursuant to the
Permitted Existing Indenture will be reduced on a dollar-for-dollar basis for
each dollar of Initial Permitted Senior Notes issued (it being understood that
any Indebtedness that is in the process of being redeemed shall not be deemed to
be outstanding for these purposes); and, provided, further, however, that all
Indebtedness permitted to be outstanding pursuant to this Section 7.2(ii)
(including such Permitted Subordinated Notes issued pursuant to the Permitted
Existing Indenture) shall, at all times, remain subject to the applicable terms,
conditions, restrictions and limitations as set forth in Section 7.2(ix),
including (after giving effect to the incurrence of any such Indebtedness
permitted by Section 7.2(ix)) the $950,000,000 maximum aggregate principal cap
imposed on all Indebtedness as permitted pursuant to Sections 7.2(ix)(a) and
(b), and all Indebtedness permitted pursuant to this Section 7.2(ii) shall be
deemed to be included under and subject to said aggregate cap, on a
dollar-for-dollar basis;





68

--------------------------------------------------------------------------------





(iii)
Indebtedness arising under Financial Contracts permitted by Section 7.9;



(iv)
Contingent Obligations permitted by Section 7.8;



(v)
non-recourse Indebtedness in a restricted or special purpose Subsidiary (for
which consent of the Required Lenders must be obtained) and as to which none of
the Credit Parties (i) provides any guaranty or credit support of any kind
(including any undertaking, guarantee, indemnity, agreement or instrument that
would constitute Indebtedness) or (ii) is directly or indirectly liable (as a
guarantor or otherwise); provided, that after giving effect to such Indebtedness
outstanding from time to time, the Credit Parties are not in violation of any of
the financial covenants of Article 8;



(vi)
normal and ordinary course trade Indebtedness and customary obligations relating
to the operation of oil and gas producing properties, drilling rigs and
gathering and processing systems and midstream asset operations which are not
greater than 90 days past invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;



(vii)
Indebtedness not in excess of $20,000,000 in total;



(viii)
lease obligations (including building and office leases and leases for
equipment) which would cause the aggregate amount of all rental payments in any
calendar year to be greater than $20,000,000;



(ix)
(a) Permitted Senior Notes in a maximum aggregate principal amount outstanding
at any time not to exceed $675,000,000; provided that the issuance of the
Initial Permitted Senior Notes occurs on or before November 15, 2020; and
provided, further, that the Borrower is, both immediately before and after any
such issuance, in compliance with all applicable covenants in both the Loan
Documents and the Permitted Senior Notes Indenture; and provided, further, in
each case, that scheduled payments of accrued interest on such Permitted Senior
Notes may not be required more frequently than once every six (6) calendar
months. Without limitation of any of the foregoing as more particularly set
forth within the preceding first sentence of this Section 7.2(ix)(a), if the
Borrowers fail to timely issue the Initial Permitted Senior Notes in accordance
herewith, then: (X) the Borrowers shall not thereafter be permitted to issue any
(i) Indebtedness pursuant to this Section 7.2(ix)(a) or otherwise under any
Permitted Senior Note, or (ii) new Subordinated Debt pursuant to Section
7.2(ix)(b) below; and (Y) the preceding first sentence within this Section
7.2(ix)(a), together with all of Section 7.2(ix)(b) below, shall be deemed to
have been automatically rendered null, void, inoperative and of no further force
and effect, ab initio;



(b) Subject to Section 7.2(ix)(a) and to Section 7.2(ii), respectively,
Subordinated Debt, including permitted Subordinated Debt that is convertible to


69

--------------------------------------------------------------------------------





Equity Interests in a Credit Party, provided that the maximum aggregate
principal amount of all such Indebtedness arising under this clause (b) shall
not at any time exceed $275,000,000;


(c) any Indebtedness which is incurred or issued in exchange for, or the net
proceeds of which are used to extend, refinance, repay, renew, replace (whether
or not contemporaneously), defease, discharge, redeem, or refund: (X) any
Indebtedness outstanding under clauses (a), (b) or (c) of this Section 7.2(ix);
or (Y) if Section 7.2(ix) (a) and (b) are rendered null, void, inoperative and
of no further force and effect in accordance with their terms, then any
Indebtedness outstanding under Section 7.2(ii); provided that at the time of
incurring any such Indebtedness, no Default, Event of Default or Deficiency
shall have occurred and be continuing, and no Default, Event of Default or
Deficiency would result from the incurrence of any such Indebtedness after
giving effect thereto (after giving effect to any substantially concurrent
repayment of Indebtedness with the proceeds of such incurrence), and provided,
further, that (i) the maximum aggregate principal amount of such refinancing
Indebtedness (or if such permitted refinancing Indebtedness is issued at a
discount, the initial issuance price of such permitted refinancing Indebtedness)
does not exceed the then outstanding principal amount of the Indebtedness so
exchanged for, extended, refinanced, repaid, renewed, replaced, defeased,
discharged, redeemed, or refunded (plus the amount of any premiums and accrued
interest paid and fees and expenses incurred in connection therewith); (ii) such
permitted refinancing Indebtedness has a stated maturity no earlier than six (6)
months after the Facility Termination Date (as the same may hereafter be amended
or extended in accordance with this Agreement); (iii) no scheduled principal
payments or mandatory prepayments or redemptions (other than usual and customary
mandatory prepayments or redemptions required in connection with (1) change of
control events, and (2) asset dispositions) are required under such permitted
refinancing Indebtedness prior to the date that is six (6) months after the
Facility Termination Date (as the same may hereafter be amended or extended in
accordance with this Agreement) (excluding, for the avoidance of doubt,
redemptions permitted under the terms and conditions of Section 7.13(i));
(iv) scheduled payments of accrued interest on such refinancing Indebtedness may
not be required more frequently than once every six (6) calendar months; (v)
such permitted refinancing Indebtedness does not contain terms, covenants or
events of default that, taken as a whole, are materially more restrictive on the
Credit Parties (as reasonably determined by Administrative Agent in advance)
than those in this Agreement or the other Loan Documents or, until the Initial
Permitted Senior Notes are issued, the Permitted Existing Indenture and,
thereafter, the indenture governing the Initial Permitted Senior Notes;
(vi) such permitted refinancing Indebtedness and any guarantee in respect
thereof is unsecured at all times; (vii) no later than the date of issuance of
such refinancing Indebtedness, Borrowers shall deliver a written notice to the
Administrative Agent as to the issuance of such permitted refinancing
Indebtedness specifying the Indebtedness so exchanged for, extended, refinanced,
repaid, renewed, replaced, defeased, discharged, redeemed or refunded; and
(viii) no Person may


70

--------------------------------------------------------------------------------





so guarantee any of the Indebtedness permitted under clauses (a), (b) and/or (c)
of this Section 7.2(ix) unless such Person is also a Subsidiary Guarantor of the
Obligations secured by the Loan Documents;


(d) With respect to any Indebtedness described in any of Section 7.2(ix) (a),
(b) and/or (c), and as a condition thereto: (i) at the time of incurring any
such Indebtedness, no Default, Event of Default or Deficiency shall have
occurred and be continuing, and no Default, Event of Default or Deficiency would
result from the incurrence of any such Indebtedness after giving effect thereto
(after giving effect to any substantially concurrent repayment of Indebtedness
with the proceeds of such incurrence); (ii) no such Indebtedness has any
scheduled amortization prior to six (6) months after the Facility Termination
Date (as the same may hereafter be amended or extended in accordance with this
Agreement); (iii) no such Indebtedness may have a stated maturity sooner than
six (6) months after the Facility Termination Date (as the same may hereafter be
amended or extended in accordance with this Agreement); (iv) the other material
terms, covenants and events of default of all such Indebtedness shall not be
materially more restrictive, taken as a whole (as reasonably determined by the
Administrative Agent in advance), than the terms of this Agreement or the other
Loan Documents or, until the Initial Permitted Senior Notes are issued, the
Permitted Existing Indenture and, thereafter, the indenture governing the
Initial Permitted Senior Notes; (v) except to the extent otherwise expressly
provided for in Section 2.6.8 with respect to the Initial Permitted Senior Notes
and any Permitted Refinancing Notes (but excluding in all events any subsequent
issuance, incurrence, refinancing, renewal, defeasance, refund or redemption
(other than redemptions permitted under the terms and conditions of Section
7.13(i)) of any such Indebtedness at any time after such initial issuance, other
than any Permitted Refinancing Notes), the Borrowing Base shall be automatically
adjusted as provided in Section 2.6.8 and the Borrowers shall make any
prepayment required under Section 2.8.2; and (vi) any guarantee of any such
Indebtedness shall comply with all of the applicable terms and conditions set
forth in clause (e) of this Section 7.2(ix); and


(e) without limitation of anything set forth in preceding clauses (a), (b) or
(c) of this Section 7.2(ix), and in addition thereto, any Indebtedness
constituting guarantees by Persons of Indebtedness permitted under clauses (a),
(b) and/or (c) of this Section 7.2(ix) or Section 7.2(ii) is also permitted
under this Section 7.2(ix)(e); provided that:  no Person may so guarantee any of
such Indebtedness permitted under clauses (a), (b) and/or (c) of this Section
7.2(ix) or Section 7.2(ii) unless such Person is also a Credit Party (or, with
respect to the Indebtedness under any notes issued pursuant to the Permitted
Existing Indenture only (and excluding any refinancing or replacement thereof)
unless such Person is a Notes Indenture Additional Party).


(x)
usual and customary insurance premiums financed in the normal course of
business;





71

--------------------------------------------------------------------------------





(xi)
Indebtedness regarding self-insured liabilities, including retentions under
insurance policies;



(xii)
miscellaneous items of unsecured Indebtedness (excluding, and in addition to,
the Permitted Senior Notes and the Permitted Subordinated Notes, respectively)
not described in subsections (i) through (xi) above which do not in the
aggregate (taking into account all such Indebtedness of the Credit Parties)
exceed $40,000,000 at any one time outstanding; and



(xiii)
extensions, renewals and replacements of any of the foregoing described
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased remaining weighted average life
to maturity thereof or violate any of the other applicable terms, conditions,
limitations or restrictions as may be set forth in this Section 7.2 with respect
to such Indebtedness;



7.3    Limitation on Fundamental Changes. Borrowers will not enter into (nor
permit any other Credit Party to enter into) any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of all or substantially all of its property, businesses and
assets, or make any material change in its present method of conducting
business, except:


(i)
any Subsidiary of a Credit Party may be merged, consolidated or with or into
such Credit Party (provided that such Credit Party will be the continuing or
surviving business entity or other entity) or with or into any one or more
wholly owned Subsidiaries of the Credit Party that is a Borrower or Subsidiary
Guarantor (provided that the wholly owned Borrower or Subsidiary Guarantor will
be the continuing or surviving business entity or other entity);



(ii)
any Wholly Owned Subsidiary of a Credit Party may convey, sell, lease, assign,
transfer or otherwise dispose of any or all of its properties, business and
assets (on voluntary liquidation or otherwise) to or liquidate, wind up or
dissolve into, such Credit Party or any other Wholly Owned Subsidiary of such
Credit Party that is a Borrower or Subsidiary Guarantor; and



(iii)
so long as no Default, Event of Default or Deficiency will exist or be caused as
a result, a Person may be merged, consolidated or amalgamated with or into a
Borrower or a Subsidiary Guarantor so long as the Borrower or Subsidiary
Guarantor, as applicable, is the continuing or surviving business entity or
other entity.



7.4    Sale of Property. The Borrowers will not (nor will they permit any other
Credit Party to) lease, sell or otherwise dispose of its Property to any other
Person, except:


(i)
sales of inventory in the ordinary course of business or the sale of other
assets not included in the Borrowing Base and not in excess of $125,000,000 in
total from the effective date of this Agreement; provided further, however, in
no event shall any drilling rigs or such other assets of any of the Credit
Parties be



72

--------------------------------------------------------------------------------





sold or otherwise disposed of after the occurrence of a Default, an Event of
Default or a Deficiency that remains uncured or would be caused by or result
from such sale or disposition without the prior written consent of the Required
Lenders, and, in such event, the net proceeds of such sale or disposition of
drilling rigs and such other assets shall be applied as a mandatory principal
prepayment of the Loans;


(ii)
dispositions of equipment and other personal property that is replaced by
equivalent property or consumed in the normal operation of the Property of the
respective Credit Parties;



(iii)
dispositions of a portion of its Property in connection with operating
agreements, farmouts, farmins, joint exploration and development agreements and
other agreements customary in the oil and gas industry that are entered into for
the purposes of developing its Property and under which it receives relatively
equivalent consideration;



(iv)
leases, sales or other dispositions of its Property that, together with all
other Property of the Credit Parties and their Subsidiaries previously leased,
sold or disposed of (other than (i), (ii) and (iii) above and clauses (v) and
(vi) below) as permitted by this Section 7.4 during the period since the most
recent Determination Date, do not, together with any Financial Contract
concerning hedged production that is unwound or otherwise modified or liquidated
prior to scheduled termination to the extent included in the estimated future
price of production from the Borrowing Base Properties in the calculations of
the Borrowing Base as of such Determination Date under Section 2.6, constitute
more than fifteen percent (15%) of the Borrowing Base as determined by
Administrative Agent, such amount being promptly furnished to Unit by the
Administrative Agent; further provided, however, to the extent such total
consideration for the sum of all asset sales or other dispositions of Properties
plus any such unwound or liquidated commodity hedge contracts, in excess fifteen
percent (15%) of the Borrowing Base during any period between Scheduled
Redetermination Dates, such sale or disposition shall be permitted hereby and
the Required Lenders will have the option to reduce the Borrowing Base by the
amount equal to the reduction in the Borrowing Base attributable to the sum of
the Properties so disposed plus unwound commodity hedge contracts and, further,
provided, that any resulting Deficiency (as defined in Section 2.6.7) must be
cured by the Borrowers in compliance with Section 2.8.2;



(v)
Hydrocarbon Interests to which no proved reserves of Hydrocarbons are properly
attributed; and



(vi)
leases, sales or other dispositions permitted under Section 7.3(ii).



7.5    Investments and Acquisitions. The Borrowers will not (nor will they
permit any other Credit Party to) make or suffer to exist any Investments, or to
make any Acquisition of any Person, except:


73

--------------------------------------------------------------------------------





(i)
Cash Equivalent Investments;



(ii)
Investments between Credit Parties or in any Credit Party’s Subsidiaries (other
than in Notes Indenture Additional Parties, unless Borrowers shall have first
obtained Administrative Agent’s prior written consent, in its sole discretion);



(iii)
(1) Investments in existence on, or contractually committed as of, the date
hereof and described on the Disclosure Schedule and (2) any extensions, renewals
or reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (iii) is not increased at any time above the amount of
such Investments existing or contractually committed on the date hereof;



(iv)
Investments in associations, joint ventures, and other relationships existing as
of the Fifth Amendment Effective Date (a) that are established under standard
form operating agreements or similar agreements or which are partnerships for
purposes of federal income taxation only, (b) that are not corporations or
partnerships (or subject to the Uniform Partnership Act or other applicable
state partnership act) under applicable state law, (c) which are limited
partnerships formed for investment by employees and Directors of Unit and its
Subsidiaries in the oil and gas exploration and development operations of Unit
and its Subsidiaries, or (d) whose businesses are limited to the exploration,
development and operation of oil, gas or mineral properties, gathering and
processing systems and midstream asset operations and in which the ownership
interest of any Credit Party or its Subsidiary is no less favorable than in
direct proportion to the amount of such Investment; provided, further, however,
that any such Investments in any Unrestricted Subsidiaries shall be subject to
the applicable terms, conditions and limitations as set forth in clause (vi) of
this Section 7.5;



(v)
any Acquisition in the same line of business as, or businesses related or
ancillary to, the business of the Credit Parties, provided that (i) immediately
prior to and after giving effect to the Acquisition, no Default, Event of
Default or Deficiency has occurred and is continuing, (ii) any Person that
becomes a Subsidiary of Unit as a result of the Acquisition shall become a
Subsidiary Guarantor, in accordance with and to the extent required under
Section 9.1; and (iii) after taking into consideration any such Acquisition, the
Credit Parties are in compliance with Article 8 hereof; and



(vi)
Investments in Unrestricted Subsidiaries, provided that, on a pro forma basis
(i) the aggregate amount of all such Investments at any time outstanding do not
exceed $200,000,000 for so long as this Agreement remains in effect, (ii) no
Default, Event of Default or Deficiency exists or would result from or be caused
by any such Investment, and (iii) the Available Total Commitment at such time
(both before and after giving effect to the making of any such Investments) is
greater than or equal to twenty percent (20%) of the Aggregate Elected
Commitment Amounts in effect at such time hereunder.





74

--------------------------------------------------------------------------------





7.6    Liens. The Borrowers will not (nor will they permit any other Credit
Party to) create, incur, or suffer to exist any Lien in, of or on the Property
of the Credit Parties or any of their Subsidiaries, except:


(i)
Liens for Taxes, assessments or governmental charges or levies on its Property
if the same will not at the time be delinquent or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP will have been set aside on
its books;



(ii)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves, in accordance with GAAP, will have been set aside on its books;



(iii)
Liens arising out of pledges or deposits under workers' compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;



(iv)
utility easements, building restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations and such other encumbrances or charges
against any Property of the Borrowers or any Subsidiary thereof for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of oil, gas, coal or other minerals to timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment. that do not secure any monetary obligation or which,
in the aggregate, impair in any material way the use or marketability of such
Property for the purposes of which such Property is held by any of the Credit
Parties or their Subsidiaries or materially impair the value of such Property in
the Businesses of the Credit Parties or their Subsidiaries;



(v)
Liens existing on the date hereof and described on the Disclosure Schedule;



(vi)
Liens in favor of the Administrative Agent, for the benefit of the Lenders;



(vii)
Liens on Property to secure not more than $50,000,000 in total of the
Indebtedness permitted by Sections 5.14 and 7.2(v);



(viii)
with respect to Property subject to any Loan Document, Liens burdening such
Property that are expressly allowed by such Loan Document;



(ix)
Liens arising under operating agreements, unitization, pooling agreements and
other agreements customary in the oil and gas industry securing amounts owed to
operators and joint owners of Oil and Gas Properties that will not at the time
be delinquent, or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP will have been set aside on its books;





75

--------------------------------------------------------------------------------





(x)
contracts, agreements, instruments, obligations, defects and irregularities
affecting the Property that individually or in total are not such as to
interfere materially with the use, operation or value of the Property;



(xi)
any Lien existing on any asset prior to its acquisition by a Borrower or one of
its Subsidiaries and not created in contemplation of the acquisition;



(xii)
judgment and attachment Liens not giving rise to a Default or Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; and



(xiii)
Liens securing the Indebtedness permitted by Section 7.2(vii);



(xiv)
INTENTIONALLY OMITTED;



(xv)
Liens in favor of issuers of surety or performance bonds or letters of credit or
bankers’ acceptances issued pursuant to the request of and for the account of
such Person in the ordinary course of its business;



(xvi)
Liens reserved in or exercisable under any lease, license, sublease and
sublicense of Property to which any Borrower or any Subsidiary is a lessee
(including, without limitation, real property and intellectual property rights)
which was entered into in the ordinary course of business and which secures the
payment of rent or compliance with the terms of such lease, license, sublease or
sublicense; provided, that the rent under such lease, license, sublease and
sublicense is not then overdue and such Borrower or such Subsidiary is in
material compliance with the terms and conditions thereof



(xvii)
Liens for the purpose of securing the payment of all or a part of the purchase
price of, or Capital Lease Obligations or purchase money obligations incurred to
finance the acquisition, lease, improvement or construction of or repairs or
additions to, Property acquired or constructed in the ordinary course of
business, provided that such Liens are only in respect of the Property subject
to, and secure only, the respective Capital Lease Obligations or purchase money
obligations;



(xviii)
Liens arising solely by virtue of any statutory or common law provisions
relating to customary banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board of
Governors of the Federal Reserve Systems of the United States (or any successor
entity) and no such deposit account is intended by any Borrower or any of their
respective Subsidiaries to provide collateral to the depository institution
(other than for the payment of administrative fees and expenses incurred in the
ordinary course of



76

--------------------------------------------------------------------------------





business in connection with the maintenance of such deposit account) or any
other Person (other than the Lenders or otherwise to secure the Obligations);
   
(xix)
Liens arising from UCC financing statement filings arising out of the Loan
Documents or regarding operating leases entered into by the Borrowers and Credit
Parties in the ordinary course of business, provided, that such Liens regarding
operating leases do not secure Indebtedness of any Borrower or any Subsidiary
and do not encumber any Property of any Borrower or any Subsidiary other than
the Property that is the subject of such grants and leases and items located
thereon;



(xx)
Liens on Property at the time Borrowers or Credit Parties acquired the Property,
including any acquisition by means of a merger or consolidation with or into any
Borrowers or Credit Parties, provided that (w) such Liens shall be created
substantially simultaneously with the acquisition of the related Property, (x)
such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (y) the amount of Indebtedness secured thereby is
not increased and (z) the principal amount of Indebtedness secured by any such
Lien shall at no time exceed one hundred percent (100%) of the original price
for the purchase of such Property at the time of purchase;



(xxi)
INTENTIONALLY OMITTED;



(xxii)
Liens on pipelines or pipeline facilities that arise by operation of law;



(xxiii)
Liens made in the ordinary course of business to secure liability to insurance
carriers respecting the financing of insurance premiums;



(xxiv)
Liens securing Financial Contracts subject to Section 7.9 of the Existing Credit
Agreement as amended by the Third Amendment;



(xxv)
minor defects and irregularities in title to any Oil and Gas Property, so long
as such defects and irregularities do not secure Indebtedness, deprive the
applicable Borrower of any material right in respect of such Oil and Gas
Property or constitute a Material Adverse Effect (as determined by
Administrative Agent, in its sole discretion);



(xxvi)
deposits of cash, securities or instruments (including payment or performance
bonds, but excluding appeal bonds) to secure the performance of bids, trade
contracts, leases, statutory obligations and other obligations of like nature
incurred in the ordinary course of business;



(xxvii)
royalties, overriding royalties, reversionary interests, production payments and
similar burdens respecting the Oil and Gas Properties, which do not constitute a
Material Adverse Effect (as determined by Administrative Agent, in its sole
discretion);





77

--------------------------------------------------------------------------------





(xxviii)
sales contracts or other arrangements for the sale of oil, natural gas and other
hydrocarbons in the ordinary course of business which would not (when considered
cumulatively with the items referenced in clause referenced in clause (xxvii)
immediately preceding) constitute a Material Adverse Effect (as determined by
Administrative Agent, in its sole discretion);



(xxix)
Liens to secure plugging and abandonment obligations, which do not constitute a
Material Adverse Effect (as determined by Administrative Agent, in its sole
discretion);



(xxx)
other Liens (if any) expressly permitted by the Oil and Gas Mortgages; and



(xxxi)
Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;



(xxxii)
any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in (i) - (xxxi)
above for amounts not exceeding the principal amount of the Indebtedness secured
by the Lien so extended, renewed or replaced.



provided, in no event shall any Permitted Encumbrance encumber any Oil and Gas
Property other than a Lien in favor of the Administrative Agent (on behalf of
the Lenders) or as otherwise expressly permitted above.


7.7    Affiliates. The Borrowers will not (nor will they permit any other Credit
Party to) enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except on terms no less favorable to the Credit Party
than it would obtain in a comparable arms-length transaction, and (ii)
transactions, payments or transfers permitted by Section 7.1, 7.3 or 7.5.


7.8    Contingent Obligations. The Borrowers will not (nor will they permit any
other Credit Party to) make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except (i) by endorsement of instruments for
deposit or collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) the Subsidiary Guaranty, (iv) liabilities associated or
accrued for abandonment and plugging of Credit Parties’ Oil and Gas Properties,
(v) as general partner of the limited partnerships formed annually to allow
employees and directors of Unit to participate in certain of its oil and gas
exploration and production operations; (vi) existing Contingent Obligations set
forth on Schedule 7 and the Disclosure Schedule, (vii) Contingent Obligations in
respect of Indebtedness permitted to be incurred under Section 7.2(ix), and
(viii) other Contingent Obligations not to exceed an outstanding total amount of
$50,000,000 at any time.


7.9    Financial Contracts. None of the Credit Parties will be a party to or in
any manner be liable on any Financial Contract except:


78

--------------------------------------------------------------------------------





(i)
    contracts entered into with the purpose and effect of fixing prices on
commodities expected to be produced, gathered or processed by the Credit Parties
and their Subsidiaries, provided that at all times: (i) no such contract fixes a
price for a term of more than 60 months (subject to the reporting requirements
of Section 6.1(iii)); (ii) the total monthly volumes produced, gathered and
processed covered by all such contracts for any single month does not in total
exceed ninety percent (90%) of the Total Projected Proved Production (as defined
below) of the Credit Parties and their Subsidiaries anticipated to be sold in
the ordinary course of their businesses for such month, (iii) no such contract
requires or permits the Credit Parties or any of their Subsidiaries to post or
put up money, assets, letters of credit or other security or margin against the
event of its nonperformance of their obligations thereunder and (iv) each such
contract is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty of such contract is a Lender
Counterparty) at the time the contract is made has long-term obligations rated
BBB or Baa2 or better, respectively, by either Moody’s or S&P;



As used in this subsection, the term “Total Projected Proved Production” means
the internally reasonably projected production, gathering and processing of
commodities (measured by volume unit or BTU equivalent, not sales price) for the
term of the contracts or a particular month, as applicable, from properties and
interests owned or volumes gathered and processed (and with respect to such
volumes gathered or processed, such volumes are equity volumes (i.e., the Credit
Parties or their Subsidiaries have ownership or equity interests therein)) by
the Credit Parties and their Subsidiaries that are located in or offshore of the
United States; and


(ii)
contracts entered into by Credit Parties or their Subsidiaries effectively
converting interest rates from fixed to floating, the notional amounts of which
(when aggregated with all other contracts of the Credit Parties and their
Subsidiaries then in effect converting interest rates from fixed to floating) do
not exceed 50% of the then outstanding principal amount of the Credit Parties'
Indebtedness for borrowed money which bears interest at a fixed rate and
contracts entered into by Credit Parties or their Subsidiaries effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other contracts entered into by Credit Parties or
their Subsidiaries then in effect from floating to fixed) do not exceed 75% of
the then outstanding principal amount of Credit Parties Indebtedness for
borrowed money which bears interest at a floating rate; provided that no
contract will be entered into by any Credit Party or its Subsidiaries for
speculative purposes; and



(iii)
So long as no Event of Default shall exist either before or after giving effect
to such payment or posting, the Credit Parties shall have the right to
post-margin as and to the extent required under the terms of any Financial
Contract with a third party counterparty which is not a Lender or an Affiliate
of a Lender, provided, in



79

--------------------------------------------------------------------------------





no event shall the aggregate amount of any margin or other posted security
exceed $25,000,000 at any time.


Notwithstanding the exceptions described in clauses (i) and (ii) above, in no
event shall any Credit Party speculate on the movement of commodity prices,
securities prices, financial markets, currency market or other items or
otherwise enter into any Financial Contract for speculative purposes; provided,
however nothing in this Section 7.9 shall prohibit Unit or other Credit Parties
from entering into interest rate swaps or interest rate hedge transactions
pursuant to which Unit hedges interest rate risk with respect to interest
reasonably anticipated to be incurred under this Agreement or in compliance with
Section 7.9(ii).


7.10    Letters of Credit. The Borrowers will not (nor will they permit any
other Credit Party to) apply for or become liable on or in respect of any Letter
of Credit other than Letters of Credit issued under this Agreement.


7.11    Prohibited Contracts. Borrowers will not (nor will they permit any other
Credit Party to) enter into, create, or otherwise allow to exist any contractual
or other consensual restriction on the ability of any Subsidiary of a Borrower
to: (a) pay dividends or make other distributions to the Credit Parties, (b) to
redeem equity interests held in it by other Credit Parties, or (c) to repay
loans and other indebtedness owing by it to the Credit Parties: except (i)
restrictions contained in this Agreement or the other Loan Documents, (ii)
restrictions existing on the date hereof and set forth on the Disclosure
Schedule and extensions, renewals or replacements thereof not expanding the
scope thereof, (iii) restrictions contained in the Existing Permitted Indenture,
the indenture governing the Initial Permitted Senior Notes, or in any other
agreement governing or evidencing any other Indebtedness permitted under Section
7.2, provided that the restrictions contained in any such other agreement taken
as a whole are not materially less favorable to the Lenders (as reasonably
determined by the Administrative Agent in advance) than the restrictions
contained in, until the Initial Permitted Senior Notes are issued, the Permitted
Existing Indenture and, thereafter, the indenture governing the Initial
Permitted Senior Notes, (iv) with respect to any Subsidiary that is not a
Wholly-Owned Subsidiary, restrictions in such Subsidiary’s organizational
documents or pursuant to any joint venture agreement or equity holders
agreement, (v) restrictions contained in any agreement in effect at the time any
Person becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary, (vi) restrictions created by
virtue of any sale, transfer, lease or other disposition of, or any agreement
with respect thereto, any specific property, assets or equity interests
permitted to be so transferred under this Agreement, and (vii) in any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (vi) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of
Unit, no more restrictive with respect to the restrictions referred to in
clauses (a) through (c) above than prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing Credit Parties.    


7.12    Negative Pledge. Except only for Liens permitted by applicable
subsections of Section 7.6, none of the Borrowers will (nor will they permit any
other Credit Party or any Material Subsidiary thereof) cause or permit the
pledging, encumbrance, mortgaging, granting of


80

--------------------------------------------------------------------------------





a consensual security interest or any other type of pledge, charge or imposition
of a Lien against any Credit Parties’ or any Subsidiaries’ (i) oil and gas
mining and mineral interests, rights and properties, proved, developed,
producing or otherwise or (ii) any midstream assets (whether now owned or
hereafter created or acquired), to the extent either clause (i) or (ii) above
constitute a part of the Borrowing Base Properties, to secure any Indebtedness
(including Contingent Obligations), without the prior written consent of the
Administrative Agent and the Required Lenders. This covenant, to the fullest
extent permitted by applicable law, will be deemed and construed as a “negative
pledge” of all such assets referenced in clauses (i) and (ii) above in favor of
the Administrative Agent for the benefit of the Lenders; provided, that, prior
to the occurrence of a Default, Event of Default or Deficiency, the Credit
Parties may continue to receive the production proceeds of the Oil and Gas
Properties and revenues of their midstream assets.


7.13    Redemption of Permitted Senior Notes and Permitted Subordinated Notes;
Amendments of Permitted Senior Notes Indentures and Permitted Subordinated Notes
Indentures. The Borrowers will not, and will not permit any Subsidiary, prior to
the Facility Termination Date:


(i) call, make or offer to make any optional or voluntary redemption of or
otherwise optionally or voluntarily redeem (whether in whole or in part) the
Permitted Senior Notes or the Permitted Subordinated Notes: except (A) in
furtherance of the incurrence of Permitted Refinancing Notes and (B) prior to
November 15, 2020, on one or more occasions, but only with the Net Cash Proceeds
of any sale of Equity Interests or Net Cash Proceeds of any issuance of
Indebtedness pursuant to Section 7.2(ix) or Section 7.2(xiii) (or, respecting
only the redemption of those certain Permitted Subordinated Notes issued under
the Permitted Existing Indenture, with Loan proceeds in an amount not to exceed
One Hundred and Fifty Million and NO/100THS Dollars ($150,000,000.00) in the
aggregate for such purposes plus such additional amounts necessary to pay all
reasonable fees and expenses with respect thereto); and provided, further, that
at the time of any such redemption: (w) no Default, Event of Default or
Deficiency exists or would result from or be caused by any such payment,
redemption or actions contemplated in this Section 7.13(i); (x) immediately
following such payment, redemption or action contemplated in this Section
7.13(i), not less than twenty percent (20%) of the Aggregate Elected Commitment
Amounts then in effect remains available for Borrowers under this Agreement; and
(y) such payment, redemption or actions contemplated in this Section 7.13(i)
occurs within ninety (90) days after the closing of any transaction from which
such Net Cash Proceeds are obtained for such purposes in accordance with this
Section 7.13(i), or


(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, supplement, modification, waiver or other changes to, any of the
terms of any Permitted Senior Notes, any Permitted Subordinated Notes, any
Permitted Senior Notes Indenture, or any Permitted Subordinated Notes Indenture,
if (A) the effect thereof would be to shorten its stated maturity to a date
sooner than six (6) months after the Facility Termination Date or cause the
weighted average life to maturity to be less than the weighted average life to
maturity of the Loans, or increase the amount of any payment of such principal
thereof or increase the rate of interest thereon or increase the frequency of
interest payments permitted to be made thereunder during any calendar year
beyond the two (2) such payments so permitted in accordance with this Agreement;
(B) such action otherwise fails to comply with the applicable terms, conditions,


81

--------------------------------------------------------------------------------





limitations and restrictions set forth in Section 7.2(ix) or (C) such action
requires the payment of a consent fee (howsoever described) if the payment of
such consent fee would have the pro forma effect of causing a Default or Event
of Default under any of Section 8.1 or Section 8.2 hereof, provided that the
foregoing limitations shall not prohibit the execution of supplemental
indentures to add guarantors if required by the terms of the Permitted Senior
Notes Indenture or the Permitted Subordinated Notes Indenture provided such
Person complies with Section 7.2(ix) and Section 9.1, respectively, to the
extent required thereby; or


(iii) make any mandatory prepayment on or redemption of any Permitted Senior
Notes or any Permitted Subordinated Notes in connection with an asset
disposition unless (A) the asset disposition giving rise to such mandatory
prepayment or redemption is permitted by this Agreement (including Section 7.4)
and (B) any prepayment of this Agreement required by Section 2.8.2 in connection
with such asset disposition is made prior to any such mandatory prepayment or
redemption of the Permitted Senior Notes or Permitted Subordinated Notes.


7.14    Prohibited Action. Without limiting anything contained in this Agreement
to the contrary, Borrowers will, and will cause each of its Subsidiaries to,
ensure that no person who owns a controlling interest in or otherwise controls
any Borrower or any Subsidiary is or shall be a Sanctioned Person. Borrowers
covenant and agree that they shall not use any proceeds of any Credit Extension
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country, or in any other manner
that will result in any violation by any Person (including any Lender, the
Administrative Agent or any LC Issuer) of any Anti-Money Laundering Laws, any
Anti-Corruption Laws, or any applicable Sanctions.


ARTICLE 8
FINANCIAL COVENANTS


8.1    Current Ratio. Unit will not permit the ratio, determined as of the end
of each of Unit’s fiscal quarters, of (i) consolidated current assets of
Borrowers and their Subsidiaries (including the then Available Total Commitment
but excluding non-cash hedging assets resulting from the requirements of ASC 815
for any period of determination) to (ii) consolidated current liabilities of
Borrowers and their Subsidiaries (excluding the current portion of the Loans and
non-cash hedging obligations or liabilities resulting from the requirements of
ASC 815 for any period of determination), to be less than 1.0 to 1.0.


8.2    Leverage Ratio. Commencing with Unit’s fiscal quarter ending September
30, 2018, and for each fiscal quarter ending thereafter, Unit will not permit
the ratio, determined as of the end of each such applicable fiscal quarter, of
(i) Funded Debt to (ii) Consolidated EBITDA for the then most-recently ended
rolling four (4) fiscal quarters to be greater than 4.0 to 1.0.


8.3    INTENTIONALLY OMITTED.


ARTICLE 9
GUARANTEES




82

--------------------------------------------------------------------------------





9.1    Guarantees. Subject to Section 7.2(ix) in all events, Borrowers will
cause (i) each current and future Material Domestic Subsidiary that is not
already a Credit Party and (ii) each current and future Subsidiary of any Credit
Party that is a guarantor of any Permitted Senior Note or any Permitted
Subordinated Note (other than, with respect to the Indebtedness under any notes
issued pursuant to the Permitted Existing Indenture only (and excluding any
refinancing or replacement thereof or any Permitted Refinancing Notes), any
Notes Indenture Additional Party), to guarantee the prompt payment and
performance when due of the Obligations in accordance with the terms and
provisions of the Subsidiary Guaranty. As soon as practicable and in any event
(i) within ten (10) days after any Person becomes a Material Domestic
Subsidiary, and (ii) prior to any Person becoming a guarantor of any Permitted
Senior Note or any Permitted Subordinated Note (other than, with respect to the
Indebtedness under any notes issued pursuant to the Permitted Existing Indenture
only (and excluding any refinancing or replacement thereof or any Permitted
Refinancing Notes), any Notes Indenture Additional Party), Borrowers will
provide the Administrative Agent written notice thereof and, to the extent such
Person is not already a Credit Party, will cause such Person to execute a
Subsidiary Guaranty Joinder Agreement in substantially the same form as Schedule
1 to the Subsidiary Guaranty, together with such other certificates or documents
as Administrative Agent reasonably deems necessary or appropriate to confirm
such Subsidiary Guaranty, including without limitation, closing opinions
(supplementing the closing opinion required by Section 4.1.1(v) of this
Agreement) as required by the Administrative Agent or the Required Lenders in
connection with the Subsidiary Guaranty instruments executed from time to time
by Material Subsidiaries under this Section 9.1.


9.2    Releases of Guarantees. If, as a result of the consummation of any
transaction permitted by this Agreement, any Subsidiary Guarantor ceases to be a
Subsidiary of Unit, or if Borrowers certify to the Lenders in writing that (i)
such Subsidiary is not a Material Domestic Subsidiary and (ii) such Subsidiary
is not a guarantor of any Permitted Senior Note or any Permitted Subordinated
Note, then in any such event, the guarantee of such Subsidiary Guarantor of the
Obligations shall be automatically discharged and released without any further
action by any Credit Party or any other Person effective as of the time of such
transaction. Upon request of Unit, the Administrative Agent shall take (at the
Credit Parties’ cost), and the Lenders hereby authorize the Administrative Agent
to take, such actions as shall be reasonably requested to evidence the
termination and release of the guarantee of such Subsidiary Guarantor.


9.3    Production Proceeds. Upon the occurrence of an Event of Default or a
Deficiency not timely cured in accordance with Section 2.6.7, Administrative
Agent and the Lenders may obtain possession of all production proceeds then held
by the Credit Parties and their Subsidiaries to receive directly from the
purchaser of production or the first purchaser of midstream assets all
production proceeds and revenues therefrom.


ARTICLE 10
EVENTS OF DEFAULTS


10.1    Events of Default.
The occurrence of any one or more of the following events will constitute an
Event of Default:
    


83

--------------------------------------------------------------------------------





10.1.1.    Any representation or warranty made or deemed made by or on behalf of
any of the Credit Parties to the Lenders or the Administrative Agent under or in
connection with this Agreement, any Credit Extension, or any certificate, report
or information delivered in connection with this Agreement or any other Loan
Document is materially false on the date as of which made or deemed made.


10.1.2.    Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest on any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within ten (10) days after the same
becomes due.


10.1.3.    The failure of any of the Borrowers to observe or perform any
covenant or agreement applicable thereto in Section 2.6.8, Section 6.2, Section
6.3, Article 7 and Article 8 of this Agreement and, only insofar as Article 9 is
concerned, failure of Borrowers to cure, within ten (10) days following written
notice from the Administrative Agent or any Lender to Unit, any violation or
failure to observe any agreement applicable thereto in such Article 9.


10.1.4.    The breach by any of the Borrowers (other than a breach which
constitutes a Default or Event of Default under another Section of this Article
10) of any of the terms or provisions of this Agreement which is not remedied
within thirty (30) days after written notice from the Administrative Agent or
any Lender to Unit.


10.1.5.    Failure of any Credit Party to pay when due any Material
Indebtedness; (other than a Rate Management Obligation) or the default by any
Credit Party in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement (other than resulting from a Rate Management
Transaction), or any other event occurs or condition exists, the effect of which
default, event or condition is to cause, or to permit the holder(s) or lender(s)
under such Material Indebtedness evidenced by such Material Indebtedness
Agreement to cause (after the expiration of any applicable grace period with
respect thereto), such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under such Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
will be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or the Credit Parties will not pay, or admit in writing their inability
to pay, their Indebtedness generally as they become due.


10.1.6.    Any Credit Party will (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any substantial portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
Indebtedness under


84

--------------------------------------------------------------------------------





any law relating to bankruptcy, insolvency or reorganization or relief of
Indebtedness or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 10.1.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 10.1.7.


10.1.7.    Without the application, approval or consent of the Credit Parties, a
receiver, trustee, examiner, liquidator or similar official will be appointed
for any Credit Party or a proceeding described in Section 10.1.6(iv) will be
instituted against any Credit Party and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60
consecutive days.


10.1.8.    Any court, government or governmental agency condemns, seizes or
otherwise appropriates, or takes custody or control of, all or any portion of
the Property of any Credit Party which, when taken together with all other
Property of such Credit Party so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such action occurs, constitutes a Material Adverse Effect.


10.1.9.    Any of the Credit Parties fails within 30 days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
in excess of $1,000,000 (or the equivalent thereof in currencies other than U.S.
Dollars) in total (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
insolvency proceedings, or (ii) non-monetary judgments or orders which, in each
case, individually or in total, could reasonably be expected to have a Material
Adverse Effect, which judgment(s), in any such case, is/are not stayed on appeal
or otherwise being appropriately contested in good faith.


10.1.10. Unfunded Liabilities with respect to Single Employer Plans or the
occurrence of or any material Reportable Event in connection with any Plan,
which, in either case or in the aggregate exceeds $1,000,000.


10.1.11. Nonpayment by any Credit Party of any Rate Management Obligation when
due or the breach by any Credit Party of any term, provision or condition
contained in any Rate Management Transaction or any transaction of the type
described in the definition of “Rate Management Transactions,” whether or not
any Lender or Affiliate of a Lender is a party thereto, after taking into
account any applicable grace period, but only if such nonpayment or breach
constitutes a Material Adverse Effect.


10.1.12. Any Change in Control occurs.


10.1.13. Any Credit Party (i) is the subject of any proceeding or investigation
pertaining to the release by any Credit Party of any toxic or hazardous waste or
substance into the environment, or (ii) violates any Environmental Law, which,
in the case of an event described in clause (i) or clause (ii), could reasonably
be expected to have a Material Adverse Effect.




85

--------------------------------------------------------------------------------





10.1.14. Except to the extent expressly permitted by the Loan Documents, any
Subsidiary Guaranty fails to remain in full force or effect or any action is
taken to discontinue or to assert the invalidity or unenforceability of any
Subsidiary Guaranty, or any Subsidiary Guarantor fails to comply with any of the
terms or provisions of any Subsidiary Guaranty to which it is a party, or any
Subsidiary Guarantor denies that it has any further liability under any
Subsidiary Guaranty to which it is a party, or gives notice to such effect, or
any Subsidiary Guaranty shall be revoked or terminated or any Credit Party
attempts to revoke or terminate a Subsidiary Guaranty. For the avoidance of
doubt, the Fourth Amendment expressly permits the release and discharge of each
Person constituting Superior and their respective Subsidiaries as Subsidiary
Guarantors effective as of and upon the occurrence of the Superior Release
Effective Date, if any, in accordance with the Fourth Amendment.


10.1.15. Any Credit Party fails to comply in any material respect with any of
the terms or provisions of any Loan Document (other than this Agreement, Notes
issued hereunder and, insofar as representations and warranties made or deemed
made in any other Loan Document, the other Loan Documents) beyond any applicable
grace or curative period therein specified and if not so specified, if not cured
within twenty (20) days following written notice from the Administrative Agent.


10.1.16. Except to the extent expressly permitted by the Loan Documents, any
Security Instrument fails to remain in full force or effect and/or ceases to
create a valid and perfected first priority lien in and to the property subject
to such Security Instrument or any action is taken to discontinue or to assert
the invalidity or unenforceability of any Security Instrument, or any Credit
Party fails to comply with any of the terms or provisions of any Security
Instrument to which it is a party, or any Credit Party denies that it has any
further liability under any Security Instrument to which it is a party, or gives
notice to such effect, or any Security Instrument shall be revoked or terminated
or any Credit Party attempts to revoke or terminate a Security Instrument. For
the avoidance of doubt, the Fourth Amendment expressly permits the termination
of the Pledge Agreement effective as of and upon the occurrence of the Superior
Release Effective Date, if any, in accordance with the Fourth Amendment.


10.1.17. Any “Event of Default” (as defined in either the Permitted Existing
Indenture or in the Permitted Senior Notes, the Permitted Subordinated Notes,
the Permitted Senior Notes Indenture or the Permitted Subordinated Notes
Indenture, as applicable) occurs that permits the holders thereof or the trustee
on their behalf to declare such Indebtedness due and payable prior to its stated
maturity (with any applicable grace or cure period having expired), regardless
of whether or not any such holder or trustee actually exercises any such right
and declares any such acceleration.


ARTICLE 11
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


11.1    Acceleration.




86

--------------------------------------------------------------------------------





11.1.1.    If any Event of Default described in Section 10.1.6 or 10.1.7 occurs
with respect to the Credit Parties, the Elected Commitments (and the Aggregate
Elected Commitment Amounts) and the obligations of the Lenders to make Advances
and Loans hereunder and the obligation and power of the LC Issuer to issue
Letters of Credit will automatically terminate and the Obligations (other than
Rate Management Obligations owed to Lender Counterparties) will immediately
become due and payable without any election or action on the part of the
Administrative Agent, the LC Issuer or any Lender and the Credit Parties will be
and become thereby unconditionally obligated, without any further notice, act or
demand, to deposit in an account with the Administrative Agent an amount in
immediately available funds equal to the amount of LC Obligations in cash or
cash equivalents reasonably satisfactory to the Administrative Agent, which
funds will be applied pursuant to Section 11.1.2. If any other Event of Default
occurs and is continuing, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate or suspend the Elected
Commitments (and the Aggregate Elected Commitment Amounts) and the obligations
of the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Letters of Credit, or declare the Obligations (other than Rate
Management Obligations owed to Lender Counterparties) to be due and payable, or
both, in which event such Obligations will become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrowers hereby expressly waive, and (b) on notice to the Borrowers and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrowers to pay, and the Borrowers will,
forthwith on such demand and without any further notice or act, immediately pay
to the Administrative Agent the amount in immediately available funds equal to
the amount of such LC Obligations, which funds will be applied pursuant to
Section 11.1.2.


11.1.2.    The Administrative Agent may at any time or from time to time, after
such funds are deposited with the Administrative Agent, apply such funds to the
payment of the Obligations in accordance with Section 11.4 and any other amounts
as may have become due and payable by the Credit Parties to the Lenders or the
LC Issuer under the Loan Documents. Such funds (to the extent not applied as
aforesaid) will be returned to the Borrowers (i) after all such Obligations and
other amounts have been paid in full or (ii) within three (3) Business Days
after all Events of Default have been cured or waived.


11.2    Amendments. Subject to the provisions of this Section 11.2, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Credit Parties may enter into supplemental agreements for the
purpose of adding or modifying any provisions to the Loan Documents to which
they are parties or changing in any manner the rights of the Lenders or the
Borrowers under this Agreement or waiving any Default, Event of Default or
Deficiency under this Agreement, provided that (x) the Borrowers and the
Administrative Agent may enter into any amendments necessary to effectuate any
change as described in, and subject to the terms of, Section 3.4(ii), and (y) no
supplemental agreement will, without the consent of all of the Lenders:


(i)
Extend the final maturity of any Loan, or extend the expiration date of a Letter
of Credit to a date after the Facility Termination Date (other than pursuant to
Section 3.8) or postpone any regularly scheduled payment of principal of any



87

--------------------------------------------------------------------------------





Loan or forgive all or any portion of the principal amount thereof or any LC
Obligation (including any Reimbursement Obligations) related thereto, or reduce
the rate or extend the time of payment of interest or fees thereon or LC
Obligations (including any Reimbursement Obligations) related thereto;


(ii)
Reduce the percentage specified in the definition of Required Lenders or
eliminate, delete or modify the Borrowing Base concept of Section 2.6;



(iii)
Extend the Facility Termination Date (other than pursuant to Section 3.8), or
reduce the amount or extend the payment date for, the mandatory principal
payments required under Section 2.8.2, or increase the (a) Aggregate Maximum
Credit Amounts (or increase the Maximum Credit Amount of any Lender without the
consent of such Lender), (b) the Aggregate Elected Commitment Amounts (other
than pursuant to Section 14.6) (or increase the Elected Commitment or Pro Rata
Share of any Lender, including any non-consenting Lender, and including such
Lender’s commitment to issue or Pro Rata Share of Letters of Credit (other than
as provided in the definition of “LC Sublimit” and Sections 2.19 and 2.20),
without the consent of such Lender), or (c) Borrowing Base (other than pursuant
to Section 2.6); or



(iv)
Amend this Section 11.2 or permit the Borrowers to assign their rights under
this Agreement.



Further provided, that no amendment of any provision of this Agreement relating
to the Administrative Agent will be effective without the written consent of the
Administrative Agent, and no amendment of any provision relating to the LC
Issuer will be effective without the written consent of the LC Issuer.


11.3    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents will impair such right or be construed to be a waiver of any Default,
Event of Default or Deficiency or an acquiescence in such Default, Event of
Default or Deficiency, and the making of a Credit Extension notwithstanding the
existence of a Default, Event of Default or Deficiency or the inability of the
Credit Parties to satisfy the conditions precedent to such Credit Extension will
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right will not preclude other or further exercise of such right or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever will be valid
unless in writing executed by the Lenders required under Section 11.2, and then
only to the extent specifically set forth in writing. All remedies contained in
the Loan Documents or by law or equity afforded will be cumulative and will be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.


11.4    Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received on or
in respect of the Obligations (or other amounts owing under the Loan Documents
in connection therewith) shall be paid over or delivered as follows:


88

--------------------------------------------------------------------------------





FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees) of the Administrative Agent, the LC
Issuer or the Lenders in connection with enforcing the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents and any
protective advances made with respect thereto or otherwise with respect to the
Obligations owing to the Lenders, the LC Issuer or the Administrative Agent;


SECOND, to payment of any fees owed to the Lenders, the LC Issuer or the
Administrative Agent hereunder;


THIRD, to the payment of all accrued interest and fees on or in respect of the
Obligations;


FOURTH, to the payment of the outstanding principal amount of the Obligations
hereunder (including the payment or cash collateralization of the outstanding LC
Obligations and Rate Management Obligations owed to Lender Counterparties being
paid on a pari passu basis with the repayment of other Obligations);


FIFTH, to all other Obligations hereunder and other obligations which shall have
become due and payable under the Loan Documents otherwise and not repaid
pursuant to clauses "FIRST" through "FOURTH" above; and


SIXTH, to the payment of the surplus, if any, to Unit or such other Persons as
may be lawfully entitled to receive such surplus.


In carrying out the foregoing, (i) amounts received shall be applied in the
order provided until exhausted prior to application to the next succeeding
category to the Administrative Agent or in accordance with each Lender's Pro
Rata Share, as applicable, (unless a Lender is a Defaulting Lender); and (ii) to
the extent that any amounts available for distribution pursuant to clause
"FOURTH" above are attributable to the issued but undrawn amount of outstanding
Letters of Credit, such amounts shall be held by the Administrative Agent in a
cash collateral account and applied (A) first, to reimburse the LC Issuer for
any drawings under such Letters of Credit and (B) then, following the expiration
of all Letters of Credit, to all other obligations of the types described in
clauses "THIRD" and "FOURTH" above in the manner provided in this Section 11.4.
Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
11.4.
ARTICLE 12
GENERAL PROVISIONS


12.1    Survival of Agreements. All covenants, agreements, representations and
warranties contained in this Agreement will survive the making of the Credit
Extensions during the term of this Agreement and any amendments of this
Agreement (other than to the extent expressly modified therein).




89

--------------------------------------------------------------------------------





12.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender will be obligated
to extend credit to the Borrowers in violation of any limitation or prohibition
provided by any applicable statute or regulation.


12.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and will not govern the interpretation of any of the provisions
of the Loan Documents.


12.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Credit Parties, the Administrative Agent, the LC Issuer
and the Lenders and supersede all prior agreements and understandings among the
Credit Parties, the Administrative Agent, the LC Issuer and the Lenders relating
to the subject matter of the Loan Documents other than the Administrative Agent
Fee Letter, all of which will survive and remain in full force and effect during
the term of this Agreement.


12.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
will be the partner or Administrative Agent of any other (except to the extent
to which the Administrative Agent is authorized to act in such capacity). The
failure of a Lender to perform any of its obligations hereunder will not relieve
any other Lender from any of its obligations hereunder. This Agreement will not
be construed so as to confer any right or benefit on any Person other than the
parties to this Agreement and their respective successors and assigns.


12.6    Expenses; Indemnification.


12.6.1.    Expenses. The Borrowers will promptly reimburse the Administrative
Agent for any filing and recording fees, reasonable costs and out-of-pocket
expenses (including reasonable attorneys’ fees), time charges and expenses
advanced of attorneys for the Administrative Agent or for any of the Lenders)
paid or incurred by the Administrative Agent or the Co-Syndication Agents in
connection with the preparation, negotiation, execution, closing, delivery,
syndication, review, amendment, waiver, consent or modification, refinancing,
Lien perfection, administration, collection and enforcement of the Loan
Documents, regardless of whether or not the transactions provided for in this
Agreement are eventually closed and regardless of whether or not any or all sums
evidenced by the Notes are advanced to the Borrowers by the Lenders.


12.6.2.    Indemnification. The Borrowers hereby also agree to indemnify against
and, where applicable, reimburse for, the Administrative Agent, the
Co-Syndication Agents, the LC Issuer and each Lender, its directors, officers
and employees, all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, the prompt reimbursement of all
legal fees and expenses of attorneys for the Administrative Agent, the
Co-Syndication Agents, the LC Issuer or any of the Lenders in connection with
(i) restructure as a part of loan work out or special asset modification or fees
and expenses from enforcement or collection actions or proceedings, and (ii)
collection and enforcement actions or proceedings, including litigation or
preparation therefor whether or not the Administrative Agent, the Co-Syndication
Agents, the LC


90

--------------------------------------------------------------------------------





Issuer or any Lender is a party to such litigation) which any of them may pay or
incur in good faith as a result of this Agreement, the other Loan Documents, the
transactions contemplated by the Loan Documents except to the extent that they
are determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification, and (iii) any civil penalty or fine assessed
by OFAC against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of any Borrower or any
Subsidiary that violates a sanction enforced by OFAC.


The foregoing provisions of this Section 12.6 shall not apply to Taxes, which
shall be governed exclusively by Section 3.3. The obligations of the Borrowers
under this Section 12.6 will survive the termination of this Agreement.


12.7    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction will, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction. The
provisions of all Loan Documents are severable.


12.8    Environmental Indemnities.


Each of the Borrowers hereby agrees to indemnify, defend and hold harmless the
Administrative Agent and the Lenders and their respective officers, directors,
employees, agents, consultants, attorneys, contractors and their respective
affiliates, successors or assigns, or transferees from and against, and
reimburse said Persons in full with respect to, any and all loss, liability,
damage, fines, penalties, costs and expenses, of every kind and character,
including reasonable attorneys’ fees and court costs, known or unknown, fixed or
contingent, occasioned by or associated with any claims, demands, causes of
action, suits and/or enforcement actions, including any administrative or
judicial proceedings, and any remedial, removal or response actions ever
asserted, threatened, instituted or requested by any Persons, including any
Governmental Authority, arising out of or related to: (a) the breach of any
representation or warranty of the Borrowers contained in Section 5.16; (b) the
failure of the Borrowers to perform any of their respective covenants contained
in Section 6.7; (c) the ownership, construction, occupancy, operation, use of
the Credit Parties’ Properties prior to the date on which the Indebtedness and
obligations secured hereby have been paid and performed in full; provided,
however, this indemnity shall not apply with respect to matters caused by or
arising solely from the Administrative Agent’s or the Lenders’ activities during
any period of time the Administrative Agent or the Lenders acquire ownership of
the Credit Parties’ Properties.


The indemnities contained in this Section 12.8 apply, without limitation, to any
violation on or before the Release Date of any Environmental Laws and any
liability or obligation relating to the environmental conditions on, under or
about the Credit Parties’ Properties on or prior to the Release Date (including,
without limitation: (a) the presence on, on or in the Credit Parties’ Properties
or release, discharge or threatened release on, on or from the Credit Parties’
Properties of any polluting substances generated, used, stored, treated,
disposed of or otherwise released prior to the Release Date, and (b) any and all
damage to real or personal property or natural


91

--------------------------------------------------------------------------------





resources and/or harm or injury including wrongful death, to persons alleged to
have resulted from such release of any polluting substances regardless of
whether the act, omission, event or circumstances constituted a violation of any
Environmental Law at the time of its existence or occurrence). The term
“release” shall have the meaning specified in applicable Environmental Laws and
the terms “stored,” “treated” and “disposed” shall have the meanings specified
in applicable Environmental Laws; provided, however, any broader meanings of
such terms provided by applicable laws of the State of Oklahoma shall apply.


The provisions of this Section 12.8 shall be in addition to any other
obligations and liabilities Credit Parties may have to the Administrative Agent
or the Lenders at common law and shall survive the Release Date and shall
continue thereafter in full force and effect.


The Administrative Agent and the Lenders agree that in the event that such
claim, suit or enforcement action is asserted or threatened in writing or
instituted against them or any of their officers, employers, agents or
contractors or any such remedial, removal or response action is requested of
them or any of their officers, employees, agents or contractors for which the
Administrative Agent or the Lenders may desire indemnity or defense hereunder,
the Administrative Agent or the Lenders shall give prompt written notification
thereof to Unit.


Notwithstanding anything to the contrary stated herein, the indemnities created
by this Section 12.8 shall only apply to losses, liabilities, damages, fines,
penalties, costs and expenses actually incurred by the Administrative Agent or
the Lenders as a result of claims, demands, actions, suits or proceedings
brought by Persons who are not the beneficiaries of any such indemnity. The
Administrative Agent or the Lenders shall act as the exclusive agent for all
indemnified Persons under this Section 12.8. With respect to any claims or
demands made by such indemnified Persons, the Administrative Agent shall notify
Unit within ten (10) days after the Administrative Agent’s receipt of a writing
advising the Administrative Agent of such claim or demand. Such notice shall
identify (i) when such claim or demand was first made, (ii) the identity of the
Person making it, (iii) the indemnified Person and (iv) the substance of such
claim or demand. Failure by the Administrative Agent to so notify Unit within
said ten (10) day period shall reduce the amount of the Credit Parties’
obligations and liabilities under this Section 12.8 by an amount equal to any
damages or losses suffered by the Credit Parties resulting from any prejudice
caused the Credit Parties by such delay in notification from the Administrative
Agent. On receipt of such notice, the Credit Parties shall have the exclusive
right and obligation to contest, defend, negotiate or settle any such claim or
demand through counsel of their own selection (but reasonably satisfactory to
the Administrative Agent and the Lenders) and solely at Credit Parties’ own
cost, risk and expense; provided, that the Administrative Agent and the Lenders,
at their own cost and expense, shall have the right to participate in any such
contest, defense, negotiations or settlement. The settlement of any claim or
demand hereunder by the Credit Parties, unless such settlement fully releases
the Lenders from any and all liability thereon, may be made only on the prior
approval of the Lenders of the terms of the settlement, which approval shall not
be unreasonably withheld.


12.9    Nonliability of Lenders. The relationship between the Borrowers on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand will, to the extent that relationship is the subject of this
Agreement, be solely that of borrowers and lenders. Neither the Administrative
Agent, the Syndication Agents, the LC Issuer nor any Lender will


92

--------------------------------------------------------------------------------





have any fiduciary responsibilities to the Credit Parties. Neither the
Administrative Agent, the Syndication Agent, the LC Issuer nor any Lender
undertakes any responsibility to the Credit Parties to review or inform the
Credit Parties of any matter in connection with any phase of the Credit Parties’
business or operations. The Credit Parties agree that neither the Administrative
Agent, the Syndication Agent, the LC Issuer nor any Lender will have liability
to the Credit Parties (whether sounding in tort, contract or otherwise) for
losses suffered by the Credit Parties in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.
Neither the Administrative Agent, the Syndication Agent, the LC Issuer nor any
Lender will have any liability with respect to, and the Credit Parties hereby
waive, release and agree not to sue for, any special, indirect or consequential
damages suffered by the Credit Parties in connection with, arising out of, or in
any way related to the Loan Documents or the transactions contemplated thereby.


12.10    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrowers acknowledge and agree that: (i) (A) the arranging and other services
regarding this Agreement provided by Administrative Agent are arm’s-length
commercial transactions between Borrowers and their Affiliates, on the one hand,
and Administrative Agent, on the other hand, (B) Borrowers have consulted their
own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate, and (C) Borrowers are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) Administrative Agent is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent of fiduciary for Borrowers or any of their Affiliates, or any other Person
and (B) Administrative Agent has not obligation to Borrowers or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in other Loan Documents; and (iii)
Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interest that differ from those of the Borrowers and
their Affiliates, and the Administrative Agent has no obligation to disclose any
of such interests to Borrowers or their Affiliates. To the fullest extent
permitted by law, Borrowers hereby waive and release any claims that it may have
against Administrative Agent with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.


12.11    Confidentiality. Each Lender agrees to hold as confidential any
information which it may receive from the Credit Parties or any of its
Subsidiaries under this Agreement or any other Loan Document in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee (so long as such Persons
are apprised of the confidential nature of such information), (iii) to
regulatory officials, (iv) to any Person as requested under or as required by
law, regulation, or legal process, (v) to any Person in connection with any
legal proceeding relating to any of the Loan Documents to which such Lender is a
party, (vi) to such Lender’s direct or indirect contractual counterparties in
swap


93

--------------------------------------------------------------------------------





agreements, to legal counsel, accountants and other professional advisors to
such counterparties or to any credit insurance provider relating to Borrowers
and their obligations (so long as such Persons agree to be bound by the
provisions of this Section 12.11), (vii) permitted by Section 14.4, (viii) to
rating agencies if requested or required by such agencies in connection with a
rating relating to the Advances, and (ix) of information that the Credit Parties
have made available to the general public.


12.12    Disclosure. The Borrowers and each Lender hereby acknowledge and agree
that BOk and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrowers and/or their
Subsidiaries.


12.13    Place of Payment. All amounts to be paid by the Borrowers or the
Subsidiary Guarantors under this Agreement will be paid in immediately available
funds to the Administrative Agent at its principal banking offices at Bank of
Oklahoma Tower, One Williams Center, Tulsa, Oklahoma 74192, Attention: Energy
Department - 8th Floor, or at such other place as the Administrative Agent or
the Required Lenders will notify Unit in writing. If any interest, principal or
other payment falls due on a date other than a Business Day, then (unless
otherwise provided in this Agreement) such due date will be extended to the next
succeeding Business Day, and such extension of time will in such case be
included in computing interest, if any, in connection with such payment.


12.14    Interest. It is the intention of the parties to this Agreement that the
Lenders conform strictly to usury laws applicable to it. Accordingly, if the
transactions contemplated by this Agreement would be usurious as to a Lender
under laws applicable to it (including the laws of the United States of America
or any other jurisdiction whose laws may be mandatorily applicable to Lenders
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:


(i)
the total of all consideration which constitutes interest under law applicable
to Lenders that is contracted for, taken, reserved, charged or received by
Lenders under any of the Loan Documents or agreements or otherwise in connection
with the Notes will under no circumstances exceed the Highest Lawful Rate
allowed by such applicable law, and any excess will be canceled automatically
and if theretofore paid will be credited by the Administrative Agent or the
Lenders on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations will have been or would thereby be paid in
full, refunded by Administrative Agent or the Lenders to the Borrowers); and



(ii)
in the event that the maturity of any of the Notes is accelerated by, because of
or resulting from an Event of Default under this Agreement or otherwise, or in
the event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to Administrative Agent or the Lenders
may never include more than the maximum amount allowed by such applicable law,
and excess interest, if any, provided for in this Agreement or otherwise will be
canceled automatically by Lenders as of the date of such acceleration or
prepayment and, if theretofore paid, will be credited by Administrative Agent or



94

--------------------------------------------------------------------------------





the Lenders on the principal amount of the Obligations (or, to the extent that
the principal amount of the Obligations will have been or would thereby be paid
in full, refunded by Lenders to the Borrowers).


All sums paid or agreed to be paid to Administrative Agent or the Lenders for
the use, forbearance or detention of sums due under this Agreement will, to the
extent permitted by law applicable to Administrative Agent and/or the Lenders,
be amortized, prorated, allocated and spread throughout the full term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans under this Agreement does not exceed the
Highest Lawful Rate allowed by such applicable law. If at any time and from time
to time (i) the amount of interest payable to Lenders on any date will be
computed at the highest lawful rate applicable to Lenders under this Section
12.14; and (ii) in respect of any subsequent interest computation period the
amount of interest otherwise payable to Lenders would be less than the amount of
interest payable to Lenders computed at the highest lawful rate applicable to
such Lenders, then the amount of interest payable to Lenders regarding such
subsequent interest computation period will continue to be computed at the
Highest Lawful Rate applicable to Lenders until the total amount of interest
payable to Lenders equals the total amount of interest which would have been
payable to Lenders if the total amount of interest had been computed without
giving effect to this Section 12.14.


None of the terms and provisions contained in this Agreement or in any other
Loan Document which directly or indirectly relate to interest will ever be
construed without reference to this Section 12.14, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate.


12.15    Automatic Debit of Borrowers’ Operating Account.
On Borrowers’ failure to pay all such costs and expenses owed by Borrowers under
Section 12.6 of this Agreement within thirty (30) days of the Administrative
Agent’s submission of invoices therefore, the Administrative Agent will pay such
costs and expenses by debit to the operating account of Borrowers with the
Administrative Agent without further or other notice to Borrowers.


12.16    Exceptions to Covenants. The Borrowers are not permitted to take any
action or fail to take any action which is permitted as an exception to any of
the covenants contained in this Agreement or which is within the permissible
limits of any of the covenants contained in this Agreement if such action or
omission would result in the breach of any other covenant contained in this
Agreement.


12.17    Conflict with Other Loan Documents. To the extent the terms and
provisions of any of the other Loan Documents are in conflict with the terms and
provisions hereof, the terms and provisions of this Agreement will be deemed
controlling.


12.18    Lost Documents. On receipt of an affidavit of an officer of the
Administrative Agent as to the loss, theft, destruction or mutilation of the
Notes or Loan Documents which is not of public record, and, in the case of any
mutilation, on the surrender and cancellation of the Notes or Loan Documents,
the Borrowers or any Subsidiary Guarantors will issue, in lieu thereof, a
replacement Note(s) or other Loan Documents in the same principal amount thereof
(in the case of any of the Notes) and otherwise of like tenor.




95

--------------------------------------------------------------------------------





12.19    Setoff. At any time and from time to time during the continuance of any
Event of Default, each Lender is hereby authorized to setoff and apply (a) any
and all moneys, securities and other property (and the proceeds therefrom) of
such Credit Party now or hereafter held or received by or in transit to such
Lender from or for the account of such Credit Party, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, (b) any and all deposits
and deposit accounts (general or special, time or demand, provisional or final)
of such Credit Party with such Lender, and (c) any other credits and claims of
such Credit Party at any time existing against such Lender, including claims
under certificates of deposit (excluding from the foregoing clauses (a) though
(c) the accounts at BOk as specified on Schedule 6 (collectively, the “Excluded
Accounts“)) against the Obligations then due and payable and held by such Lender
(without notice to any Credit Party) and concerning any such action in clauses
(a) through (c) taken by a Lender, prompt notice thereof shall be provided by
such Lender to the Administrative Agent. The rights of each Lender under this
Section 12.19 are in addition to all other interests and rights of such Lender
at common Law, under the Loan Documents, or otherwise.


12.20    Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the
time the Subsidiary Guaranty or the grant of a security interest under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Rate Management Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Rate Management
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under its Subsidiary Guaranty and the other Loan
Documents in respect of such Rate Management Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 12.20 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 12.20 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Guarantor intends this Section
12.20 to constitute, and this Section 12.20 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.


ARTICLE 13
THE ADMINISTRATIVE AGENT


13.1    Appointment; Nature of Relationship. Administrative Agent is hereby
appointed by each of the Lenders as its contractual representative hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative on the express conditions contained in this Article 13.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent will not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any


96

--------------------------------------------------------------------------------





of the Lenders, (ii) is a “representative” of the Lenders within the meaning of
the term “secured party” as defined in the Oklahoma Uniform Commercial Code, and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.


13.2    Powers. The Administrative Agent will have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent has no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.


13.3    General Immunity. Neither the Administrative Agent nor any of its
directors, officers or employees will be liable to the Credit Parties, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person provided that nothing
in this Section 13.3 is intended to impair or otherwise limit (i) the rights of
the Credit Parties to make claims against the LC Issuer for damages as
contemplated by either proviso (ii) to the first sentence of Section 2.19.6 or
proviso (y) to the penultimate sentence of Section 2.19.9 or (ii) the
liabilities of the LC Issuer or the Administrative Agent to the Credit Parties
based on a standard of care otherwise expressly designated or stipulated to in
other provisions of this Agreement.


13.4    No Responsibility for Loans, Recitals. Neither the Administrative Agent
nor any of its directors, officers or employees will be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article 4, except
receipt of items required to be delivered solely to the Administrative Agent;
(d) the existence or possible existence of any Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Credit Parties or any
Subsidiary Guarantor of any of the Obligations or of any of the Credit Parties’
or any such Subsidiary Guarantor ‘s respective Subsidiaries. The Administrative
Agent has no duty to disclose to the Lenders information that is not required to
be furnished by the Credit Parties to the Administrative Agent at such time, but
is voluntarily furnished by the Credit Parties to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).


13.5    Action on Instructions of Lenders. The Administrative Agent will in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions executed
by the Required Lenders, and such


97

--------------------------------------------------------------------------------





instructions and any action taken or failure to act pursuant thereto will be
binding on all of the Lenders. The Lenders hereby acknowledge that the
Administrative Agent will be under no duty to take any discretionary action
permitted to be taken by it under the provisions of this Agreement or any other
Loan Document unless it is requested in writing to do so by the Required
Lenders. The Administrative Agent will be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it is
first indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.


13.6    Employment of Administrative Agents; Counsel; Reliance. The
Administrative Agent may assign any of its duties as Administrative Agent under
any Loan Document by or through employees, agents, and attorneys-in-fact and is
not answerable to the Lenders, except as to money or securities received by it
or its authorized agents, for the default or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
will be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties under any Loan Document. The Administrative
Agent will be entitled to rely on any Note, notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been executed or sent by the proper Person or
Persons, and, in respect to legal matters, on the opinion of counsel selected by
the Administrative Agent, which counsel may be employees of the Administrative
Agent.


13.7    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Share of the Elected Commitments (or, if the
Aggregate Elected Commitment Amounts have been terminated, in proportion to
their respective Pro Rata Share of the Elected Commitments immediately prior to
such termination) (i) for any amounts not reimbursed by the Borrowers for which
the Administrative Agent is entitled to reimbursement by the Borrowers under the
Loan Documents, (ii) for any other expenses incurred by the Administrative Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender will be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required under Section 3.3 will, notwithstanding the provisions of this Section
13.7, be paid by the relevant Lender in accordance with the provisions thereof.
The obligations of the Lenders under this Section 13.7 will survive payment of
the Obligations and termination of this Agreement.




98

--------------------------------------------------------------------------------





13.8    Notice of Default. The Administrative Agent will not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default under
this Agreement unless the Administrative Agent has received written notice from
a Lender or the Borrowers referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent will give prompt notice thereof to the Lenders.


13.9    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent will have the same rights and powers hereunder and
under any other Loan Document with respect to its Elected Commitment and its
Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” will, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, financial advisory, trust, Indebtedness, equity
or other transaction without notice to or consent of the Lenders, in addition to
those contemplated by this Agreement or any other Loan Document, with the Credit
Parties in which the Credit Parties are not restricted hereby from engaging with
any other Person.


13.10    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance on the Administrative Agents, the Syndication
Agents or any other Lender and based on the financial statements prepared by the
Credit Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance on the Administrative Agent, the
Syndication Agents or any other Lender and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement and the other Loan
Documents.


13.11    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and Unit, such
resignation to be effective on the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, 45 days after
the retiring Administrative Agent gives notice of its intention to resign. The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders. On any
such resignation or removal, the Required Lenders will have the right to
appoint, on behalf of the Credit Parties and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent will have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Credit Parties and
the Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Credit Parties or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers will make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes will


99

--------------------------------------------------------------------------------





deal directly with the Lenders. No successor Administrative Agent will be deemed
to be appointed hereunder until such successor Administrative Agent has accepted
the appointment. Any such successor Administrative Agent will be a commercial
bank having capital and retained earnings of at least $100,000,000. On the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent will thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
resigning or removed Administrative Agent. On the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent will be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article 13 will continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.


13.12    Syndication Agents; Other Agents; Arrangers No Lender identified on the
facing page or signature pages of this Agreement as a Co-Syndication Agent,
Documentation Agent, “arranger” or “bookrunner” will have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, no
Lender so identified will have or be deemed to have a fiduciary relationship
with any other Lender. Each Lender hereby makes the same acknowledgments with
respect to such Lenders as it makes with respect to the Administrative Agent in
Section 13.10 and acknowledges that is has note relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking any action hereunder.


13.13    Delegation to Affiliates. The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any Affiliate of the Administrative Agent which performs
duties in connection with this Agreement will be entitled to the same benefits
of the indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles 12 and 13.


ARTICLE 14
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


14.1    Successors and Assigns. The terms and provisions of the Loan Documents
will be binding on and inure to the benefit of the Credit Parties which are
parties thereto and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Credit Parties will not have the right to
assign their rights or obligations under the Loan Documents to which they are
parties without the prior written consent of each Lender, (ii) any assignment by
any Lender must be made in compliance with Section 14.3, (iii) any transfer by
any Lender by participation must be made in compliance with Section 14.2 and
(iv) no Lender may assign, or sell a participation to, any Credit Party. Any
attempted assignment or transfer by any party not made in compliance with this
Section 14.1 will be null and void, unless such attempted assignment or transfer
is treated as a participation in accordance with Section 14.3.2. The parties to
this Agreement acknowledge that clause (ii) of this Section 14.1 relates only to
absolute assignments and this Section 14.1 does not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank; provided, however, that no


100

--------------------------------------------------------------------------------





such pledge or assignment creating a security interest will release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 14.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 14.3; provided, however, that the Administrative Agent may in its
discretion (but will not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), will be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.


14.2    Participations.


14.2.1.    Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time on
obtaining the prior written consent of the Administrative Agent and Unit, sell
to one or more banks or other entities (“Participants”) participating interests
in any Outstanding Credit Exposure of such Lender, any Note held by such Lender,
any Elected Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
will remain unchanged, such Lender will remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender will remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement will be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent will continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents. Voting Rights. Each Lender will retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Elected Commitment in which such
Participant has an interest which would require consent of all of the Lenders
under the terms of Section 11.2 or of any other Loan Document. Benefit of
Certain Provisions. The Borrowers agree that each Participant will be deemed to
have the right of setoff provided in Section 12.19 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender will retain the
right of setoff provided in Section 12.19 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.19, agrees to share with each Lender, any amount received
under the exercise of its right of setoff, such amounts to be shared in
accordance with Section 2.21 as if each Participant were a Lender. The Borrowers
further agree that each Participant will be entitled to the benefits of Sections
3.1, 3.2, 3.4


101

--------------------------------------------------------------------------------





and 3.5 to the same extent as if it were a Lender and had acquired its interest
by assignment under Section 14.3, provided that (i) a Participant will not be
entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrowers, and (ii) any Participant agrees to comply with the provisions of
Section 3.3 to the same extent as if it were a Lender.


14.3    Assignments.


14.3.1.    Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities other than any Credit Party (“Purchasers“) all or
any part of its rights and obligations under the Loan Documents. Such assignment
will be substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto. The consent of Unit, the Administrative Agent
and the LC Issuer will be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof;
provided, however, that if a Default, Event of Default or Deficiency has
occurred and is continuing, the consent of the Unit will not be required. Such
consent of Unit will not be unreasonably withheld or delayed. Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate
thereof will (unless each of the Credit Parties and the Administrative Agent
otherwise consent) be in an amount not less than the lesser of (i) $15,000,000
or (ii) the remaining amount of the assigning Lender’s Elected Commitment
(calculated as at the date of such assignment) or outstanding Loans (if the
applicable Elected Commitment has been terminated).


14.3.2.    Effect; Effective Date. On (i) delivery to the Administrative Agent
of a notice of assignment, substantially in the form attached as Exhibit I to
Exhibit C (a “Notice of Assignment“), together with any consents required by
Section 14.3.1, and (ii) payment of a $2,500 fee to the Administrative Agent for
processing such assignment, such assignment will become effective on the
effective date specified in such Notice of Assignment. The Notice of Assignment
will contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Elected Commitment and Pro Rata
Share of the Outstanding Credit Exposure under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser will for all purposes be a Lender to this Agreement and any other Loan
Document executed by or on behalf of the Lenders and will have all the rights
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party hereto, and no further consent or action by the Credit
Parties, the Lenders or the Administrative Agent will be required to release the
transferor Lender with respect to the percentage of the Aggregate Elected
Commitment Amounts and Outstanding Credit Exposure assigned to such Purchaser.
On the consummation of any assignment to a Purchaser under this Section 14.3.2,
the transferor Lender, the Administrative Agent and the Borrowers will, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate,


102

--------------------------------------------------------------------------------





replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Elected Commitments, as adjusted
under such assignment.


14.3.3.    Register. The Administrative Agent, acting solely for this purpose as
an Administrative Agent of the Borrowers, will maintain at its main banking
offices in Tulsa, Oklahoma, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Maximum Credit Amounts and the Elected Commitments of, and
principal amounts of the Loans owing to, each Lender under the terms hereof from
time to time (the “Register“). The entries in the Register will be conclusive,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register under the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register will be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time on reasonable prior notice.


14.4    Dissemination of Information. Subject to the confidentiality
requirements of this Agreement, the Borrowers authorize each Lender to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee“) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Credit Parties and their Subsidiaries, including without
limitation any information contained in any reports provided to Administrative
Agent; provided that each Transferee and prospective Transferee agrees to be
bound by this Agreement.


14.5    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee, the transferor Lender will cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.3(iv).


14.6    Procedure for Increases and Additional Lenders. In the event that
neither (i) a Default, an Event of Default or a Deficiency has occurred and
remains uncured hereunder nor (ii) a Default, an Event of Default or a
Deficiency would be caused by or result from the Borrowers’ exercise of the
provisions of this Section 14.6, Unit, on behalf of the Borrowers may from time
to time after the date of this Agreement request in writing to the
Administrative Agent and each of the Lenders specified increases (an “Increase
Request“) in the Lenders’ Aggregate Elected Commitment Amounts above the then
applicable Aggregate Elected Commitment Amounts (but in no event shall any such
Increase Requests cause the Aggregate Elected Commitment Amounts to exceed the
lesser of the Aggregate Maximum Credit Amounts or the Borrowing Base then in
effect), subject to the following terms, provisions, conditions and limitations:


14.6.1.    Minimum Increased Amount. The minimum amount of each increase in the
Aggregate Elected Commitment Amounts requested by Unit in writing as set forth
above shall be not less than $25,000,000 and $5,000,000 integrals in excess
thereof, and no such increase shall be permitted if after giving effect thereto
the Aggregate Elected Commitment Amounts exceed the lesser of Aggregate Maximum
Credit Amounts or the Borrowing Base then in effect. Such written request shall
also specify the proposed effective date of such Increase Request.


103

--------------------------------------------------------------------------------





14.6.2.    Existing Lenders or Additional Lenders. In order to effect an
Increase Request of the Aggregate Elected Commitment Amounts, the Borrowers
shall: (i) obtain an agreement with one or more existing Lenders signatory party
hereto to increase its or their Elected Commitment(s) in a total minimum amount
of $25,000,000 and in minimum multiple increments in excess thereof of
$5,000,000; and/or (ii) provided, if one or more of the existing Lenders elects
not to increase its Elected Commitment (or increases its Elected Commitment by
an amount less than the Pro Rata Share of the requested increase in the
Aggregate Elected Commitment Amounts), request any one or more other banking or
lending institutions to become parties to this Agreement and agree to issue
Elected Commitment(s) such that the total increased amount of the Aggregate
Elected Commitment Amounts complies with Section 14.6.1; provided that such one
or more other banking or lending institutions are reasonably acceptable to the
Administrative Agent and become parties to the Agreement by executing an
Increase Request Agreement in the form of Exhibit “D” annexed hereto (the
Lenders or other banking institutions that agree to issue such a new or
increased Elected Commitment being referred to herein as the “Additional
Lenders”). No Lender’s Elected Commitment may be increased without the consent
of such Lender. Administrative Agent shall have a period of five (5) days from
receipt of written notification from Borrowers of the name of any financial
institution that shall have agreed to become an Additional Lender in which to
consent or withhold consent to the admission of any one or more proposed
Additional Lender(s) (which such consent not to be unreasonably withheld or
delayed).


14.6.3.    Additional Documentation. Borrowers shall executed and deliver to the
Administrative Agent such replacement or additional Notes in a principal amount
equal to each such Lender’s and Additional Lender’s Maximum Credit Amount after
giving effect to such increase, closing opinions and other loan documents and
certificates as may be deemed reasonably necessary or appropriate by the
Administrative Agent in connection with the consummation of each Increase
Request.


14.6.4.    Legal Fees and Expenses. Borrowers shall pay to the Administrative
Agent the reasonable legal fees and expenses incurred by the Administrative
Agent in connection with the consummation of each Increase Request.


14.6.5.    Conditions to Effectiveness of Increase Request. Notwithstanding the
foregoing, no Increase Request under this Section 14.6 will be effective with
respect to any Lender or Additional Lender unless:


(a)no Default, Event of Default or Deficiency shall have occurred and be
continuing on the date of such Increase Request and after giving effect thereto;


(b)the representations and warranties contained in this Agreement are true and
correct in all material respects on and as of the date of such Increase Request
and after giving effect thereto, as though made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date);


104

--------------------------------------------------------------------------------





(c)each Additional Lender shall have executed and delivered to the
Administrative Agent the Increase Request Agreement and such other documents as
the Administrative Agent shall have reasonably required in order for it to
subscribe to the terms and conditions of this Agreement and the other Loan
Documents;


(d)the secretary or assistant secretary of Unit shall have provided to the
Administrative Agent a certified copy of directors’ resolutions authorizing such
increase in the Aggregate Elected Commitment Amounts and the Total Outstanding
Credit Exposure shall have been reallocated ratably among the Lenders (including
the Additional Lenders) in accordance with their respective Pro Rata Shares
after giving effect to such increase;


(e)all legal matters incident to such increase and the admission of any
Additional Lenders under this Agreement shall be reasonably satisfactory to the
Administrative Agent and its legal counsel;


(f)the Borrowers shall pay any fees required under Article 2 and this Section
14.6, and for all losses, expenses and liabilities incurred by any Lender in
connection with the reallocation of any outstanding Eurodollar Loans;


(g)Within fifteen (15) days after Unit’s delivery of the Increase Request,
Borrowers obtain approval from the Lenders to so increase their Elected
Commitments and/or secures Elected Commitment(s) from Additional Lenders for the
full amount of the Increase Request, otherwise, the Increase Request shall
become effective only to the extent of the increased or new Elected Commitments
actually obtained;


(h)Administrative Agent shall have approved such Increase Request and change in
the Aggregate Elected Commitment Amounts (in all respects) in Administrative
Agent’s sole and absolute discretion; and


(i)Upon any increase in the Aggregate Elected Commitment Amounts pursuant to
this Section 14.6, (1) each Lender’s maximum Elected Commitment shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Pro Rata Share equals the percentage of the Aggregate Elected Commitment Amounts
represented by such Lender’s Elected Commitment, in each case after giving
effect to such increase, and (2) Schedule 2 to this Agreement shall be deemed
amended to reflect the Elected Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Aggregate Maximum
Credit Amounts pursuant to the foregoing clause (1), and any resulting changes
in the Lenders’ applicable Pro Rata Share.


ARTICLE 15
NOTICES/CONSENTS


15.1    Notices. Except as otherwise permitted by Section 2.9 with respect to
Borrowing Notices and except for other communications expressly permitted to be
given in accordance with


105

--------------------------------------------------------------------------------





Section 15.5, all notices, requests and other communications to any party
hereunder will be in writing (including facsimile transmission or similar
writing) and will be given to such party: (x) in the case of the Borrowers, the
Administrative Agent and existing Lenders signatory parties hereto, at its
address or facsimile number set forth on the signature pages hereof, (y) in the
case of any future or additional Lender, at its address or facsimile number set
forth on the Lenders Schedule or the executed Exhibit D pertaining thereto or
(z) in the case of any party, at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrowers in accordance with the provisions of this Section 15.1.
Each such notice, request or other communication will be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered at the address specified in this Section; provided that notices
to the Administrative Agent under Article 2 will not be effective until
received.


15.2    Change of Address. The Borrowers, the Administrative Agent and any
Lender (i) may each change the address for service of notice on it by a notice
in writing to the other parties hereto and (ii) will give such a notice if its
address will change.


15.3    Consent to Amendments. To the extent any Notes are issued under this
Agreement, each holder of any of the Notes at the time or thereafter outstanding
will be bound by any consent authorized by Section 11.2, whether or not the
Notes will have been marked to indicate such consent, but any Notes issued
thereafter may bear a notation referring to any such consent. No course of
dealing between the Credit Parties and any holder of any of the Notes nor any
delay in exercising any rights hereunder or under the Notes will operate as a
waiver of any rights of any holder of any of the Notes. As used herein and in
the Notes, the term “this Agreement” and references thereto will mean this
Agreement as it may from time to time be amended, modified or supplemented.


15.4    USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity that opens an account, including any deposit account, treasury
management account, loan, other extension of credit, or other financial services
product. Each Lender that is subject to the requirements of the USA PATRIOT Act,
Pub. L. No. 107-56 (as amended from time to time, the "Patriot Act"), hereby
notifies each Borrower of the following: When a Borrower opens an account, the
Lender will ask for the Borrower’s name, address, tax identification number, and
other information that will allow the Lender to identify the Borrower. The
Lender will verify and record the information the Lender obtains from the
Borrower under the Patriot Act, and will maintain and retain that record in
accordance with the regulations promulgated under the Patriot Act.


15.5    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or Intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article 2
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic


106

--------------------------------------------------------------------------------





communication. The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communication sent to an e-mail shall be deem received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement), provided that is such notice or other communication is not
sent during normal business hours of the recipient on the next business day for
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an internet or intranet website shall be
deemed received by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address thereof.


15.6 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)     a reduction in full or in part or cancellation of any such liability;


(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


ARTICLE 16
COUNTERPARTS


16.1    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together will constitute one agreement, and any
of the parties hereto may execute this Agreement by authenticating any such
counterpart. This Agreement will be effective when it has been executed by the
Borrowers, the Administrative Agent, the LC Issuer and the Lenders


107

--------------------------------------------------------------------------------





and each party has notified the Administrative Agent by facsimile transmission
or electronic transmission (e-mail) that it has taken such action. All closing
documents will be furnished to the Administrative Agent with sufficient
counterparts so that the Administrative Agent may furnish one to each of the
Lenders.


ARTICLE 17
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


17.1    Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) WILL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF OKLAHOMA, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS AND WILL BE DEEMED TO HAVE BEEN MADE OR INCURRED
UNDER THE LAWS OF THE STATE OF OKLAHOMA EXCEPT ONLY WHERE THE APPLICABLE
REMEDIAL OR PROCEDURAL LAWS OF OTHER JURISDICTIONS IN WHICH PORTIONS OF THE
COLLATERAL ARE SITUATED ARE APPLICABLE THERETO.


17.2    Consent to Jurisdiction. THE BORROWERS, THE ADMINISTRATIVE AGENT AND
LENDERS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR OKLAHOMA STATE COURT SITTING IN TULSA, OKLAHOMA IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWERS, THE ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN WILL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWERS IN THE COURTS OF ANY OTHER JURISDICTION.


17.3    No Oral Agreements. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF, THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.


17.4    Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY AGREES
THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES AND THE LOAN DOCUMENTS AND
AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,


108

--------------------------------------------------------------------------------





CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS; AND HAS
RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT, THE NOTES
AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS
OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”


17.5    Waiver Of Jury Trial, Punitive Damages, Suretyship Defenses. THE
BORROWERS, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MANNER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER. EACH BORROWER AND EACH LENDER HEREBY FURTHER (A)
IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES,” AS
DEFINED BELOW, (B) CERTIFY THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT
OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR
IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS, AND (C) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES
ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW
NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.


EACH BORROWER UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, (A) NOTICE TO SUCH BORROWER (OTHER THAN UNIT) OF THE INCURRENCE
OF ANY OBLIGATIONS, (B) NOTICE TO SUCH BORROWER (OTHER THAN UNIT) OF ANY BREACH
OR DEFAULT WITH RESPECT TO THE OBLIGATIONS OR ANY OTHER NOTICE TO SUCH BORROWER
THAT MAY BE REQUIRED BY STATUTE, RULE OF LAW OR OTHERWISE, TO PRESERVE ANY
RIGHTS OF THE ADMINISTRATIVE AGENT OR THE LENDERS AGAINST SUCH BORROWER, (C) ANY
REQUIREMENT OF


109

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT OR LENDERS TO EXERCISE DILIGENCE OR EXHAUSTION OF REMEDIES
OR TO MITIGATE DAMAGES RESULTING FROM ANY DEFAULT UNDER THE LOAN DOCUMENTS, OR
(D) SUBROGATION TO ANY RIGHTS (CONTRACTUAL, UNDER THE UNITED STATES BANKRUPTCY
CODE OR UNDER COMMON LAW) OF ANY LENDER AGAINST ANOTHER BORROWER OR ANY OTHER
CIRCUMSTANCE WHATSOEVER WHICH MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE, RELEASE OR DEFENSE OF SUCH BORROWER AS A SURETY OR WHICH MIGHT
OTHERWISE LIMIT RECOURSE AGAINST SUCH BORROWER. THE PROVISIONS OF THIS SECTION
17.5 SHALL SURVIVE THE TERM OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE PAYMENT IN FULL OF THE OBLIGATIONS.SIGNATURE PAGES TO FOLLOW




110